--------------------------------------------------------------------------------

Exhibit 10.1




SECOND AMENDED AND RESTATED MULTI-CURRENCY,
MULTI-OPTION CREDIT AGREEMENT


among


HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,


HARMAN HOLDING GMBH & CO. KG,


The Several Lenders
from Time to Time Parties Hereto


J.P. MORGAN SECURITIES INC.,
as Arranger


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


HSBC BANK USA, NATIONAL ASSOCIATION,
BAYERISCHE HYPO – UND VEREINSBANK AG, NEW YORK BRANCH,
and
BANK OF TOKYO – MITSUBISHI UFJ TRUST COMPANY
as Syndication Agents




Dated as of March 31, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
   
SECTION 1 DEFINITIONS
2
1.1.
Defined Terms
2
1.2.
Other Definitional Provisions
33
1.3.
Classification of Loans
33
1.4.
Restatement Effective Date Tranche Elections.
33
   
SECTION 2 THE COMMITTED RATE LOANS
34
2.1.
Committed Rate Loans
34
2.2.
Procedure for Committed Rate Loan Borrowing
35
2.3.
Repayment of Committed Rate Loans; Evidence of Debt
35
2.4.
Termination or Reduction of Commitments
36
2.5.
Prepayments
36
2.6.
Conversion and Continuation Options.
38
2.7.
Minimum Amounts of Tranches
39
2.8.
Interest Rates and Payment Dates for Committed Rate Loans
39
2.9.
Inability to Determine Interest Rate
39
2.10.
Substitution of Euro for National Currency
40
2.11.
Unavailability of Available Foreign Currency
40
2.12.
Separate Obligations
40
   
SECTION 3 THE COMPETITIVE ADVANCE LOANS
41
3.1.
Competitive Advance Loans
41
3.2.
Procedure for Competitive Advance Loan Borrowing
41
3.3.
Repayment of Competitive Advance Loans; Evidence of Debt
42
3.4.
Prepayments
42
   
SECTION 4 THE LETTERS OF CREDIT
42
4.1.
L/C Commitment
42
4.2.
Procedure for Issuance of Letters of Credit under this Agreement
43
4.3.
Fees, Commissions and Other Charges
43
4.4.
L/C Participations
44
4.5.
Reimbursement Obligation of the Company
45
4.6.
Obligations Absolute
46
4.7.
Letter of Credit Payments
46
4.8.
Application
46
4.9.
Issuance of Letters of Credit Priority for Acceptance of Time Drafts
46
4.10.
L/C Cash Accounts
47
   
SECTION 5 CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT
47
5.1.
Facility Fee
47
5.2.
Computation of Interest and Fees
48


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 



   
Page
     
5.3.
Pro Rata Treatment and Payments
48
5.4.
Requirements of Law
49
5.5.
Taxes
51
5.6.
Indemnity
53
5.7.
Change of Lending Office
54
5.8.
Company Controls on Exposure; Calculation of Exposure; Prepayment if Exposure
Exceeds Commitments
54
5.9.
Tax Confirmation
55
   
SECTION 6 REPRESENTATIONS AND WARRANTIES
57
6.1.
Financial Condition
57
6.2.
No Change
57
6.3.
Corporate Existence; Compliance with Law
57
6.4.
Corporate Power; Authorization; Enforceable Obligations
57
6.5.
No Legal Bar
58
6.6.
No Material Litigation
58
6.7.
No Default
58
6.8.
Ownership of Real Property; Liens
58
6.9.
Intellectual Property
58
6.10.
Taxes
59
6.11.
Federal Regulations
59
6.12.
ERISA.
59
6.13.
Investment Company Act; Other Regulations
60
6.14.
Subsidiaries
60
6.15.
Purpose of Loans and Letters of Credit
60
6.16.
Accuracy and Completeness of Information
60
6.17.
Environmental Matters
60
6.18.
Compliance with Convertible Notes Indenture
61
6.19.
Solvency
62
6.20.
Collateral Matters
62
   
SECTION 7 CONDITIONS PRECEDENT
63
7.1.
Conditions to Effectiveness
63
7.2.
Conditions to Each Extension of Credit
64
   
SECTION 8 AFFIRMATIVE COVENANTS
65
8.1.
Financial Statements
65
8.2.
Certificates; Other Information
66
8.3.
Payment of Obligations
66
8.4.
Conduct of Business and Maintenance of Existence
67
8.5.
Maintenance of Property; Insurance
67
8.6.
Inspection of Property; Books and Records; Discussions.
67
8.7.
Notices
67
8.8.
Environmental Laws
68
8.9.
Additional Borrower.
68


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 



   
Page
     
8.10.
Information Regarding Collateral
69
8.11.
Collateral and Guarantee Requirement; Further Assurances
69
8.12.
Appraisals and Field Examinations
69
8.13.
Financial Consultant
70
8.14.
Depository Banks
70
   
SECTION 9 NEGATIVE COVENANTS
70
9.1.
Financial Condition Covenants.
70
9.2.
Limitation on Indebtedness
71
9.3.
Limitation on Liens
74
9.4.
Limitation on Fundamental Changes
77
9.5.
Limitation on Sale of Assets
78
9.6.
Limitation on Restricted Payments
79
9.7.
Limitation on Investments
79
9.8.
Limitation on Transactions with Affiliates
81
9.9.
Limitation on Sales and Leasebacks
81
9.10.
Limitation on Changes in Fiscal Year
81
9.11.
Limitation on Material Guarantee Obligations in respect of Indebtedness of
Subsidiaries
81
9.12.
Limitation on Amendment of Material Documents
81
9.13.
Limitation on Prepayments of Indebtedness
81
9.14.
Hedging Agreements
82
9.15.
Limitation on Acquisition of Certain Collateral
82
9.16.
Maximum Capital Expenditures
82
   
SECTION 10 EVENTS OF DEFAULT
83
   
SECTION 11 THE ADMINISTRATIVE AGENT AND THE ARRANGER
85
11.1.
Appointment
85
11.2.
Delegation of Duties
86
11.3.
Exculpatory Provisions
86
11.4.
Reliance by Administrative Agent
86
11.5.
Notice of Default
86
11.6.
Non-Reliance on Administrative Agent and Other Lenders.
87
11.7.
Indemnification
87
11.8.
Administrative Agent in Its Individual Capacity
88
11.9.
Successor Administrative Agent
88
11.10.
The Arranger
88
   
SECTION 12 MISCELLANEOUS
88
12.1.
Amendments and Waivers Generally; Amendments to Schedule
88
12.2.
Notices
91
12.3.
No Waiver; Cumulative Remedies
93
12.4.
Survival of Representations and Warranties.
93
12.5.
Payment of Expenses and Taxes
93
12.6.
Successors and Assigns; Participations and Assignments
94


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 



   
Page
     
12.7.
Adjustments; Set-off
97
12.8.
Judgment
98
12.9.
Counterparts
98
12.10.
Severability
98
12.11.
Integration
98
12.12.
GOVERNING LAW
98
12.13.
Submission to Jurisdiction; Waivers
99
12.14.
Acknowledgements
99
12.15.
WAIVERS OF JURY TRIAL
99
12.16.
Confidentiality
100
12.17.
Release of Liens and Guarantees
100
12.18.
Interest Rate Limitation
101
12.19.
Patriot Act
101


 
iv

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule I:
Lenders and Commitments
Schedule II:
Administrative Schedule
Schedule III:
Existing Letters of Credit
Schedule IV:
Issuing Banks
Schedule 6.14:
Subsidiaries
Schedule 9.2:
Existing Indebtedness
Schedule 9.7:
Existing Investments



EXHIBITS
 
Exhibit A:
Schedule Amendment
Exhibit B:
Form of Competitive Bid Notice
Exhibit C:
Form of Competitive Bid Request
Exhibit D:
Form of Notice of Borrowing
Exhibit E:
Form of Notice of Competitive Advance Loan
Exhibit F:
Form of Notice of Continuation/Conversion
Exhibit G:
Assignment and Acceptance
Exhibit H-1:
Opinion of Wachtell, Lipton, Rosen & Katz (NY Law Matters)
Exhibit H-2:
Opinion of Morris, Nichols, Arsht & Tunnell LLP (DE Law Matters)
Exhibit H-3:
Opinion of General Counsel
Exhibit H-4-i:
Opinion of Jones Day (German Law Matters)
Exhibit H-4-ii:
Opinion of Hengeler Mueller (German Law Matters)
Exhibit H-4-iii
Opinion of McMillan LLP (Canadian Law Matters)
Exhibit I:
Form of Exemption Certificate
Exhibit J:
Form of Tax Confirmation


 
v

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT, dated
as of March 31, 2009, among:
 
(i)             HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware
corporation (the “Company”);
 
(ii)            HARMAN HOLDING GMBH & CO. KG, a company organized under the laws
of Germany;
 
(iii)           the several banks and other financial institutions from time to
time parties to this Agreement (each, a “Lender”; and collectively, the
“Lenders”);
 
(iv)           HSBC BANK USA, NATIONAL ASSOCIATION, BAYERISCHE HYPO - UND
VEREINSBANK AG, NEW YORK BRANCH, and BANK OF TOKYO - MITSUBISHI UFJ TRUST
COMPANY, as the Syndication Agents (the “Syndication Agents”);
 
(v)            J.P. MORGAN SECURITIES INC., as Arranger (the “Arranger”); and
 
(vi)           JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders hereunder (and its successors in such capacity, the “Administrative
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is party to that certain Amended and Restated
Multi-Currency, Multi-Option Credit Agreement, dated as of June 22, 2006 (the
“Existing Credit Agreement”), among the Company, Harman Holding GmbH & Co. KG,
as an additional borrower, the several banks and other financial institutions
from time to time parties thereto, HSBC Bank USA, National Association,
Bayerische Hypo - und Vereinsbank AG, New York Branch and Bank of
Tokyo-Mitsubishi Trust Company, as syndication agents, J.P. Morgan Securities
Inc., as arranger, and JPMorgan Chase Bank, N.A., as administrative agent;
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement to, among other things, (x) permit each
Lender to elect to become an Extended Tranche Lender and to convert its
Commitment and its outstanding Loans (each as defined in the Existing Credit
Agreement) to an Extended Tranche Commitment and Extended Tranche Loans and (y)
provide for the Extended Tranche Obligations (as defined below) to be guaranteed
and secured as provided herein and in the other Loan Documents; and
 
WHEREAS, it is the intent of the parties hereto, and the parties hereto agree,
that (x) this Agreement shall not constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence repayment
of any of such obligations or liabilities and (y) this Agreement shall amend and
restate in its entirety the Existing Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree that on the date hereof,
subject to the satisfaction of the conditions precedent set forth in subsection
7.1 hereof, the Existing Credit Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

 
 

--------------------------------------------------------------------------------

 

SECTION 1
 
DEFINITIONS
 
1.1.           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Base CD Rate in effect on such day plus 1%,
(c) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (d)
the Adjusted Eurocurrency Rate for Dollars for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the Adjusted
Eurocurrency Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).  Any
change in the ABR due to a change in the Prime Rate, the Base CD Rate, the
Federal Funds Effective Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate, the Federal Funds Effective Rate or the Adjusted
Eurocurrency Rate, respectively.
 
“ABR Loans”:  Loans in Dollars bearing interest based upon the ABR.
 
“Acquisition”:  means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by the
Company or any Subsidiary of all or substantially all of the assets of a Person
or of any business or division of a Person or (b) the acquisition by the Company
or any Subsidiary of more than 50% of any class of Voting Stock (or similar
ownership interests) of any Person.
 
“Additional Borrower”:  Harman Holding GmbH & Co. KG, a company organized under
the laws of Germany and a Wholly Owned Subsidiary of the Company.
 
“Additional Borrower Obligations”:  a collective reference to both the Original
Tranche Additional Borrower Obligations and the Extended Tranche Additional
Borrower Obligations.
 
“Additional Borrower Percentage”:  as of the Restatement Effective Date, with
respect to the Additional Borrower, 66 2/3%; provided, that upon written notice
by the Borrowers to the Administrative Agent, such percentage (a) may be
increased and/or decreased from time to time and at any time by the Borrowers,
and (b) as of the effective date for any such increase or decrease specified by
the Borrowers in the applicable notice thereof, shall be the percentage so
specified.
 
“Adjusted Eurocurrency Rate”:  with respect to any Eurocurrency Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 
2

--------------------------------------------------------------------------------

 

“Administrative Schedule”:  Schedule II to this Agreement, which contains
interest rate definitions and administrative information in respect of each
Currency and each Class and Type of Loan.
 
“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
 
“Agreement”:  this Second Amended and Restated Multi-Currency, Multi-Option
Credit Agreement, as amended, supplemented or otherwise modified from time to
time.
 
“Agreement Currency”:  as defined in subsection 12.8(b).
 
“Applicable Margin”:  for each day during each Interest Period in respect of (a)
any Original Tranche Eurocurrency Loan, the margin per annum set forth below
opposite the applicable Ratings category in effect on such day:
 
Pricing Level
(from highest to lowest)
Ratings
(S&P/Moody’s)
Applicable Margin
(basis points)
1
A- or A3 or higher
37.0
2
BBB+ or Baa1
40.0
3
BBB or Baa2
50.0
4
BBB- or Baa3
60.0
5
BB+ or Ba1
70.0
6
Lower than BB+ or Ba1
90.0



and (b) any Extended Tranche Loan, (i) in the case of an Extended Tranche
Eurocurrency Loan, 4.00% per annum and (ii) in the case of an Extended Tranche
ABR Loan, 3.00% per annum.
 
For purposes of clause (a) of the foregoing:  (i) if the Rating issued by
Moody’s and the Rating issued by S&P shall fall within different Pricing Levels
(but not more than one (1) Pricing Level apart), then the Applicable Margin
shall be determined by reference to the higher Pricing Level (e.g., if the
Rating issued by S&P is in Pricing Level 1 and the Rating issued by Moody’s is
in Pricing Level 2, then the Applicable Margin shall be determined by reference
to Pricing Level 1); (ii) if the Rating issued by Moody’s and the Rating issued
by S&P shall fall within different Pricing Levels (and by more than one (1)
Pricing Level apart), then the Applicable Margin shall be determined by
reference to the Pricing Level that is one (1) Pricing Level higher than the
lower Pricing Level (e.g., if the Rating issued by S&P is in Pricing Level 1 and
the Rating issued by Moody’s is in Pricing Level 4, then the Applicable Margin
shall be determined by reference to Pricing Level 3); (iii) if either Moody’s or
S&P shall not have in effect a Rating (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Pricing Level 6; and (iv) if
either Moody’s or S&P no longer publishes ratings and the Company and the
Administrative Agent cannot agree on another ratings agency to replace Moody’s
or S&P, as the case may be, then the Rating issued by Moody’s or the Rating
issued by S&P which is still being published, as the case may be, shall be
deemed to be the Rating.  If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 
3

--------------------------------------------------------------------------------

 

“Applicable Percentage”:  an individual reference to, with respect to the
Company, the Company Percentage or, with respect to the Additional Borrower, the
Additional Borrower Percentage, but not a collective reference to both the
Company Percentage and the Additional Borrower Percentage.
 
“Application”:  in respect of each Letter of Credit issued by an Issuing Bank,
an application, in such form as such Issuing Bank may specify from time to time,
requesting issuance of such Letter of Credit.
 
“Assessment Rate”:  for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day that is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) and classified as “well-capitalized” and within supervisory subgroup “A”
(or a comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the FDIC (or any successor) for the
FDIC’s (or such successor’s) insuring of time deposits made in dollars at the
offices of such member in the United States; provided that if, as a result of
any change in any law, rule or regulation, it is no longer possible to determine
the Assessment Rate as aforesaid, then the Assessment Rate shall be such annual
rate as shall be determined by the Administrative Agent to be representative of
the cost of such insurance to the Lenders.
 
“Asset Prepayment Percentage”:  with respect to Net Cash Proceeds received after
the Restatement Effective Date by or on behalf of the Company, the Additional
Borrower or any other Subsidiary in respect of one or more Prepayment Events
referred to in clause (a) or (b) of the definition of such term, (i) to the
extent such Net Cash Proceeds are received on or prior to the date that is 180
days following the Restatement Effective Date, (x) for the first $20,000,000 of
aggregate Net Cash Proceeds received during such period from all such Prepayment
Events, 100%, (y) for the next $150,000,000 of aggregate Net Cash Proceeds
received during such period from all such Prepayment Events in respect of
Dispositions of assets that are determined by the Company in good faith not to
be related to core businesses of the Company and its Subsidiaries as conducted
on the Restatement Effective Date, 75%, and (z) for all other Net Cash Proceeds
received during such period from all such Prepayments Events, 100%; and (ii) to
the extent such Net Cash Proceeds are received after the date that is 180 days
following the Restatement Effective Date, (x) for the first $50,000,000 of
aggregate Net Cash Proceeds received after such date from all such Prepayment
Events, 75% and (y) for all subsequent Net Cash Proceeds received after such
date from all such Prepayment Events, 100%.

 
4

--------------------------------------------------------------------------------

 

“Assignee”:  as defined in subsection 12.6(c).
 
“Assignment and Acceptance”:  such Assignment and Acceptance, substantially in
the form of Exhibit G hereto, executed and delivered pursuant to subsection
12.6(c).
 
“Availability”:  as of any date, the aggregate Commitments as of such date minus
Exposure outstanding as of such date; provided, however, that Availability as of
any date shall be reduced to the extent that the condition to an Extension of
Credit set forth in subsection 7.2(c) cannot be satisfied as of such date.
 
“Available Foreign Currencies”:  euro, Pounds Sterling, Danish Kroner, Japanese
Yen, Swedish Krona, Swiss Francs, Hong Kong Dollars, Canadian Dollars, Singapore
Dollars, and any other available and freely-convertible foreign currency
selected by the Company and approved by the Administrative Agent in the manner
described in subsection 12.1(b).
 
“Average Exchange Rate”:  for purposes of subsection 9.1(b) and the definition
of “Liquidity Amount”, as of any date for any foreign currency, the arithmetic
average of the rates at which such currency shall have been exchangeable into
Dollars (determined in accordance with the immediately succeeding sentence) on
the last Business Day of each of the 12 calendar months most recently ended on
or prior to such date.  For purposes of this definition, the exchange rate for
any foreign currency as of any date shall be determined by reference to the
applicable Reuters currency page with respect to such currency at or about 11:00
A.M. London time on such date.  In the event that such rate does not appear on
the applicable Reuters currency page, the exchange rate with respect to such
foreign currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably determined
by the Company.
 
“Base CD Rate”:  the sum of (a) the Three-Month Secondary CD Rate multiplied by
the Statutory Reserve Rate plus (b) the Assessment Rate.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  an individual reference to the Company or the Additional Borrower,
but not a collective reference to both the Company and the Additional Borrower.
 
“Borrowers”: a collective reference to both the Company and the Additional
Borrower.
 
“Borrowing Date”:  any Business Day on which a Loan is to be made at the request
of a Borrower under this Agreement.
 
“Business”:  as defined in subsection 6.17.
 
“Business Day”:  (a) when such term is used in respect of any amounts
denominated or to be denominated in (i) any Available Foreign Currency, a London
Banking Day which is also a day on which banks are open for general banking
business in (x) the city which is the principal financial center of the country
of issuance of such Available Foreign Currency, (y) in the case of euro only,
Frankfurt am Main, Germany (or such other principal financial center as the
Administrative Agent may from time to time nominate for this purpose) and (z)
New York City and (ii) Dollars, (x) in the case of a Eurocurrency Loan, any
fundings, disbursements, payments and settlements in respect of any such
Eurocurrency Loan, or any other dealings to be carried out pursuant to any Loan
Document in respect of any such Eurocurrency Loan, a London Banking Day which is
also a day other than a Saturday or Sunday on which banks are open for general
banking business in New York City, and (y) in the case of an ABR Loan, any
fundings, disbursements, payments and settlements in respect of any such
Eurocurrency Loan, or any other dealings to be carried out pursuant to any Loan
Document in respect of any such ABR Loan, a day other than a Saturday or Sunday
on which banks are open for general banking business in New York City, (b) when
such term is used for the purpose of determining the date on which the
Eurocurrency Rate is determined under this Agreement for any Loan denominated in
euro for any Interest Period therefor and for purposes of determining the first
and last day of any Interest Period, references in this Agreement to Business
Days shall be deemed to be references to Target Operating Days and (c) when such
term is used to describe a day on which a request is to be made to an Issuing
Bank for issuance of a Letter of Credit or on which a Letter of Credit is to be
issued, such term shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the city in which such Issuing Bank’s Issuing Office
is located.

 
5

--------------------------------------------------------------------------------

 

“Canadian Dollars”:  the lawful currency of Canada.
 
“Capital Expenditures”: for any period, the additions to property, plant and
equipment and other capital expenditures of the Company and the Subsidiaries
that are (or should be) set forth in a consolidated statement of cash flows of
the Company for such period prepared in accordance with GAAP, but excluding in
each case any such expenditure (i) constituting reinvestment of the Net Cash
Proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, to the extent made in accordance with subsection
2.5(b), (ii) made by the Company or any Subsidiary as payment of the
consideration for a Permitted Business Acquisition, (iii) accounted for as a
capital expenditure of the Company or any Subsidiary to the extent that such
expenses actually are paid for or have been reimbursed by a third party
(excluding the Company or any Subsidiary) and for which neither the Company nor
any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period) and (iv) constituting the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (x) used or surplus
equipment traded in at the time of such purchase and (y) the proceeds of a
concurrent sale of used or surplus equipment, in each case in the ordinary
course of business.
 
“Capital Lease Obligations”: the obligations of any Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 
6

--------------------------------------------------------------------------------

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
“Cash Collateral Account”: has the meaning set forth in the Collateral
Agreement.
 
“Cash Equivalents”:  (a) marketable direct obligations with maturities of one
year or less from the date of acquisition issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) certificates of deposit, time deposits, eurodollar time
deposits, overnight bank deposits, bankers’ acceptances and repurchase
agreements having maturities of one year or less from the date of acquisition
issued, and money market deposit accounts issued or offered, by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or foreign commercial bank of recognized standing having
combined capital and surplus of not less than $100,000,000 or any bank (or the
parent company of any such bank) whose short-term commercial paper rating from
S&P is at least A-1 or from Moody’s is at least P-2 or an equivalent rating from
another rating agency; (d) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (c) of this definition,
having a term of not more than 30 days, with respect to notes or other
securities described in clause (a) of this definition; (f) any notes or other
debt securities or instruments issued by any Person, (i) the payment and
performance of which is premised upon (A) securities issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority of such state, commonwealth or territory or any
public instrumentality or agency thereof or any foreign government or (B) loans
originated or acquired by any other Person pursuant to a plan or program
established by any Governmental Authority that requires the payment of not less
than 95% of the outstanding principal amount of such loans to be guaranteed by
(1) a specified Governmental Authority or (2) any other Person (provided that
all or substantially all of such guarantee payments made by such Person are
contractually required to be reimbursed by any other Governmental Authority),
(ii) that are rated at least AAA by S&P and Aaa by Moody’s and (iii) which are
disposed of by the Company or any Subsidiary within one (1) year after the date
of acquisition thereof; (g) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the requirements of clauses (a) through (f) (or
any of such clauses) of this definition, and (ii) have portfolio assets of at
least $1,000,000,000; (h) any other Investment which constitutes a “cash
equivalent” under GAAP as in effect from time to time; and (i) any other notes,
securities or other instruments or deposit-based products consented to in
writing by the Administrative Agent.

 
7

--------------------------------------------------------------------------------

 

“Change of Control”:  (a) an event or series of related events by which (i) any
“person” or “group” (as such terms are defined in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than the Permitted
Investor, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the total voting power of the then outstanding
Voting Stock of the Company or (ii) the Company consolidates with or merges into
another corporation or conveys, transfers or leases all or substantially all of
its properties and assets (determined on a consolidated basis for the Company
and its Subsidiaries taken as a whole) to any Person; provided, however, that
notwithstanding anything to the contrary in this definition, transfer of
beneficial ownership of shares held by the Permitted Investor upon the death of
the Permitted Investor to the heirs and devisees of the Permitted Investor shall
not constitute a Change of Control; or (b) the occurrence of  a “Fundamental
Change” (or similar event, however denominated) as defined in the Convertible
Notes Documents or any “change of control” (or similar event, however
denominated) with respect to the Company under and as defined in any indenture
or other agreement or instrument evidencing, governing the rights of the holders
of or otherwise relating to any Material Indebtedness of the Company or any
Subsidiary, in each case which would enable the holders thereof to require the
Company to prepay, repurchase, redeem or defease the Convertible Notes or such
other Material Indebtedness prior to its scheduled maturity.
 
“Charges”: as defined in subsection 12.18.
 
“Class”: when used in reference to (a) any Loan, refers to whether such Loan is
an Original Tranche Loan or Extended Tranche Loan and (b) any Commitment, refers
to whether such Commitment is an Original Tranche Commitment or an Extended
Tranche Commitment.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Extended Obligations.
 
“Collateral Agreement”: the Guarantee and Collateral Agreement dated as of March
31, 2009, among the Company, the Additional Borrower, the other Loan Parties and
the Administrative Agent, as amended from time to time and together with all
supplements thereto.
 
“Collateral and Guarantee Requirement”: at any time, the requirement that:
 
(a) the Administrative Agent shall have received:
 
(i) from the Company and each Domestic Subsidiary that is not a Dormant
Subsidiary,
 
(A) a counterpart of the Collateral Agreement, and, in the case of the Company,
the Harman International Guarantee, duly executed and delivered on behalf of
such Person or, in the case of any Person that becomes a Domestic Subsidiary
that is not a Dormant Subsidiary after the Restatement Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person.

 
8

--------------------------------------------------------------------------------

 

(B) (I) counterparts of a Mortgage with respect to each Mortgaged Property owned
by the Company or such Domestic Subsidiary, duly executed and delivered by the
record owner of such Mortgaged Property, (II) a marked, signed commitment or pro
forma followed by a signed policy of title insurance issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid and enforceable first Lien on the Mortgaged Property described therein,
free of any other Liens except as permitted by subsection 9.3, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (III) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board, and (IV) such surveys, abstracts,
appraisals, legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property, and
 
(C) with respect to (I) each deposit account maintained by the Company or such
Domestic Subsidiary (other than an Excluded Deposit Account) and (II) each
securities account maintained by the Company or such Domestic Subsidiary with
any securities intermediary, a counterpart, duly executed and delivered by the
Company or such Domestic Subsidiary and by the applicable depositary institution
or securities intermediary, as the case may be, of a control agreement
reasonably acceptable to the Administrative Agent; provided, that the
requirements of this subclause (C) shall not be required to be met until the
date that is 30 days after the date of this Agreement;
 
(ii) from each Designated Foreign Subsidiary that is not an Excluded Subsidiary,
a counterpart of (A) the Collateral Agreement or, in the case of any Person that
becomes a Designated Foreign Subsidiary that is not an Excluded Subsidiary after
the Restatement Effective Date, a supplement to the Collateral Agreement in the
form specified therein, in each case duly executed and delivered on behalf of
such Person, and (B) one or more additional Collateral Documents reasonably
acceptable to the Administrative Agent necessary under the laws of the
jurisdiction of such Designated Foreign Subsidiary to create and perfect the
security interests, and to secure the obligations required to be secured, in
accordance with the Collateral Agreement, which additional Collateral Documents,
in the case of Harman Becker Automotive Systems GmbH when it is required under
Section 8.11(b) to meet the requirements of this definition and any future
Designated Foreign Subsidiary organized in Germany that is not an Excluded
Subsidiary, will be comparable to those entered into on the Restatement
Effective Date by the other Designated Foreign Subsidiaries organized in
Germany; and
 
(iii) documents and opinions of the type referred to in paragraphs (b) and (c)
of subsection 7.1 with respect to each such Domestic Subsidiary and Designated
Foreign Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent and addressing such other customary matters as the
Administrative Agent may reasonably request;

 
9

--------------------------------------------------------------------------------

 

(b) the Administrative Agent shall have received, to the extent required by the
Collateral Agreement or any other Collateral Document, certificates or other
instruments representing all Capital Stock in any Subsidiary owned by or on
behalf of any Loan Party, together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank;
 
(c) (i) all Indebtedness of the Company and each other Subsidiary owing to any
Loan Party shall be evidenced by a promissory note (which may be a global
intercompany note) and (ii) all such Indebtedness described under clause (i),
and all Indebtedness of any other Person in a principal amount of $5,000,000 or
more owing to any Loan Party that is evidenced by a promissory note of which a
Responsible Officer is aware, shall have been pledged pursuant to the Collateral
Documents to the Administrative Agent, and the Administrative Agent shall
receive any promissory notes in respect thereof, together with undated
instruments of transfer with respect thereto endorsed in blank, to the extent
required by the Collateral Agreement or any other Collateral Document;
 
(d) all documents and instruments, including Uniform Commercial Code financing
statements, as are necessary or appropriate, in the Administrative Agent’s
reasonable discretion, to create or perfect the Liens intended to be created by
the Collateral Documents shall have been filed, registered or recorded, to the
extent the applicable Loan Party is required to do so, or delivered to the
Administrative Agent for filing, registration or recording; and
 
(e) to the extent reasonably requested by the Administrative Agent, each Loan
Party shall have used commercially reasonable efforts to obtain all consents and
approvals required to be obtained by it in connection with the execution and
delivery of the Collateral Agreement and all Collateral Documents to which it is
a party, the performance of its obligations under the Collateral Agreement and
such Collateral Documents and the granting by it of the Liens under such
Collateral Documents.
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties if
and for so long as the Administrative Agent, in consultation with the Company,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of legal opinions or other deliverables with respect to
particular assets or the provision of any guarantee by any Subsidiary (including
extensions beyond the Restatement Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents.

 
10

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, after the Restatement Effective Date, the term
“Collateral and Guarantee Requirement” shall not require the creation of any new
security interest or the provision of any new guarantee that would violate
Section 4.08 of the Convertible Notes Indenture.
 
“Collateral Documents”: the Collateral Agreement, the Foreign Pledge Agreements,
the IP Security Agreements, the Mortgages, the Control Agreements and each other
agreement, instrument or document executed and delivered by any Loan Party to
guarantee or secure any of the Secured Obligations.
 
“Commercial Letter of Credit”:  as defined in subsection 4.1(b).
 
“Commitment”:  an Original Tranche Commitment or an Extended Tranche Commitment,
as the context may require.
 
“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the aggregate Commitments (or, at
any time after the Commitments shall have expired or terminated, the percentage
which the amount of such Lender’s Exposure then outstanding constitutes of the
aggregate amount of the Exposure of all the Lenders then outstanding).
 
“Commitment Period”:  the Original Tranche Commitment Period or the Extended
Tranche Commitment Period, as the context may require.
 
“Committed Rate Loan”:  a Loan made pursuant to subsection 2.1(a).
 
“Commonly Controlled Entity”:  any entity (whether or not incorporated) that,
together with the Company is treated as a single employer under Section 414(b)
or (c) of the Code or, for purposes of Section 412 of the Code and Section 302
of ERISA, Section 414 of the Code.
 
“Company Obligations”:  a collective reference to both the Original Tranche
Company Obligations and the Extended Tranche Company Obligations.
 
“Company Percentage”:  as of the Restatement Effective Date, with respect to the
Company, 33 1/3%; provided, that upon written notice by the Borrowers to the
Administrative Agent, such percentage (a) may be increased and/or decreased from
time to time and at any time by the Borrowers, and (b) as of the effective date
for any such increase or decrease specified by the Borrowers in the applicable
notice thereof, shall be the percentage so specified.
 
“Company Reinvestment Percentage”:  with respect to Net Cash Proceeds received
after the Restatement Effective Date by or on behalf of the Company, the
Additional Borrower or any other Subsidiary in respect of one or more Prepayment
Events referred to in clause (a) or (b) of the definition of such term, (i) to
the extent such Net Cash Proceeds are received on or prior to the date that is
180 days following the Restatement Effective Date, (x) for the first $20,000,000
of aggregate Net Cash Proceeds received during such period from all such
Prepayment Events, 100%, (y) for the next $150,000,000 of aggregate Net Cash
Proceeds received during such period from all such Prepayment Events during in
respect of Dispositions of assets that are not core to the business of the
Company and its Subsidiaries as conducted on the Restatement Effective Date,
25%, and (z) for all other Net Cash Proceeds received during such period from
all such Prepayments Events, 0%; and (ii) to the extent such Net Cash Proceeds
are received after the date that is 180 days following the Restatement Effective
Date, (x) for the first $50,000,000 of aggregate Net Cash Proceeds received
after such date from all such Prepayment Events, 25% and (y) for all subsequent
Net Cash Proceeds received after such date from all such Prepayment Events, 0%.

 
11

--------------------------------------------------------------------------------

 

“Competitive Advance Loan”:  as defined in subsection 3.1.
 
“Competitive Bid Notice”:  a notice in substantially the form of Exhibit B
hereto.
 
“Competitive Bid Request”:  a notice in substantially the form of Exhibit C
hereto.
 
“Consolidated Current Assets”:  at any date, the sum of (i) 70% of the net book
value of the accounts receivable of the Company and its Subsidiaries, plus (ii)
35% of the net book value of the inventory of the Company and its Subsidiaries,
plus (iii) Unrestricted Cash, in an amount not to exceed $25,000,000,
collectively held by the Company and its Subsidiaries in deposit accounts which
are subject to perfected Liens securing the Secured Obligations and are
maintained by the Company and its Subsidiaries with one or more Extended Tranche
Lenders, in each case as shown on a consolidated balance sheet of the Company as
of such date and determined in accordance with GAAP.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period,
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of (a) taxes, (b) interest, (c) amortization
or write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness (including the Loans),
(d) depreciation and amortization, (e) amortization of intangibles (including
but not limited to goodwill) and organization costs, (f) any extraordinary,
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on Dispositions outside the ordinary course of
business), provided that cash expenses or losses added pursuant to this clause
(f) shall be limited to restructuring charges in an aggregate amount not to
exceed $100,000,000 for any period of four consecutive fiscal quarters, and (g)
any other non-cash charges (excluding any non-cash charge that will result in a
cash expenditure in a future period), and minus, to the extent included in
determining Consolidated Net Income for such period, (i) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of Consolidated Net Income for
such period, gains on Dispositions outside of the ordinary course of business)
and (ii) any other non-cash items of income for such period (excluding any
non-cash items of income in respect of which cash will be received in a future
period).
 
“Consolidated Net Income”:  for any period, the net income of the Company and
its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Total Debt”:  at any date, without duplication, the aggregate
principal amount of all Indebtedness (including the current portion thereof) of
the Company and its consolidated Subsidiaries at such date (but excluding (x)
any Indebtedness owing by (A) the Company to any Subsidiary and (B) any
Subsidiary to the Company or any other Subsidiary and (y) Guarantee Obligations
(except to such extent any amounts are due and payable at such date)),
determined on a consolidated basis in accordance with GAAP.

 
12

--------------------------------------------------------------------------------

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Control Agreement”: with respect to any deposit account or securities account
maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained, as amended, supplemented
or otherwise modified from time to time.
 
“Convertible Notes”:  the 1.25% Convertible Senior Notes due 2012, issued by the
Company on October 23, 2007, and the Indebtedness represented thereby.
 
“Convertible Notes Documents”:   the Convertible Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the
Convertible Notes or providing for any Guarantee Obligations or other right in
respect thereof.
 
“Convertible Notes Indenture”:  the Indenture dated as of October 23, 2007,
between the Company, as issuer, and Wells Fargo Bank, National Association, as
trustee, under which the Convertible Notes are issued, as amended, supplemented
or otherwise modified from time to time in compliance with this Agreement.
 
“Currencies”:  the collective reference to Dollars and the Available Foreign
Currencies.
 
“Danish Kroner”:  the lawful currency of Denmark.
 
“Default”:  any event or condition that upon notice, the lapse of time, or both,
would constitute an Event of Default.
 
“Designated Foreign Subsidiary”: the Additional Borrower and each Subsidiary
organized under the laws of Germany or Canada, provided that Harman Becker
Automotive Systems GmbH shall not be a Designated Foreign Subsidiary until such
time as it shall be required to meet the Collateral and Guarantee Requirement
pursuant to subsection 8.11(b).
 
“Disposition”: as defined in subsection 9.5.
 
“Disqualified Stock”:  Capital Stock that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof), or upon the happening of
any event or condition: (a) requires the payment of any dividends or
distributions (other than dividends or distributions payable solely in shares of
Capital Stock that do not constitute Disqualified Stock) prior to the date that
is 180 days after the Extended Tranche Termination Date, (b) matures or is
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof, in whole or in part and whether
upon the occurrence of any event, pursuant to a sinking fund obligation, on a
fixed date or otherwise, or is convertible or exchangeable at the option of the
holder thereof for Indebtedness or Capital Stock (other than Capital Stock that
does not constitute Disqualified Stock), in each case prior to the date that is
180 days after the Extended Tranche Termination Date; provided, however, that
Capital Stock that would not constitute Disqualified Stock but for terms thereof
giving holders thereof the right to require the issuer thereof to redeem or
purchase such Capital Stock upon the occurrence of an “asset sale” or a “change
of control” shall not constitute a Disqualified Stock if any such requirement
becomes operative only after repayment in full of all the Obligations (other
than contingent indemnification obligations for which no claim has been made),
the cancellation or expiration of all Letters of Credit and the termination of
the Commitments.

 
13

--------------------------------------------------------------------------------

 

“Dollar Equivalent Amount”:  with respect to the amount of any Available Foreign
Currency on any date, the equivalent amount in Dollars of such amount of
Available Foreign Currency, as determined by the Administrative Agent on such
date using the Exchange Rate.
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“Domestic Exposure Cap”:  $180,000,000.
 
“Domestic Loan Party”: the Company or any other Loan Party that is a Domestic
Subsidiary.
 
“Domestic Subsidiary”:  any Subsidiary that is not (x) a Foreign Subsidiary, (y)
a Qualified CFC Holding Company (as defined in the Collateral Agreement), or (z)
Harman KG Holding, LLC.
 
“Dormant Subsidiary”:  any Subsidiary that engages in no business or operations
and owns substantially no assets.
 
“EMU”:  Economic and Monetary Union as contemplated in the Treaty on European
Union.
 
“EMU Legislation”:  the legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the euro or
otherwise), being in part the implementation of the third stage of EMU.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, judgments,
orders, decrees, enforceable requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect, in each case that
is applicable to the Company or any of its Subsidiaries.
 
“Equity Prepayment Percentage”:  50%; provided that, for any date on which the
ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Company then most
recently ended for which financial statements have been delivered pursuant to
subsection 8.1(a) or (b) is less than 2:00 to 1:00, the “Equity Prepayment
Percentage” shall be 0%.

 
14

--------------------------------------------------------------------------------

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“euro”:  the single currency of Participating Member States of the European
Union in accordance with the EMU Legislation.
 
“Eurocurrency Borrowing”:  the collective reference to Committed Rate
Eurocurrency Loans in any Currency the then current Interest Periods with
respect to all of which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).
 
“Eurocurrency Loan”:  any Loan bearing interest based upon a Eurocurrency Rate.
 
“Eurocurrency Rate”:  in respect of each Currency, the rate determined as the
Eurocurrency Rate for such Currency in the manner set forth in the
Administrative Schedule.
 
“Event of Default”:  any of the events specified in Section 10, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
 
“Exchange Rate”:  with respect to any Available Foreign Currency on any date,
the rate at which such Available Foreign Currency may be exchanged into Dollars,
as set forth on such date on the applicable Reuters currency page with respect
to such currency at or about 11:00 A.M. London time on such date.  In the event
that such rate does not appear on the applicable Reuters currency page, the
“Exchange Rate” with respect to such Available Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the London interbank market or
other market where its foreign currency exchange operations in respect of such
Available Foreign Currency are then being conducted, at or about 10:00 A.M.,
local time, at such date for the purchase of Dollars with such Available Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may in consultation with the Company use any reasonable
method as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error.
 
“Excluded Deposit Account”:  (a) any deposit account the funds in which are
used, in the ordinary course of business, primarily for, and do not at any time
exceed amounts reasonably required for, the payment of salaries and wages,
workers’ compensation and similar expenses, (b) local operating accounts of
Foreign Subsidiaries the funds in which are used, in the ordinary course of
business, primarily for, and do not at any time exceed amounts reasonably
required for, the working capital requirements of such Subsidiaries and (c)
other deposit accounts the daily balances in which do not at any time exceed
$22,500,000 in aggregate funds for all such accounts).

 
15

--------------------------------------------------------------------------------

 

“Excluded Subsidiary”:  any Designated Foreign Subsidiary (a) that is prohibited
by applicable law from guaranteeing the Extended Tranche Obligations, (b) that
is an Immaterial Subsidiary or (c) with respect to which the Administrative
Agent, in consultation with the Company, has determined that the cost of
providing a guarantee shall be excessive in view of the benefits to be obtained
by the Extended Tranche Lenders therefrom.
 
“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of any Lender,
any withholding tax that is imposed on amounts payable to such Lender at the
time such Lender becomes a party hereto (or designates a new lending office) or
is attributable to such Lender’s failure or inability to comply with subsection
5.5(b) except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding tax
pursuant to subsection 5.5(a), in the case of each of (a), (b) and (c), together
with any interest, additions to tax and penalties applicable thereto.
 
“Existing Credit Agreement”: as defined in the recitals hereto.
 
“Exposure”:  at any date, the aggregate amount of the Original Tranche Exposure
and the Extended Tranche Exposure.
 
“Extended Tranche Additional Borrower Obligations”:  the unpaid principal of and
interest on the Extended Tranche Loans made to the Additional Borrower and all
other financial liabilities of the Additional Borrower to the Administrative
Agent (other than in respect of Original Tranche Loans) or any Extended Tranche
Lender (including, without limitation, interest accruing after the maturity or
earlier acceleration of the Extended Tranche Loans to the Additional Borrower
and interest accruing on the Extended Tranche Loans at the then-applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Additional Borrower, whether or not a claim for post-filing or post
petition interest is allowed or allowable in such proceeding), whether direct or
indirect, absolute or contingent, due or become due, now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
the Extended Tranche Loans made to the Additional Borrower, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Administrative
Agent or any Original Tranche Lender) or otherwise.
 
“Extended Tranche Commitment”:  as to any Extended Tranche Lender, the
obligation of such Extended Tranche Lender to make and/or acquire participating
interests in Extended Tranche Loans and issue and/or acquire participating
interests in Letters of Credit hereunder in an aggregate Dollar Equivalent
Amount at any one time outstanding not to exceed the amount set forth opposite
such Extended Tranche Lender’s name on Schedule I, as such amount may be changed
from time to time in accordance with the provisions of this Agreement.

 
16

--------------------------------------------------------------------------------

 

“Extended Tranche Commitment Percentage”:  as to any Extended Tranche Lender at
any time, the percentage which such Lender’s Extended Tranche Commitment then
constitutes of the aggregate Extended Tranche Commitments (or, at any time after
the Extended Tranche Commitments shall have expired or terminated, the
percentage which the amount of such Lender’s Extended Tranche Exposure then
outstanding constitutes of the aggregate amount of the Extended Tranche Exposure
of all the Lenders then outstanding).
 
“Extended Tranche Commitment Period”:  the period from and including the
Restatement Effective Date to but not including the Extended Tranche Termination
Date or such earlier date on which the Extended Tranche Commitments shall
terminate as provided herein.
 
“Extended Tranche Committed Rate Loan”:  a Committed Rate Loan that is an
Extended Tranche Loan; an Extended Tranche Committed Rate Loan bearing interest
based upon the ABR shall be an “Extended Tranche Committed Rate ABR Loan”, and
an Extended Tranche Committed Rate Loan bearing interest based upon the
Eurocurrency Rate shall be an “Extended Tranche Committed Rate Eurocurrency
Loan”.
 
“Extended Tranche Company Obligations”:  the unpaid principal of and interest on
the Extended Tranche Loans made to the Company, all Reimbursement Obligations in
respect of Letters of Credit owing (x) to any Issuing Bank for which such
Issuing Bank shall not have been reimbursed by Lenders or (y) to any Extended
Tranche Lender in respect of participations acquired by such Extended Tranche
Lender in such Reimbursement Obligations, and all other financial liabilities of
the Company to the Administrative Agent (other than in respect of Original
Tranche Loans), any Issuing Bank (other than in respect of Reimbursement
Obligations reimbursed by Lenders) or any Extended Tranche Lender (including,
without limitation, interest accruing at the then-applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post petition interest is
allowed or allowable in such proceeding), whether direct or indirect, absolute
or contingent, due or to become due, now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the other Loan
Documents, the Extended Tranche Loans made to the Company, the Letters of
Credit, or any other document made, delivered or given in connection therewith,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent, any Issuing
Bank or any Extended Tranche Lender) or otherwise.
 
“Extended Tranche Exposure”: at any date, the aggregate Dollar Equivalent Amount
of (a) all Extended Tranche Loans then outstanding and (b) the aggregate amount
of each Extended Tranche Lender’s Commitment Percentage multiplied by the L/C
Obligations then outstanding.
 
“Extended Tranche Lender”:  a Lender that has elected to become an Extended
Tranche Lender and to convert its Commitment and its outstanding Loans (each as
defined in the Existing Credit Agreement) to an Extended Tranche Commitment and
Extended Tranche Loans pursuant to subsection 1.4.

 
17

--------------------------------------------------------------------------------

 

“Extended Tranche Loan”:  any Loan (a) outstanding on the Restatement Effective
Date that has been converted into an Extended Tranche Loan pursuant to
subsection 1.4 or (b) made by an Extended Tranche Lender after the Restatement
Effective Date pursuant to this Agreement.
 
“Extended Tranche Obligations”: the Extended Tranche Company Obligations and the
Extended Tranche Additional Borrower Obligations.
 
“Extended Tranche Termination Date”:  December 31, 2011.
 
“Extensions of Credit”:  the collective reference to Loans made and Letters of
Credit issued under this Agreement.
 
“Facility Fee Rate”:  for each day during each fiscal quarter of the Company,
(a) in respect of any Original Tranche Commitments, the rate per annum set forth
below opposite the applicable Ratings category in effect during the immediately
preceding fiscal quarter:
 
Pricing Level
(from highest to lowest)
Ratings
(S&P/Moody’s)
Facility Fee
(basis points)
1
A- or A3 or higher
8.0
2
BBB+ or Baa1
10.0
3
BBB or Baa2
12.5
4
BBB- or Baa3
15.0
5
BB+ or Ba1
17.5
6
Lower than BB+ or Ba1
22.5



and (b) in respect of any Extended Tranche Commitments, 1.00% per annum.
 
For purposes of clause (a) of the foregoing:  (i) if the Rating issued by
Moody’s and the Rating issued by S&P shall fall within different Pricing Levels
(but not more than one (1) Pricing Level apart), then the Facility Fee shall be
determined by reference to the higher Pricing Level (e.g., if the Rating issued
by S&P is in Pricing Level 1 and the Rating issued by Moody’s is in Pricing
Level 2, then the Facility Fee shall be determined by reference to Pricing Level
1); (ii) if the Rating issued by Moody’s and the Rating issued by S&P shall fall
within different Pricing Levels (and by more than one (1) Pricing Level apart),
then the Facility Fee shall be determined by reference to the Pricing Level that
is one (1) Pricing Level higher than the lower Pricing Level (e.g., if the
Rating issued by S&P is in Pricing Level 1 and the Rating issued by Moody’s is
in Pricing Level 4, then the Facility Fee shall be determined by reference to
Pricing Level 3); (iii) if either Moody’s or S&P shall not have in effect a
Rating (other than by reason of the circumstances referred to in the last
sentence of this paragraph), then such rating agency shall be deemed to have
established a rating in Pricing Level 6; and (iv) if either Moody’s or S&P no
longer publishes ratings and the Company and the Administrative Agent cannot
agree on another ratings agency to replace Moody’s or S&P, as the case may be,
then the Rating issued by Moody’s or the Rating issued by S&P which is still
being published, as the case may be, shall be deemed to be the Rating.  If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and pending the effectiveness of any such amendment, the Facility
Fee shall be determined by reference to the rating most recently in effect prior
to such change or cessation.

 
18

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate”:  for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) of the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
 
“Fee Letter”:  the letter agreement, dated May 13, 2005, among the Company, J.P.
Morgan Securities Inc. and JPMorgan Chase Bank, N.A., as amended by the letter
agreement, dated June 22, 2006, among the Company, the Additional Borrower, J.P.
Morgan Securities Inc. and JPMorgan Chase Bank, N.A.
 
“First Restatement Effective Date”:  June 22, 2006.
 
“Foreign Loan Party”: the Additional Borrower or any other Loan Party that is a
Foreign Subsidiary.
 
“Foreign Pledge Agreement”: a pledge or charge agreement with respect to Capital
Stock in a Foreign Subsidiary in form and substance reasonably satisfactory to
the Administrative Agent, as amended, supplemented or otherwise modified from
time to time.
 
“Foreign Subsidiary”: (i) any Subsidiary that is not incorporated, formed or
organized under the laws of the United States of America, any State thereof, the
District of Columbia or any of the territories or possessions of the United
States of America or any political subdivision thereof and (ii) any Subsidiary
of any Subsidiary described in the foregoing clause (i).
 
“Funding Office”:  for each Class and Type of Loan and each Currency, the
Funding Office set forth in respect thereof in the Administrative Schedule.
 
“Funding Time”:  for each Class and Type of Loan and each Currency, the Funding
Time set forth in respect thereof in the Administrative Schedule.
 
“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

 
19

--------------------------------------------------------------------------------

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising applicable executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Guarantee Obligation”:  as to any Person, any obligation, contingent or
otherwise of such Person guaranteeing any Indebtedness of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including, without limitation, any obligation of the guaranteeing Person (i) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (1) for the purchase or
payment of any such Indebtedness or (2) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor so as to enable such primary obligor to pay such
Indebtedness, (iii) to purchase property, securities or services for the purpose
of assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness or (iv) otherwise to protect the
owner of any such Indebtedness against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include (x) any liability
by endorsement of instruments for deposit or collection or similar transactions
in the ordinary course of business, (y) indemnification obligations of the
Company or any of its Subsidiaries entered into in the ordinary course of
business or (z) obligations of the Company or any of its Subsidiaries under
arrangements entered into in the ordinary course of business whereby the Company
or such Subsidiary sells goods or inventory to other Persons under agreements
obligating the Company or such Subsidiary to repurchase such goods or inventory,
at a price not exceeding the original sale price, upon the occurrence of certain
specified events.  The amount of any Guarantee Obligation of any guaranteeing
Person at any time shall be deemed to be the lower of (a) an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made at such time and (b) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation at such time, unless such Indebtedness and
such maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith at such time;
provided, however, that for purposes of this definition the liability of the
guaranteeing Person with respect to any obligation as to which a third Person or
Persons are jointly or jointly and severally liable as a guarantor or otherwise
as contemplated hereby and have not defaulted on its or their portions thereof
shall be only as to its pro rata portion of such obligation.
 
“Harman International Guarantee”:  the Guarantee, dated as of June 22, 2006,
made by the Company in favor of the Administrative Agent, on behalf of the
Lenders, as amended, modified or supplemented from time to time.
 
“Hedging Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, any similar transaction or any
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or the Subsidiaries shall be a Hedging Agreement.

 
20

--------------------------------------------------------------------------------

 

“Hong Kong Dollars”:  the lawful currency of Hong Kong.
 
“Immaterial Subsidiary”:  any Subsidiary for which (a) the consolidated total
assets of such Subsidiary constitute less than or equal to $10,000,000 and,
collectively with all Immaterial Subsidiaries, less than or equal to 5% of the
consolidated total assets of the Company and (b) the consolidated revenues of
such Subsidiary constitute less than or equal to 1% of the consolidated revenues
of the Company and, collectively with all Immaterial Subsidiaries, less than or
equal to 5% of the consolidated revenues of the Company, in each case as of the
end of or for the most recent period of four consecutive fiscal quarters of the
Company for which financial statements have been delivered pursuant to
subsection 8.1(a) or (b).
 
“Indebtedness”:  of any Person at any date, without duplication, all
indebtedness of such Person (other than current trade liabilities and
indemnification obligations incurred in the ordinary course of business), as
reflected on the balance sheet of such Person prepared in accordance with GAAP
and all Guarantee Obligations of such Person, except that where such
indebtedness or Guarantee Obligation of such Person is made jointly, or jointly
and severally, with any third party or parties other than any consolidated
Subsidiary of such Person, the amount thereof for the purpose of this definition
only shall be the pro rata portion thereof payable by such Person, so long as
such third party or parties have not defaulted on its or their joint and several
portions thereof.
 
“Initial Closing Date”:  June 28, 2005.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  as defined in subsection 6.9.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and (x) in
the case of an Original Tranche ABR Loan, the Original Tranche Termination Date
and (y) in the case of an Extended Tranche ABR Loan, the Extended Tranche
Termination Date, (b) as to any Committed Rate Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Committed Rate Eurocurrency Loan having an Interest Period longer
than three months, each day which is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (d) as to any Competitive Advance Loan, the date or dates agreed upon
by the Company and the Lender at the time the terms of such Competitive Advance
Loan are determined as provided in Section 3.
 
“Interest Period”:  with respect to any Committed Rate Eurocurrency Loan:
 
(i)             initially, the period commencing on the borrowing, continuation
or conversion date, as the case may be, with respect to such Eurocurrency Loan
and ending one, two, three or six (or, if agreed to by all Lenders, nine or
twelve) months thereafter, as selected by the applicable Borrower of such Loan
in its Notice of Borrowing, Notice of Continuation or Notice of Conversion, as
the case may be, given with respect thereto; and

 
21

--------------------------------------------------------------------------------

 

(ii)            thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six (or, if agreed to by all Lenders, nine or twelve) months
thereafter, as selected by the applicable Borrower of such Loan by a Notice of
Continuation with respect thereto;
 
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(1)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day,
 
(2)            if any Original Tranche Committed Rate Loans shall be
outstanding, any Interest Period (x) in respect of a Committed Rate Eurocurrency
Loan that begins prior to the Original Tranche Termination Date and would
otherwise extend beyond the Original Tranche Termination Date shall end on the
Original Tranche Termination Date and (y) in respect of an Extended Tranche
Committed Rate Eurocurrency Loan that would otherwise extend beyond the Extended
Tranche Termination Date shall end on the Extended Tranche Termination Date; and
 
(3)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments” has the meaning specified in subsection 9.7.
 
“IP Security Agreements”: has the meaning assigned to such term in the
Collateral Agreement.
 
“ISP”:  the “International Standby Practices 1998” as published by the Institute
of International Banking Law and Practice (or such later version thereof as may
be in effect from time to time).
 
“Issuing Bank”:  each Lender listed as an Issuing Bank in Schedule IV.
 
“Issuing Office”:  in respect of each Issuing Bank, the Issuing Office set forth
for such Issuing Bank in Schedule IV.

 
22

--------------------------------------------------------------------------------

 

“Japanese Yen”:  the lawful currency of Japan.
 
“JPMorgan Chase”:  JPMorgan Chase Bank, N.A.
 
“Judgment Currency”:  as defined in subsection 12.8(b).
 
“L/C Cash Account”:  a cash collateral account established at the office of an
Issuing Bank specified by such Issuing Bank to the Company, in the name of such
Issuing Bank, established for the purposes of subsection 4.10.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit, (b)
the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 4.5(a) and (c) the face amount of each
outstanding and accepted Time Draft.
 
“L/C Participant”:  in respect of each Letter of Credit, each Lender (other than
the Issuing Bank in respect of such Letter of Credit) in its capacity as the
holder of a participating interest in such Letter of Credit.
 
“Letter of Credit”:  as defined in subsection 4.1(b)(i).
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), title defect, charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement).
 
“Liquidity Amount”:  as of any date, the sum of (x) the aggregate Dollar amount
of Unrestricted Cash collectively held by the Company and its Subsidiaries as of
such date plus (y) Availability as of such date; provided that for purposes of
calculating the Liquidity Amount as of any date,  the amount in Dollars of any
foreign currency included in the Liquidity Amount shall be determined using the
Average Exchange Rate as of such date for such foreign currency.
 
“Loan”:  any Committed Rate Loan or Competitive Advance Loan made by any Lender
pursuant to this Agreement.
 
“Loan Documents”: this Agreement, each Application, the Harman International
Guarantee, the Collateral Agreement and the other Collateral Documents.
 
“Loan Parties”:  the Company, the Additional Borrower and each Subsidiary Loan
Party.
 
“London Banking Day”:  any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
 
“Majority Extended Tranche Lenders”: as of any date of determination, Extended
Tranche Lenders the Extended Tranche Commitments of which aggregate more than
50% of the aggregate Extended Tranche Commitments as of such date, or, if the
Extended Tranche Commitments have expired or terminated, Extended Tranche
Lenders the Extended Tranche Exposure of which aggregates more than 50% of the
aggregate Extended Tranche Exposure as of such date.

 
23

--------------------------------------------------------------------------------

 

“Majority Lenders”:  at any time, Lenders the Commitment Percentages of which
aggregate more than 50%.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Material Indebtedness”:  Indebtedness (other than Indebtedness under the Loan
Documents), or, solely for purposes of clause (e) of Section 10, obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
its Subsidiaries in an aggregate principal amount of $30,000,000 or more.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Maximum Rate”: as defined in subsection 12.18.
 
“Moody’s”:  means Moody’s Investors Services, Inc., or any successor or assignee
of the business of such company in the business of rating debt.
 
“Mortgage”: a mortgage, deed of trust, assignment of leases and rents or other
Collateral Document granting a Lien on any Mortgaged Property of any Domestic
Loan Party to secure the Secured Obligations, as amended, supplemented or
otherwise modified from time to time.  Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.
 
“Mortgaged Property”: each parcel of real property owned in fee by a Loan Party,
and the improvements thereto, that has a book or fair market value, as
determined in good faith by the Company, of $5,000,000 (or $7,500,000 in the
case of any real property located in Canada) or more.
 
“Multiemployer Plan”:  a plan which is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

 
24

--------------------------------------------------------------------------------

 

“Net Cash Proceeds”:  with respect to any event (a) the cash proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event
including any cash received in respect of any non-cash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses paid in connection with such event by the
Company and the Subsidiaries to Persons that are not Affiliates of the Company
or any Subsidiary, (ii) in the case of a Disposition (including pursuant to a
Sale and Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, the amount of all payments required to be made by the
Company and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Company and the Subsidiaries, and the
amount of any reserves established by the Company and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Responsible Officer of the Company) and (iv) in case of any such event
occurring in a jurisdiction other than the United States or Germany, the amount
of all taxes paid (or reasonably estimated to be payable) by the Company and the
Subsidiaries that are directly attributable to the repatriation of such cash
proceeds into the United States or Germany, but only to the extent the Company
and the Subsidiaries have used commercially reasonable efforts to reduce or
eliminate such taxes, including by electing to prepay Loans in such a manner
that would result in the lowest possible amount of such taxes.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Non-Excluded Taxes”:  as defined in subsection 5.5(a).
 
“Non-U.S. Lender”:  as defined in subsection 5.5(b).
 
“Notice of Borrowing”:  with respect to a Loan of any Type in any Currency, a
notice in substantially the form of Exhibit D hereto from the applicable
Borrower of such Loan in respect of such Loan, containing the information in
respect of such Loan and delivered to the Person, in the manner and by the time
specified for a Notice of Borrowing in respect of such Currency and such Type of
Loan in the Administrative Schedule.
 
“Notice of Competitive Advance Loan”:  with respect to each Competitive Advance
Loan in any Currency, a notice from the Lender in respect of such Loan in
substantially the form of Exhibit E hereto, containing the information in
respect of such Loan and delivered to the Person, in the manner and by the time
specified for a Notice of Competitive Advance Loan in the Administrative
Schedule.
 
“Notice of Continuation”:  with respect to a Committed Rate Loan in any
Currency, a notice in substantially the form of Exhibit F hereto from the
applicable Borrower of such Loan in respect of such Loan, containing the
information in respect of such Loan and delivered to the Person, in the manner
and by the time specified for a Notice of Continuation in respect of such
Currency in the Administrative Schedule.
 
“Notice of Conversion”:  with respect to a Committed Rate Loan in Dollars which
the applicable Borrower of such Loan wishes to convert from a Eurocurrency Loan
to an ABR Loan, or from an ABR Loan to a Eurocurrency Loan, as the case may be,
a notice in substantially the form of Exhibit F hereto from the applicable
Borrower of such Loan setting forth the amount of such Loan to be converted, the
date of such conversion (which, in the case of conversions of Eurocurrency Loans
to ABR Loans, shall be the last day of an Interest Period applicable to such
Eurocurrency Loans) and, in the case of conversions of ABR Loans to Eurocurrency
Loans, the length of the initial Interest Period applicable thereto.  Each
Notice of Conversion shall be delivered to the Administrative Agent at its
address set forth in subsection 12.2 and shall be delivered before 11:00 A.M.,
New York City time, one Business Day before the requested conversion in the case
of conversions to ABR Loans, and before 11:00 A.M., New York City time, three
Business Days before the requested conversion in the case of conversions to
Eurocurrency Loans.

 
25

--------------------------------------------------------------------------------

 

“Obligations”:  the Extended Tranche Obligations and the Original Tranche
Obligations.
 
“Original Tranche Additional Borrower Obligations”:  the unpaid principal of and
interest on the Original Tranche Loans made to the Additional Borrower and all
other financial liabilities of the Additional Borrower to the Administrative
Agent in respect of Original Tranche Loans or any Original Tranche Lender
(including, without limitation, interest accruing after the maturity or earlier
acceleration of the Original Tranche Loans to the Additional Borrower and
interest accruing on the Original Tranche Loans at the then-applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Additional Borrower, whether or not a claim for post-filing or post
petition interest is allowed or allowable in such proceeding), whether direct or
indirect, absolute or contingent, due or become due, now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
the Original Tranche Loans made to the Additional Borrower, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, indemnities, cost, expenses (including,
without limitation, all fees and disbursements of counsel to any Original
Tranche Lender) or otherwise.
 
“Original Tranche Commitment”:  as to any Original Tranche Lender, the
obligation of such Original Tranche Lender to make and/or acquire participating
interests in Original Tranche Loans and/or acquire participating interests in
Letters of Credit hereunder in an aggregate Dollar Equivalent Amount at any one
time outstanding not to exceed the amount set forth opposite such Original
Tranche Lender’s name on Schedule I, as such amount may be changed from time to
time in accordance with the provisions of this Agreement.
 
“Original Tranche Commitment Percentage”:  as to any Original Tranche Lender at
any time, the percentage which such Lender’s Original Tranche Commitment then
constitutes of the aggregate Original Tranche Commitments (or, at any time after
the Original Tranche Commitments shall have expired or terminated, the
percentage which the amount of such Lender’s Original Tranche Exposure then
outstanding constitutes of the aggregate amount of the Original Tranche Exposure
of all the Lenders then outstanding).


“Original Tranche Commitment Period”:  the period from and including the First
Restatement Effective Date to but not including the Original Tranche Termination
Date or such earlier date on which the Original Tranche Commitments shall
terminate as provided herein.
 
“Original Tranche Committed Rate Loan”:  a Committed Rate Loan that is an
Original Tranche Loan; an Original Tranche Committed Rate Loan bearing interest
based upon the ABR shall be an “Original Tranche Committed Rate ABR Loan”, and
an Original Tranche Committed Rate Loan bearing interest based upon the
Eurocurrency Rate shall be an “Original Tranche Committed Rate Eurocurrency
Loan”.

 
26

--------------------------------------------------------------------------------

 

“Original Tranche Company Obligations”:  the unpaid principal of and interest on
the Original Tranche Loans made to the Company, all Reimbursement Obligations in
respect of Letters of Credit or participations therein that do not constitute
Extended Tranche Company Obligations and all other financial liabilities of the
Company to the Administrative Agent, any Issuing Bank or any Original Tranche
Lender that do not constitute Extended Tranche Company Obligations (including,
without limitation, interest accruing at the then-applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post petition interest is
allowed or allowable in such proceeding), whether direct or indirect, absolute
or contingent, due or to become due, now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Original
Tranche Loans made to the Company, the Letters of Credit or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to any Original
Tranche Lender) or otherwise.
 
“Original Tranche Exposure”: at any date, the aggregate Dollar Equivalent Amount
of (a) all Original Tranche Loans then outstanding and (b) the aggregate amount
of each Original Tranche Lender’s Commitment Percentage multiplied by the L/C
Obligations then outstanding.
 
“Original Tranche Lender”: a Lender that has not elected to become an Extended
Tranche Lender and to convert its Commitment and its outstanding Loans (each as
defined in the Existing Credit Agreement) to an Extended Tranche Commitment and
Extended Tranche Loans pursuant to subsection 1.4.
 
“Original Tranche Loan”:  any Loan (a) outstanding on the Restatement Effective
Date that has not been converted into an Extended Tranche Loan pursuant to
subsection 1.4 or (b) made by any Original Tranche Lender after the Restatement
Effective Date pursuant to this Agreement.
 
“Original Tranche Obligations”: the Original Tranche Company Obligations and the
Original Tranche Additional Borrower Obligations.
 
“Original Tranche Termination Date”:  June 28, 2010.
 
“Participant”:  as defined in subsection 12.6(b).
 
“Participating Member States”:  each country that adopts or has adopted the euro
as its currency in accordance with EMU Legislation.
 
“Payment Office”:  for each Class and Type of Loan and each Currency, the
Payment Office set forth in respect thereof in the Administrative Schedule.

 
27

--------------------------------------------------------------------------------

 

“Payment Time”:  for each Class and Type of Loan and each Currency, the Payment
Time set forth in respect thereof in the Administrative Schedule.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Perfection Certificate”:  as defined in the Collateral Agreement.
 
“Permitted Business Acquisitions”:  Acquisitions pursuant to which :  (i) no
Default or Event of Default shall have occurred and be continuing after giving
effect to such Acquisition, (ii) such Acquisition shall be consummated in
accordance with applicable laws, (iii) 50% of the outstanding Capital Stock or
other ownership interests of any acquired or newly formed Person must be owned
directly by the Company or a Subsidiary and such Person shall become a
Subsidiary hereunder, (iv) the consideration paid therefor consists solely of
common stock of the Company (and shall not include any assumption of
Indebtedness), and the aggregate consideration paid therefor, together with the
aggregate consideration paid for any other such purchase or acquisition
consummated after the Restatement Effective Date in reliance on subsection
9.7(d) (including, in each case, all obligations in respect of deferred purchase
price (including obligations under any purchase price adjustment but excluding
earnout or similar payments) and all other consideration payable in connection
therewith (including payment obligations in respect of noncompetition agreements
or other arrangements representing acquisition consideration)) shall not exceed
$50,000,000, provided that the limitations of this clause (iv) shall not apply
to any payment of consideration constituting reinvestment of the Net Cash
Proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event” to the extent permitted by subsection 2.5(b), and (v)
the Company shall be in compliance, on a pro forma basis, with the financial
covenants contained in subsection 9.1 recomputed as at the last day of the most
recently ended fiscal quarter of the Company, and the Company shall have
delivered to the Administrative Agent an officers’ certificate to such effect.
 
“Permitted Investment Amount”:  (i) in the case of Investments in Foreign
Subsidiaries which are not Loan Parties but the Capital Stock of which has been
pledged to secure the applicable Secured Obligations, $50,000,000 at any time
outstanding, and (ii) in the case of Investments in Subsidiaries which are not
Loan Parties, $25,000,000 at any time outstanding.
 
“Permitted Investor”:  Sidney Harman, Executive Chairman and Chairman of the
Board of Directors of the Company on the Initial Closing Date.
 
“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Company or
a Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Pounds Sterling”:  British Pounds Sterling, the lawful currency of the United
Kingdom.

 
28

--------------------------------------------------------------------------------

 

“Prepayment Event”:
 
(a) Disposition (including by way of merger or consolidation) of any asset of
the Company or any Subsidiary, including any issuance or sale to a Person other
than the Company or any other Subsidiary of Capital Stock in any Subsidiary,
pursuant to clause (e) or (l) of subsection 9.5, other than Dispositions
resulting in aggregate Net Cash Proceeds not exceeding $5,000,000 during any
fiscal year of the Company;
 
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Company or any Subsidiary resulting in aggregate Net Cash Proceeds of $1,000,000
or more;
 
(c) any issuance by the Company of any Capital Stock, or the receipt by the
Company of any capital contribution, other than (i) any issuance of directors’
qualifying shares or of nominal amounts of other Capital Stock that are required
to be held by specified Persons under applicable law and (ii) any issuance of
common stock in the Company to management or employees of the Company or any
Subsidiary, under any employee stock option or stock purchase plan or employee
benefit plan; or
 
(d) the incurrence by the Company or any Subsidiary of any Indebtedness, other
than any Indebtedness permitted to be incurred by subsection 9.2 (other than
subsection 9.2(i)).
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Properties”:  as defined in subsection 6.17(a).
 
“Quotation Day”:  in respect of the determination of the Eurocurrency Rate for
any Interest Period for loans in any Available Foreign Currency (other than the
euro), the day which is (i) at least two London Banking Days prior to the first
day of such Interest Period and (ii) a day on which banks are open for general
banking business in the city which is the principal financial center of the
country of such Available Foreign Currency; and the Quotation Day in respect of
any Interest Period for the euro is the day which is two Target Operating Days
prior to the first day of such Interest Period.
 
“Ratings”:  the actual senior long-term unsecured non-credit enhanced debt
ratings of the Company in effect from time to time by Moody’s or S&P, as the
case may be.
 
“Register”:  as defined in subsection 12.6(d).
 
“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

 
29

--------------------------------------------------------------------------------

 

“Reimbursement Obligation”:  in respect of each Letter of Credit, the obligation
of the account party thereunder to reimburse the Issuing Bank for all drawings
made thereunder in accordance with Section 5 and the Application related to such
Letter of Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043 of ERISA or in
the regulations thereunder with regard to a Plan (excluding those events as to
which the thirty (30) day notice period is waived).
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
material law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Responsible Officer”:  the chief executive officer, the president, or the chief
financial officer of the Company or the Additional Borrower, as the context may
require.
 
“Restatement Effective Date”:  the date on which the conditions precedent set
forth in subsection 7.1 shall be satisfied, which date is March 31, 2009.
 
“Restricted Payments”:  has the meaning specified in subsection 9.6.
 
“S&P”:  Standard and Poor’s Ratings Group, a division of McGraw Hill, Inc. or
any successor or assignee of the business of such division in the business of
rating debt.
 
“Sale and Lease-Back Transaction”:  as defined in subsection 9.9.
 
“Schedule Amendment”:  each Schedule Amendment, substantially in the form of
Exhibit A hereto, executed and delivered pursuant to subsection 12.1.
 
“Secured Funded Debt”:  as of any date, the sum of (i) the aggregate Exposure
outstanding as of such date and (y) the aggregate principal amount of Secured
Other Facility Obligations (as defined in the Collateral Agreement) outstanding
as of such date.
 
“Secured Obligations”: has the meaning set forth in the Collateral Agreement.
 
“Secured Parties”: has the meaning set forth in the Collateral Agreement.
 
“Singapore Dollars”:  the lawful currency of Singapore.
 
“Standby Letter of Credit”:  as defined in subsection 4.1(b).

 
30

--------------------------------------------------------------------------------

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject (a) with respect to the Base
CD Rate, for new negotiable nonpersonal time deposits in dollars of over
$100,000 with maturities approximately equal to three months and (b) with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation
D.  Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subordinated Debt”:  any unsecured Indebtedness of the Company or any other
Loan Party (other than Indebtedness outstanding on the Restatement Effective
Date and described on Schedule 9.2) no part of the principal of which is
required to be paid (whether by way of mandatory sinking fund, mandatory
redemption or mandatory prepayment or otherwise) prior to the 180th day
following the Extended Tranche Termination Date and which is subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent.
 
“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
 
“Subsidiary Loan Party”: each Subsidiary that is, or is required under the terms
of this Agreement to become, a party to any Collateral Document.  Unless the
context requires otherwise, the term “Subsidiary Loan Party” shall include the
Additional Borrower.
 
“Swedish Krona”:  the lawful currency of Sweden.
 
“Swiss Francs”:  the lawful currency of Switzerland.
 
“Target Operating Day”:  any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
 
“Tax Confirmation”:  as defined in subsection 5.9(a).
 
“Three-Month Secondary CD Rate”:  for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day is not a Business Day, the next preceding Business Day) by the Board
through the public information telephone line of the Federal Reserve Bank of New
York (which rate will, under the current practices of the Board, be published in
Federal Reserve Statistical Release H.15(519) during the week following such
day) or, if such rate is not so reported on such day or such next preceding
Business Day, the average of the secondary market quotations for three-month
certificates of deposit of major money center banks in New York City received at
approximately 10:00 a.m., New York City time, on such day (or, if such day is
not a Business Day, on the next preceding Business Day) by the Administrative
Agent from three negotiable certificate of deposit dealers of recognized
standing selected by it.

 
31

--------------------------------------------------------------------------------

 

“Time Draft”:  as defined in subsection 4.9.
 
“Transferee”:  as defined in subsection 12.6(f).
 
“Treaty on European Union”:  the Treaty of Rome of March 25, 1957, as amended by
the Single European Act of 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992 and came into effect on November 1, 1993), as
amended from time to time.
 
“Type”:  in respect of any Loan, its character as a Committed Rate Loan or
Competitive Advance Loan, as the case may be.
 
“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended, supplemented or otherwise modified from time to time.
 
“Unrestricted Cash”: as of any date, unrestricted cash and Cash Equivalents
owned by the Company or any Subsidiary and reflected on the consolidated balance
sheet of the Company as of such date and not controlled by or subject to any
Lien in favor of any creditor (other than Liens created under the Loan Documents
and Liens permitted under clause (p) of subsection 9.3), provided that the term
“Unrestricted Cash” shall not include cash and Cash Equivalents held in one or
more Cash Collateral Accounts pending reinvestment pursuant to subsection
2.5(b); provided, further that the term “Unrestricted Cash” shall include all
funds held in any L/C Cash Account.
 
“Value”:  with respect to any Sale and Lease-Back Transaction, as of any
particular time, an amount equal to (a) the fair market value of such property
at the time of entering into such Sale and Lease-Back Transaction, as determined
in good faith by the Company, (b) divided first by the number of full years of
the term of the lease relating to such Sale and Lease-Back Transaction, and (c)
then multiplied by the number of full years of such term remaining at the time
of determination, without regard to any renewal or extension options contained
in the lease.
 
“Voting Stock”:  stock of the class or classes pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors of the Company (irrespective of
whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
 
“Wholly Owned Subsidiary”:  with respect to any Person, a Subsidiary of such
Person, all of the Capital Stock of which (other than directors’ qualifying
shares or nominee or other similar shares that are required to be held by other
Persons under applicable law) are owned, beneficially and of record, by such
Person, another Wholly Owned Subsidiary of such Person or any combination
thereof.

 
32

--------------------------------------------------------------------------------

 

1.2.           Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto.
 
(b)           As used herein and in any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP(but without giving effect to any election under
Statement of Financial Accounting Standards 159 to value any Indebtedness or
other liabilities of the Company or any Subsidiary at “fair value”, as defined
therein).
 
(c)           The words “hereof’, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  References to Schedules to this Agreement are references to such
Schedules as the same may from time to time be amended or otherwise modified in
accordance with the terms hereof.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
1.3.           Classification of Loans.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., an “Extended Tranche Loan”),
by Type (e.g., a “Committed Rate Loan”), by applicable interest rate (e.g., a
“Eurocurrency Loan”),  by Class and applicable interest rate (e.g., an “Extended
Tranche Eurocurrency Loan”), by Type and applicable interest rate (e.g., a
“Committed Rate Eurocurrency Loan”), by Class and Type (e.g., an “Extended
Tranche Committed Rate Loan”) or by Class, Type and applicable interest rate
(e.g., an “Extended Tranche Committed Rate Eurocurrency Loan”).
 
1.4.           Restatement Effective Date Tranche Elections.  Each Lender shall
have the right, by notice delivered to the Administrative Agent on or prior to
the Restatement Effective Date, to make an irrevocable election to become an
Extended Tranche Lender and to convert its Commitment and its outstanding Loans
(each as defined in the Existing Credit Agreement) to an Extended Tranche
Commitment and Extended Tranche Loans.  By delivering a notice of such
conversion, a Lender will be deemed for all purposes to agree that the
provisions of this Agreement applicable to Extended Tranche Lenders will apply
to such Lender and its successors and assigns, and that the provisions of this
Agreement applicable to Extended Tranche Commitments and Extended Tranche Loans,
including  the Extended Tranche Termination Date, will be applicable to its
Commitment and its Loans.  Any Lender that shall not so elect on or prior to the
Restatement Effective Date to become an Extended Tranche Lender shall for the
remaining term of this Agreement be an Original Tranche Lender, with the result
that the provisions of this Agreement applicable to Original Tranche Lenders
will apply to such Lender and its successors and assigns and the provisions of
this Agreement applicable to Original Tranche Commitments and Original Tranche
Loans, including  the Original Tranche Termination Date, will be applicable to
its Commitment and its Loans.

 
33

--------------------------------------------------------------------------------

 

SECTION 2
 
THE COMMITTED RATE LOANS
 
2.1.           Committed Rate Loans.  (a)  Subject to the terms and conditions
hereof,
 
(i)           Each Original Tranche Lender severally agrees to make Original
Tranche Committed Rate Loans on a revolving credit basis to each Borrower from
time to time during the Original Tranche Commitment Period; provided, that no
Original Tranche Committed Rate Loan shall be made if, after giving effect to
the making of such Loan and the simultaneous application of the proceeds
thereof, (x) the amount of the Original Tranche Exposure would exceed the
aggregate amount of the Original Tranche Commitments or (y) the aggregate
Exposure attributable to Loans made to Domestic Loan Parties and to L/C
Obligations would exceed the Domestic Exposure Cap.  During the Original Tranche
Commitment Period each Borrower may use the Original Tranche Commitments by
borrowing, prepaying the Original Tranche Committed Rate Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
 
(ii)           Each Extended Tranche Lender severally agrees to make Extended
Tranche Committed Rate Loans on a revolving credit basis to each Borrower from
time to time during the Extended Tranche Commitment Period; provided, that no
Extended Tranche Committed Rate Loan shall be made if, after giving effect to
the making of such Loan and the simultaneous application of the proceeds
thereof, (x) the amount of the Extended Tranche Exposure would exceed the
aggregate amount of the Extended Tranche Commitments or (y) the aggregate
Exposure attributable to Loans made to Domestic Loan Parties and to L/C
Obligations would exceed the Domestic Exposure Cap.  During the Extended Tranche
Commitment Period each Borrower may use the Extended Tranche Commitments by
borrowing, prepaying the Extended Tranche Committed Rate Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
 
(iii)           Notwithstanding the foregoing, so long as any Original Tranche
Commitments shall be in effect, neither Borrower shall borrow Committed Rate
Loans of either Class unless it shall simultaneously borrow Committed Rate Loans
of the other Class in the same Currency and, in the case of Eurocurrency Loans,
with the same initial Interest Period in an aggregate amount such that the Loan
made by each Lender on the occasion of such borrowing shall equal its Commitment
Percentage of the aggregate amount borrowed.
 
(b)           The Committed Rate Loans may be made in Dollars or any Available
Foreign Currency and may from time to time be (i) Committed Rate Eurocurrency
Loans, (ii) in the case of Committed Rate Loans in Dollars only, Committed Rate
ABR Loans or (iii) a combination thereof, as determined by the applicable
Borrower thereof and set forth in the Notice of Borrowing or Notice of
Conversion with respect thereto; provided, that (x) so long as any Original
Tranche Commitments remain in effect, no Committed Rate Eurocurrency Loan shall
be made during the period beginning on the date that is one month prior to the
Original Tranche Termination Date and ending on the Original Tranche Termination
Date and (y) no Extended Tranche Committed Rate Eurocurrency Loan shall be made
after the day that is one month prior to the Extended Tranche Termination Date.

 
34

--------------------------------------------------------------------------------

 

2.2.           Procedure for Committed Rate Loan Borrowing.  Each Borrower may
request the Lenders to make Committed Rate Loans to such Borrower on any
Business Day during the applicable Commitment Period by delivering a Notice of
Borrowing.  Each borrowing of Committed Rate Loans shall be in an amount equal
to (a) in the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if
the then aggregate undrawn amount of the Commitments is less than $1,000,000,
such lesser amount) and (b) in the case of Eurocurrency Loans, (i) if in
Dollars, $2,000,000 or increments of $500,000 thereafter, and (ii) if in any
Available Foreign Currency, an amount in such Available Foreign Currency of
which the Dollar Equivalent Amount is at least $2,000,000.  Upon receipt of any
such Notice of Borrowing from a Borrower, the Administrative Agent shall
promptly notify each Lender thereof.  Subject to the terms and conditions
hereof, each Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the
applicable Borrower requesting such Loan at the Funding Office, and at or prior
to the Funding Time, for the Currency of such Loan in funds immediately
available to the Administrative Agent; provided, that each Lender has the option
of making any portion of each such borrowing available to the Administrative
Agent through a branch or affiliate of such Lender.  Such borrowing will then be
made available to the applicable Borrower requesting such Loan at the Funding
Office, in like funds as received by the Administrative Agent.
 
2.3.           Repayment of Committed Rate Loans; Evidence of Debt.  (a)  Each
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Original Tranche Lender on the Original Tranche Termination
Date (or such earlier date on which the Original Tranche Loans become due and
payable pursuant to Section 10), the then unpaid principal amount of each
Original Tranche Committed Rate Loan made by such Original Tranche Lender to
such Borrower.  Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Extended Tranche Lender on the
Extended Tranche Termination Date (or such earlier date on which the Extended
Tranche Loans become due and payable pursuant to Section 10), the then unpaid
principal amount of each Extended Tranche Committed Rate Loan made by such
Extended Tranche Lender to such Borrower.  Except as provided above in this
subsection, each repayment of Committed Rate Loans made by a Borrower pursuant
to this subsection shall be made ratably between the two Classes of Committed
Rate Loans (it being understood that nothing herein shall prohibit or limit the
application of proceeds realized from the exercise of remedies under any
Collateral Document solely to the Loans of and other obligations owed to the
Extended Tranche Lenders).  Each Borrower hereby further agrees to pay interest
on the unpaid principal amount of the Committed Rate Loans made to such Borrower
from time to time outstanding from the Initial Closing Date (with respect to the
Company) or the First Restatement Effective Date (with respect to the Additional
Borrower), as applicable, until payment in full thereof at the rates per annum,
and on the dates, set forth in subsection 2.8.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Committed Rate Loan of such Lender to such Borrower from
time to time, including the amounts of principal and interest payable and paid
to such Lender by such Borrower from time to time under this Agreement.

 
35

--------------------------------------------------------------------------------

 

(c)           The Administrative Agent shall maintain the Register pursuant to
subsection 12.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Committed Rate Loan made hereunder, the Class of
each such Committed Rate Loan and each Interest Period applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the applicable Borrower to each Lender under the applicable
Committed Rate Loans and (iii) the amount of any sum received by the
Administrative Agent from each Borrower in respect of the applicable Committed
Rate Loans made to such Borrower, and the amount of each Lender’s share thereof.
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the applicable Borrower therein recorded; provided, however, that
the failure of any Lender or the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the applicable Borrower to repay (with applicable interest) the
Committed Rate Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.
 
2.4.           Termination or Reduction of Commitments.  (a) The Borrowers shall
have the right, upon not less than four Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided, that so long as any Original
Tranche Commitments shall be in effect, the Borrowers shall not terminate or
reduce the Commitments of either Class unless they shall simultaneously ratably
reduce the Commitments of the other Class.  Any such reduction shall be in an
amount equal to $5,000,000 or a whole multiple thereof and shall reduce
permanently the Commitments then in effect.
 
(b)           In the event and on each occasion that any Net Cash Proceeds
received by or on behalf of the Company, the Additional Borrower or any other
Subsidiary in respect of any Prepayment Event are required to be applied to
prepay the Loans pursuant to subsection 2.5(b) or (c), the Commitments then in
effect shall be reduced permanently, on the day such prepayment of the Loans is
required pursuant to subsection 2.5(b) or (c), in an aggregate amount equal to
the amount of such required prepayment.  Any such reduction of Commitments shall
be made ratably between the Classes of Commitments.
 
(c)           On the Restatement Effective Date, the aggregate Extended Tranche
Commitments of the Extended Tranche Lenders shall be reduced permanently in an
aggregate amount equal to $30,000,000.  Such reduction of Extended Tranche
Commitments shall be made ratably among the Extended Tranche Lenders according
to the respective Extended Tranche Commitment Percentages of the Extended
Tranche Lenders.
 
2.5.           Prepayments.  i)  Each Borrower may, at any time and from time to
time, prepay the Committed Rate Loans made to such Borrower, in whole or in
part, without premium or penalty, upon at least four Business Days’ irrevocable
notice to the Administrative Agent.  Each notice pursuant to the preceding
sentence shall specify the date and amount of the applicable prepayment, the
Currency of the Committed Rate Loans to be prepaid and whether the prepayment is
of Eurocurrency Loans, ABR Loans (in the case of Committed Rate Loans in
Dollars) or a combination thereof, and, if of a combination thereof, the amount
allocable to each.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with any amounts payable pursuant to subsection 5.6.  Partial
prepayments shall be in an aggregate principal amount of at least $1,000,000.

 
36

--------------------------------------------------------------------------------

 

(b)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Company, the Additional Borrower or any other
Subsidiary in respect of any Prepayment Event referred to in clause (a) or (b)
of the definition of such term, the Company shall, within five Business Days of
the day such Net Cash Proceeds are received, prepay Committed Rate Loans in an
aggregate amount equal to the Asset Prepayment Percentage of such Net Cash
Proceeds; provided that if the Company shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Responsible
Officer to the effect that the Company intends to cause the Net Cash Proceeds
from such event (or a portion thereof specified in such certificate) to be
reinvested by the Company or any Subsidiary in assets or property useful to the
business of the Company or any Subsidiary, or to consummate any Permitted
Business Acquisition permitted hereunder, in each case within 180 days (or, in
the case of any Prepayment Event referred to in clause (b) of the definition of
such term and so long as the Company or any Subsidiary shall be diligently
proceeding with the reparation, restoration or replacement of the asset in
respect of which such Net Cash Proceeds shall have been received, 365 days or
such longer period as the Administrative Agent may agree to be necessary to
repair, restore or replace such asset) following receipt of such Net Cash
Proceeds, and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Cash Proceeds from such event (or the portion of such Net Cash Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Cash Proceeds that have not been so applied by the end of such 180 day
period (or, in the case of any Prepayment Event referred to in clause (b) of the
definition of such term, such longer period referred to above), at which time a
prepayment shall be required in an amount equal to the Net Cash Proceeds that
have not been so applied; provided further, however, that (A) the Company shall
not be permitted to make elections pursuant to the immediately preceding proviso
with respect to Net Cash Proceeds in excess of an aggregate amount equal to the
Company Reinvestment Percentage of such Net Cash Proceeds, (B) to the extent any
such Net Cash Proceeds shall be received in respect of assets owned by a Loan
Party, such Net Cash Proceeds may be reinvested only in assets owned by a Loan
Party, or, in the case of a Permitted Business Acquisition, any Person that
shall become a Loan Party upon the consummation thereof, or in any other
Subsidiary to the extent permitted by subsection 9.7(f), (C) to the extent any
such Net Cash Proceeds shall be received in respect of assets owned by a
Subsidiary that is not a Loan Party but the Capital Stock of which constitutes
Collateral, such Net Cash Proceeds may be reinvested only in assets owned by a
Loan Party (including Capital Stock) or assets owned by a Subsidiary the Capital
Stock of which constitutes Collateral, or in any other Subsidiary to the extent
permitted by subsection 9.7(f), and (D) pending the reinvestment of, or the
prepayment of Loans with, any Net Cash Proceeds under this subsection, such Net
Cash Proceeds shall be held in one or more Cash Collateral Accounts.
 
(c)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Company, the Additional Borrower or any other
Subsidiary in respect of any Prepayment Event referred to in clause (c) or (d)
of the definition of such term, the Company shall, on the day such Net Cash
Proceeds are received, prepay Committed Rate Loans in an aggregate amount equal
to (x) in the case of any Prepayment Event referred to in clause (c) of the
definition of such term, the Equity Prepayment Percentage of such Net Cash
Proceeds and (y) in the case of any Prepayment Event referred to in clause (d)
of the definition of such term, 100% of such Net Cash Proceeds.

 
37

--------------------------------------------------------------------------------

 

(d)           Notwithstanding the foregoing, so long as any Original Tranche
Loans shall be outstanding, the Borrowers shall not prepay the Loans of either
Class under this Section unless they shall simultaneously ratably prepay the
corresponding Loans of the other Class.
 
2.6.           Conversion and Continuation Options.  (a)  By giving a Notice of
Conversion, each Borrower may elect from time to time (i) to convert such
Borrower’s Eurocurrency Loans in Dollars to ABR Loans or (ii) to convert such
Borrower’s ABR Loans to Eurocurrency Loans in Dollars; provided, that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto.  Upon receipt of any Notice of Conversion the
Administrative Agent shall promptly notify each Lender thereof.  All or any part
of Eurocurrency Loans outstanding in Dollars or ABR Loans may be converted as
provided in herein, provided that (i) no ABR Loan may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Lenders have determined that such a
conversion is not appropriate, (ii) so long as any Original Tranche Loans remain
outstanding, no Committed Rate ABR Loan may be converted into a Committed Rate
Eurocurrency Loan during the period beginning on the date that is one month
prior to the Original Tranche Termination Date and ending on the Original
Tranche Termination Date and (iii) no Extended Tranche ABR Loan may be converted
into an Extended Tranche Eurocurrency Loan after the date that is one month
prior to the Extended Tranche Termination Date.
 
(b)           By giving a Notice of Continuation, each Borrower may continue any
of its Eurocurrency Loans as Eurocurrency Loans in the same Currency for
additional Interest Periods.
 
(c)           Each Borrower may convert Committed Rate Loans outstanding in one
Currency to Committed Rate Loans of a different Currency by repaying such Loans
in the first Currency and borrowing Loans of such different Currency in
accordance with the applicable provisions of this Agreement.
 
(d)           If a Borrower shall fail to timely give a Notice of Continuation
or a Notice of Conversion in respect of any of such Borrower’s Eurocurrency
Loans with respect to which an Interest Period is expiring, such Eurocurrency
Loans shall become due and payable on the last day of such expiring Interest
Period; provided, that the Company may, in accordance with and subject to the
terms and conditions of this Agreement, refinance such maturing Eurocurrency
Loans on such maturity date with Competitive Advance Loans.
 
(e)           Notwithstanding the foregoing, so long as any Original Tranche
Loans shall be outstanding, the Borrowers shall not convert Loans of either
Class under this Section unless they shall simultaneously ratably convert the
corresponding Loans of the other Class.

 
38

--------------------------------------------------------------------------------

 

2.7.           Minimum Amounts of Tranches.  All borrowings, conversions and
continuations of Committed Rate Loans and all selections of Interest Periods
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of the Loans comprising
(i) each Eurocurrency Borrowing in Dollars shall be not less than $2,000,000 and
(ii) each Eurocurrency Borrowing in any Available Foreign Currency shall be not
less than the Dollar Equivalent Amount in such Currency of $2,000,000.
 
2.8.           Interest Rates and Payment Dates for Committed Rate
Loans.  (a)  Each Committed Rate Eurocurrency Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurocurrency Rate for such Interest Period plus the Applicable Margin.
 
(b)           (i) Each Original Tranche Committed Rate ABR Loan shall bear
interest at a rate per annum equal to the ABR, and (ii) each Extended Tranche
Committed Rate ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
 
(c)            If all or a portion of (i) the principal amount of any Committed
Rate Loan or (ii) any interest payable thereon shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this subsection plus 2% or (y) in the case of
overdue interest, the rate described in paragraph (a) or (b) of this subsection,
as applicable, plus 2%, in each case from the date of such non-payment until
such amount is paid in full (as well after as before judgment).
 
(d)           Interest on Committed Rate Loans shall be payable in arrears on
each Interest Payment Date; provided, that interest accruing pursuant to
paragraph (c) of this subsection shall be payable from time to time on demand.
 
2.9.           Inability to Determine Interest Rate.  If on or prior to the
Quotation Day for any Interest Period in respect of any Eurocurrency Loan in any
Currency:
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that, by reason of
circumstances affecting the relevant market generally, the Administrative Agent
cannot ascertain the Eurocurrency Rate in accordance with this Agreement for
such affected Currency or such affected Interest Period, or
 
(b)           the Administrative Agent shall have received notice from the
Majority Lenders that the Eurocurrency Rate determined or to be determined for
such affected Interest Period will not adequately and fairly reflect the cost to
such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Committed Rate Loans during such affected Interest
Period,
 
(c)           the Administrative Agent shall give telecopy or telephonic notice
thereof to the Company and the Lenders as soon as practicable thereafter.  If
such notice is given (x) any Eurocurrency Loans requested to be made in such
affected Currency on the first day of such affected Interest Period shall be
made as ABR Loans in Dollars in a Dollar Equivalent Amount, (y) any Committed
Rate Loans that were to have been converted on the first day of such affected
Interest Period from ABR Loans, to Eurocurrency Loans in such affected Currency,
shall be continued as ABR Loans and (z) any Eurocurrency Loans in such affected
Currency that were to have been continued as such shall be converted, on the
first day of such Interest Period, to ABR Loans in Dollars in a Dollar
Equivalent Amount.  Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans in such affected Currency shall be made or
continued as such.

 
39

--------------------------------------------------------------------------------

 

2.10.         Substitution of Euro for National Currency.  If any Available
Foreign Currency is replaced by the euro, unless otherwise agreed by the
Company, the Administrative Agent and the Lenders, the euro may be tendered in
satisfaction of any obligation denominated in such Available Foreign Currency at
the conversion rate specified in, or otherwise calculated in accordance with,
the regulations adopted by the Council of the European Union relating to the
euro. No replacement of an Available Foreign Currency by the euro shall
discharge, excuse or otherwise affect the performance of any obligation of the
Company under this Agreement.
 
2.11.         Unavailability of Available Foreign Currency.  If on any Quotation
Day (a) a Lender notifies the Administrative Agent that the Available Foreign
Currency requested is not readily available to it in the amount required or (b)
a Lender notifies the Administrative Agent that compliance with its obligation
to participate in a Loan in the proposed Available Foreign Currency would
contravene a law or regulation applicable to it, the Administrative Agent will
give notice to the relevant Borrower to that effect by 12:00 Noon, New York
time, on that day.  In this event, any Lender that gives notice pursuant to this
subsection will be required to participate in the Loan in Dollars (in an amount
equal to the Dollar Equivalent Amount) and its participation will be treated as
a separate Loan denominated in Dollars during that Interest Period.
 
2.12.         Separate Obligations.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon and after the First
Restatement Effective Date, the parties hereto acknowledge and agree that (a) at
no time and in no circumstances shall the Additional Borrower be liable for any
Company Obligations or any other indebtedness, liabilities or obligations of the
Company hereunder or under any other Loan Documents, whether incurred by the
Company before, on or after the First Restatement Effective Date, and the
Additional Borrower’s joinder hereto as a borrower does not constitute a
guarantee by the Additional Borrower of any Company Obligations or any such
other indebtedness, liabilities or obligations of the Company hereunder or under
any other Loan Documents, and (b) with respect to any borrowing by either of the
Company or the Additional Borrower of any Loans hereunder, such Loans are for
the applicable requesting Borrower’s own account, and such Loans and such
Borrower’s other obligations hereunder are obligations of such Borrower and do
not constitute joint and several obligations of both Borrowers (it being
understood, however, that the obligations of the Additional Borrower under the
Loan Documents are guaranteed by, and secured by assets of, the Company and the
other Loan Parties as and to the extent provided in the Collateral Documents).

 
40

--------------------------------------------------------------------------------

 

SECTION 3
 
THE COMPETITIVE ADVANCE LOANS
 
3.1.           Competitive Advance Loans.  (a)  Subject to the terms and
conditions hereof, the Company may, at any time and from time to time during the
applicable Commitment Period, request one or more Lenders to offer bids, and any
such Lender may, in its sole discretion, offer such bids, to make competitive
advance loans (“Competitive Advance Loans”) to the Company on the terms and
conditions set forth in such bids.  Each Competitive Advance Loan shall bear
interest at the rates, pay interest and principal on the dates, and shall mature
on the date, agreed between the Company and Lender at the time such Competitive
Advance Loan is made; provided, that (i) each Competitive Advance Loan shall
mature not earlier than 1 day and not later than 180 days, after the date such
Competitive Advance Loan is made, (ii) no Competitive Advance Loan made by an
Original Tranche Lender shall mature after the Original Tranche Termination Date
and (iii) no Competitive Advance Loan made by an Extended Tranche Lender shall
mature after the Extended Tranche Termination Date.  During the applicable
Commitment Period the Company may accept bids from Lenders from time to time for
Competitive Advance Loans, and borrow and repay Competitive Advance Loans, all
in accordance with the terms and conditions hereof; provided, that no
Competitive Advance Loan shall be made if, after giving effect to the making of
such Loan and the simultaneous application of the proceeds thereof, (x) the
aggregate amount of the Original Tranche Exposure would exceed the aggregate
amount of the Original Tranche Commitments or (y) the aggregate amount of the
Extended Tranche Exposure would exceed the aggregate amount of the Extended
Tranche Commitments; and provided further that the aggregate amount of
Competitive Advance Loans of the Company at any time outstanding shall not
exceed $25,000,000.  Subject to the foregoing, any Lender may, in its sole
discretion, make Competitive Advance Loans in an aggregate outstanding amount
exceeding the amount of such Lender’s Commitment.
 
(b)           The Competitive Advance Loans may be made in Dollars or any
Available Foreign Currency, as agreed between the Company and Lender in respect
thereof at the time such Competitive Advance Loan is made.
 
3.2.           Procedure for Competitive Advance Loan Borrowing.  i)  The
Company may request one or more Lenders to make bids to make Committed Rate
Loans in such manner and at such time as shall be agreed by the Company and such
Lenders by delivering Competitive Bid Requests to such Lender or Lenders.  The
proceeds of each Competitive Advance Loan will be made available to the Company
in respect thereof in the manner agreed between the Company and the relevant
Lender at the time such Competitive Advance Loan is made.  The Lender designated
in any such Competitive Bid Request may (but shall have no obligation to) make
one or more competitive bids to the Company in response to a Competitive Bid
Request by delivering a Competitive Bid Notice to the Company.
 
(b)           Each Lender that makes a Competitive Advance Loan shall deliver a
Notice of Competitive Advance Loan to the Administrative Agent on the Thursday
(or, if such Thursday is not a Business Day, on the next Business Day following
such Thursday) immediately following the making of such Competitive Advance
Loan.

 
41

--------------------------------------------------------------------------------

 

3.3.           Repayment of Competitive Advance Loans; Evidence of
Debt.  (a)  The Company hereby unconditionally promises to pay to the Lender
that made such Competitive Advance Loan on the maturity date, as agreed by the
Company and Lender at the time such Competitive Advance Loan is made (or such
earlier date on which all the Loans become due and payable pursuant to Section
10), the then unpaid principal amount of such Competitive Advance Loan.  The
Company hereby further agrees to pay interest on the unpaid principal amount of
the Competitive Advance Loans made by any Lender from time to time outstanding
from the date thereof until payment in full thereof at the rates, and on the
dates, agreed by the Company and Lender at the time such Competitive Advance
Loan is made.  All payments in respect of Competitive Advance Loans shall be
made by the Company to its Competitive Advance Loan Lender at the address
separately agreed to between the Company and such Competitive Advance Loan
Lender.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Company to such Lender
resulting from each Competitive Advance Loan of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time in respect of Competitive Advance Loans.  The entries made in
the accounts of each Lender maintained pursuant to this subsection 3.3(b) shall,
to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Company therein recorded, absent
manifest error; provided, however, that the failure of any Lender to maintain
any such account, or any error therein, shall not in any manner affect the
obligation of the Company to repay (with applicable interest) the Competitive
Advance Loans made to the Company by such Lender in accordance with the terms of
this Agreement.
 
3.4.           Prepayments.  Unless otherwise agreed by the Lender making a
Competitive Advance Loan in any Notice of Competitive Advance Loan, such
Competitive Advance Loan may not be optionally prepaid prior to the scheduled
maturity date thereof.
 
SECTION 4
 
THE LETTERS OF CREDIT
 
4.1.           L/C Commitment.  i)  Subject to the terms and conditions hereof,
each Issuing Bank agrees to issue or amend letters of credit (including Letters
of Credit payable by acceptance of a Time Draft as described in subsection 4.9)
(“Letters of Credit”, which shall include the existing letters of credit
specified on Schedule III which shall be continued and be deemed Letters of
Credit issued and outstanding hereunder) for the account of the Company on any
Business Day during the Extended Tranche Commitment Period in such form as shall
be reasonably acceptable to such Issuing Bank; provided, that no Letter of
Credit shall be issued or amended if, after giving effect thereto (i) the
aggregate amount of the Exposure would exceed the aggregate amount of the
Commitments, (ii) the aggregate amount of the Original Tranche Exposure would
exceed the aggregate amount of the Original Tranche Commitments, (iii) the
aggregate amount of the Extended Tranche Exposure would exceed the aggregate
amount of the Extended Tranche Commitments, (iv) the sum of the aggregate
outstanding amount of the Extended Tranche Loans and the aggregate amount of L/C
Obligations attributable to Letters of Credit expiring after the Original
Tranche Termination Date would exceed the aggregate amount of the Extended
Tranche Commitments, (v) the aggregate amount of the L/C Obligations would
exceed $50,000,000 or (vi) the aggregate amount of L/C Obligations in respect of
Standby Letters of Credit would exceed $10,000,000.

 
42

--------------------------------------------------------------------------------

 

(b)           Each Letter of Credit shall:
 
(i)           be denominated in Dollars or an Available Foreign Currency and
shall be either (A) a standby letter of credit issued to support any obligations
of the Company or any Subsidiary, contingent or otherwise (a “Standby Letter of
Credit”) or (B) a commercial letter of credit issued in respect of the purchase
of goods and services in the ordinary course of business of the Company and its
Subsidiaries (a “Commercial Letter of Credit”; together with the Standby Letters
of Credit, the “Letters of Credit”) and,
 
(ii)           expire no later than the earlier of (A) one year after its date
of issuance and (B) five (5) Business Days prior to the Extended Tranche
Termination Date; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (B) above).
 
(c)           No Issuing Bank shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would cause such Issuing Bank or any Lender
to violate any applicable Requirement of Law.
 
4.2.           Procedure for Issuance of Letters of Credit under this
Agreement.  The Company may from time to time request that an Issuing Bank issue
a Letter of Credit by delivering to such Issuing Bank at its Issuing Office an
Application therefor, completed to the satisfaction of the Issuing Bank, and
such other documents required in connection therewith as such Issuing Bank may
reasonably request.  Upon receipt by an Issuing Bank of any Application, such
Issuing Bank will process such Application and any other documents delivered to
it in connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than three (3)
Business Days after its receipt of the Application therefor and all such other
documents required in connection therewith by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed by
such Issuing Bank and the Company.  Such Issuing Bank shall promptly (and in no
event later than the Business Day following its issuance of any Letter of
Credit) advise the Administrative Agent of the terms of such Letter of Credit
(or provide the Administrative Agent with a copy of such Letter of Credit), and
each Lender shall be entitled to receive from the Administrative Agent,
following such Lender’s request therefor, any documents so provided to the
Administrative Agent.
 
4.3.           Fees, Commissions and Other Charges.  i)  The Company shall pay
to the Administrative Agent, for the account of the Original Tranche Lenders and
the Extended Tranche Lenders (including the Issuing Bank) in Dollars pro rata
according to their Original Tranche Commitment Percentages or Extended Tranche
Commitment Percentages, as the case may be, a letter of credit commission with
respect to each Letter of Credit, computed at a rate equal to (i) in the case of
each Original Tranche Lender, the then Applicable Margin for Original Tranche
Eurocurrency Loans and (ii) in the case of each Extended Tranche Lender, the
then Applicable Margin for Extended Tranche Eurocurrency Loans, in each case on
the Lenders’ respective Commitment Percentages of the daily average amount
available to be drawn under such Letter of Credit.  Such commissions shall be
payable in arrears on the last Business Day of each March, June, September and
December to occur after the date of issuance of such Letter of Credit and on the
expiration date of such Letter of Credit and shall be nonrefundable.  In
addition to the foregoing fees, the Company shall pay to each Issuing Bank for
its own account in Dollars a fronting fee of 0.125% per annum on the aggregate
undrawn and unexpired amount of all outstanding Letters of Credit issued by such
Issuing Bank.  Such fronting fees shall be payable in arrears on the last
Business Day of each March, June, September and December shall be nonrefundable.

 
43

--------------------------------------------------------------------------------

 

(b)           In addition to the foregoing fees and commissions, the Company
shall pay or reimburse the relevant Issuing Bank for such normal and customary
costs and expenses as are incurred or charged by such Issuing Bank in issuing,
effecting payment under, amending or otherwise administering such Letter of
Credit.
 
(c)           The Administrative Agent shall, promptly following its receipt
thereof, distribute to the Issuing Bank and the Lenders all fees and commissions
received by the Administrative Agent for their respective accounts pursuant to
this subsection.
 
4.4.           L/C Participations.  (a)  Each Issuing Bank irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Bank to issue Letters of Credit hereunder, each L/C Participant unconditionally
and irrevocably agrees to accept and purchase and hereby accepts and purchases
from such Issuing Bank, on the terms and conditions hereinafter stated, for such
L/C Participant’s own account and risk, an undivided interest in such Issuing
Bank’s obligations and rights under each Letter of Credit issued by such Issuing
Bank hereunder in an amount equal to the product of such L/C Participant’s
Commitment Percentage times the amount of each draft paid by such Issuing Bank
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Bank that, if a draft is paid under any Letter of Credit issued by
such Issuing Bank for which such Issuing Bank is not reimbursed in full by the
Company in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Bank upon demand at such Issuing Bank’s Issuing Office
an amount equal to such L/C Participant’s Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.
 
(b)           If any amount required to be paid by any L/C Participant to any
Issuing Bank pursuant to subsection 4.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
not paid to such Issuing Bank on the date such payment is due from such L/C
Participant, such L/C Participant shall pay to such Issuing Bank on demand an
amount equal to the product of (i) such amount, times (ii) (A) in the case of
any such payment obligation denominated in Dollars, the Federal Funds Effective
Rate or (B) in the case of any such payment obligation denominated in an
Available Foreign Currency, the rate customary in such Currency for settlement
of similar inter-bank obligations, as quoted by such Issuing Bank, in each case
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Bank, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360.  If any such amount required to
be paid by any L/C Participant pursuant to subsection 4.4(a) is not made
available to such Issuing Bank by such L/C Participant within three (3) Business
Days after the date such payment is due, such Issuing Bank shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans.  A
certificate of an Issuing Bank submitted to any L/C Participant with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error.

 
44

--------------------------------------------------------------------------------

 

(c)           Whenever, at any time after an Issuing Bank has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with subsection 4.4(a), the Issuing Bank
receives any payment related to such Letter of Credit (whether directly from the
Company or otherwise), or any payment of interest on account thereof, such
Issuing Bank will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Bank shall be required to be returned by such Issuing Bank, such L/C
Participant shall return to such Issuing Bank on demand the portion thereof
previously distributed by such Issuing Bank to it.
 
(d)           Each L/C Participant’s obligation to purchase participating
interests pursuant to subsection 4.4(a) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such LC Participant or the
Company may have against any Issuing Bank, the Company or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VII; (iii) any adverse change in the condition (financial or
otherwise) of the Company or any Subsidiary; (iv) any breach of this Agreement
or any other Loan Document by the Company or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
4.5.           Reimbursement Obligation of the Company.  (a)  The Company agrees
to reimburse each Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank on the Business Day next succeeding the Business Day on which such
Issuing Bank notifies the Company of the date and amount of a draft presented
under such Letter of Credit and paid by such Issuing Bank for the amount of (i)
such draft so paid and (ii) any taxes, fees, charges or other costs or expenses
reasonably incurred by such Issuing Bank in connection with such payment.  Each
such payment shall be made to such Issuing Bank at its Issuing Office in the
Currency in which payment of such draft was made and in immediately available
funds.
 
(b)           Interest shall be payable on any and all amounts remaining unpaid
by the Company under this subsection from the date such amounts are required to
be paid by the Issuing Bank until payment in full at the ABR then in effect plus
(i) to the extent Original Tranche Lenders have purchased or could be required
to purchase participating interests in such amounts pursuant to subsection 4.4,
0% and (ii) to the extent Extended Tranche Lenders have purchased or could be
required to purchase participating interests in such amounts pursuant to
subsection 4.4, the Applicable Margin for Extended Tranche ABR Loans then in
effect, in each case until the third (3rd) Business Day next succeeding the date
of the relevant notice and thereafter at the rates provided for above in this
paragraph plus 2% per annum.

 
45

--------------------------------------------------------------------------------

 

4.6.           Obligations Absolute.  (a)  The obligations of the Company under
this Section 4 shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Company may have or have had against any Issuing Bank or any
beneficiary of a Letter of Credit.
 
(b)           The Company also agrees with each Issuing Bank in respect of each
Letter of Credit issued by such Issuing Bank that such Issuing Bank shall not be
responsible for, and the Company’s Reimbursement Obligations under subsection
4.5(a) shall not be affected by, among other things, (i) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, provided,
that reliance upon such documents by such Issuing Bank shall not have
constituted gross negligence or willful misconduct of such Issuing Bank or (ii)
any dispute between or among the Company and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(iii) any claims whatsoever of the Company against any beneficiary of such
Letter of Credit or any such transferee.
 
(c)           The Issuing Banks shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Bank’s gross negligence or willful
misconduct.
 
(d)           The Company agrees that any action taken or omitted by any Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Customs (with
respect to any commercial Letter of Credit) or the ISP (with respect to any
Standby Letter of Credit), shall be binding on the Company and shall not result
in any liability of such Issuing Bank to the Company.
 
4.7.           Letter of Credit Payments.  If any draft shall be presented for
payment to an Issuing Bank under any Letter of Credit, such Issuing Bank shall
promptly notify the Company of the date and amount thereof.  The responsibility
of the Issuing Bank to the Company in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in compliance with such Letter of Credit.
 
4.8.           Application.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 4, the provisions of this Section 4 shall apply.
 
4.9.           Issuance of Letters of Credit Priority for Acceptance of Time
Drafts.  Notwithstanding anything to the contrary contained in this Section 4,
at any time when the Convertible Notes Indenture shall have been amended to
eliminate Section 4.08 thereof  or to modify such Section 4.08 to permit the
incurrence of Indebtedness (as defined therein) under this Agreement in an
amount at least equal to the aggregate Commitments, the Company may request that
any Letter of Credit permit drawings thereunder to be by means of acceptance by
the Issuing Bank of a time draft (a “Time Draft”) rather than by payment of a
sight draft.  Each Time Draft shall (in addition to satisfying all of the
provisions set forth in this Section 4, except to the extent such provisions
conflict with the provisions in this subsection 4.9 (in which case this
subsection 4.9 shall be controlling)) expire no later than the earliest of (i)
90 days following the acceptance of such Time Draft by the related Issuing Bank,
(ii) 5 Business Days prior to the Extended Tranche Termination Date and (iii)
180 days after the issuance of the Commercial Letter of Credit pursuant to which
such Time Draft is made.  Notwithstanding anything to the contrary in this
Agreement:

 
46

--------------------------------------------------------------------------------

 

(a)           in calculating the outstanding amount of L/C Obligations for
purpose of determining the amount of the Commitments available for usage as
Letters of Credit under subsection 4.1(a), the face amount of each outstanding
and accepted Time Draft shall be deemed to constitute L/C Obligations;
 
(b)           in calculating the undrawn face amount of any Letter of Credit for
purposes of determining the amount of Letter of Credit commission payable
pursuant to subsection 4.3(a), each Letter of Credit under which a Time Draft
has been issued and accepted shall be deemed undrawn to the extent of the face
amount of such Time Draft until such Time Draft has been paid; and
 
(c)           each L/C Participant shall be deemed to have an undivided interest
equal to such L/C Participant’s Commitment Percentage in the Issuing Bank’s
rights and obligations under any Time Draft accepted by such Issuing Bank under
any Letter of Credit.
 
4.10.         L/C Cash Accounts.  Notwithstanding anything to the contrary in
this Section 4, until the Convertible Notes Indenture shall have been amended to
eliminate Section 4.08 thereof or to modify such Section 4.08 to permit the
incurrence of Indebtedness (as defined therein) under this Agreement in an
amount at least equal to the aggregate Commitments, regardless of whether the
ratio test in such Section 4.08 is met, the Company will (a) arrange to have
funds on deposit in an L/C Cash Account with each Issuing Bank in an aggregate
amount at all times sufficient to pay (i) the aggregate then undrawn and
unexpired amount of the then outstanding Letters of Credit issued by such
Issuing Bank and (ii) the face amount of each outstanding Time Draft accepted by
such Issuing Bank and (b) provide irrevocable instructions to each Issuing Bank
to make payments in respect of drawings under such Letters of Credit and Time
Drafts from the funds on deposit in the applicable L/C Cash Account.
 
SECTION 5
 
CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT
 
5.1.           Facility Fee.  (a)  Each Borrower agrees to pay to the
Administrative Agent (i) for the account of each Original Tranche Lender such
Borrower’s Applicable Percentage of a facility fee for the period from and
including the First Restatement Effective Date to, but excluding, the Original
Tranche Termination Date or such earlier date on which the Original Tranche
Commitments shall terminate as provided herein, computed at the applicable
Facility Fee Rate in effect from time to time on the average daily amount of the
Original Tranche Commitment (used and unused) of such Original Tranche Lender
during the period for which payment is made (or after the Original Tranche
Termination Date on the average daily amount of the Exposure of such Original
Tranche Lender), payable quarterly in arrears on the last day of each March,
June, September and December and on the Original Tranche Termination Date or
such earlier date on which the Original Tranche Commitments shall terminate as
provided herein, commencing on the first of such dates to occur after the First
Restatement Effective Date; and (ii) for the account of each Extended Tranche
Lender such Borrower’s Applicable Percentage of a facility fee for the period
from and including the Restatement Effective Date to, but excluding, the
Extended Tranche Termination Date or such earlier date on which the Extended
Tranche Commitments shall terminate as provided herein, computed at the
applicable Facility Fee Rate in effect from time to time on the average daily
amount of the Extended Tranche Commitment (used and unused) of such Extended
Tranche Lender during the period for which payment is made (or after the
Extended Tranche Termination Date on the average daily amount of the Exposure of
such Extended Tranche Lender), payable quarterly in arrears on the last day of
each March, June, September and December and on the Extended Tranche Termination
Date or such earlier date on which the Extended Tranche Commitments shall
terminate as provided herein, commencing on the first of such dates to occur
after the Restatement Effective Date.

 
47

--------------------------------------------------------------------------------

 

(b)           Each Borrower agrees to pay to the Administrative Agent, for its
own account and for the account of the Lenders, the fees specified in, and in
the amounts and on the dates set forth in, the Fee Letter required to be paid by
such Borrower thereunder.
 
5.2.           Computation of Interest and Fees.  (a)  Facility fees and,
whenever it is calculated on the basis of the Prime Rate, interest on ABR Loans
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed; and, otherwise, interest and Letter of Credit
commissions shall be calculated on the basis of a 360-day year for the actual
days elapsed.  The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of each determination of a Eurocurrency Rate.  Any
change in the ABR due to a change in the Prime Rate, the Three-Month Secondary
CD Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate, the Three-Month Secondary CD Rate, the Federal Funds
Effective Rate or the Adjusted Eurocurrency Rate, respectively.  The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change in interest
rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining any Eurocurrency Rate.
 
5.3.           Pro Rata Treatment and Payments.  (a)  Each borrowing by a
Borrower of Committed Rate Loans and, except as provided in subsection 2.4(c),
any reduction of the Commitments of the Lenders shall be made pro rata according
to the respective Commitment Percentages of the Lenders.  Each payment by a
Borrower on account of its Applicable Percentage of (i) any facility fee
hereunder payable to the Original Tranche Lenders shall be made pro rata among
the Original Tranche Lenders according to the respective Original Tranche
Commitment Percentages of the Original Tranche Lenders, and (ii) any facility
fee hereunder payable to the Extended Tranche Lenders shall be made pro rata
among the Extended Tranche Lenders according to the respective Extended Tranche
Commitment Percentages of the Extended Tranche Lenders.  Except as provided in
subsection 2.3(a) and for payments received by the Secured Parties out of
proceeds realized from the exercise of remedies under the Collateral Documents,
each payment (including each prepayment) by a Borrower on account of principal
of and interest on any Committed Rate Loans shall be made pro rata according to
the respective outstanding principal amounts of the Committed Rate Loans of such
Borrower then due and owing to the Lenders.  All payments (including
prepayments) to be made by a Borrower hereunder, whether on account of
principal, interest, fees, Reimbursement Obligations or otherwise, shall be made
without set off or counterclaim.  All payments in respect of Committed Rate
Loans in any Currency shall be made in such Currency and in immediately
available funds at the Payment Office, and at or prior to the Payment Time, for
such Type of Loans and such Currency, on the due date thereof.  The
Administrative Agent shall distribute to the Lenders any payments received by
the Administrative Agent promptly upon receipt in like funds as received.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.

 
48

--------------------------------------------------------------------------------

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing Date in respect of Committed Rate
Loans that such Lender will not make the amount that would constitute its
Commitment Percentage of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower
requesting such Loan a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to (A) in the case of any such
Committed Rate Loans denominated in Dollars, the daily average Federal funds
rate, as quoted by the Administrative Agent, or (B) in the case of any Committed
Rate Loans denominated in an Available Foreign Currency, the rate customary in
such Currency for settlement of similar inter-bank obligations, as quoted by the
Administrative Agent, in each case for the period until such Lender makes such
amount immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error.  If
such Lender’s Commitment Percentage of such borrowing is not made available to
the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to the applicable
Class of Committed Rate Loans in such Currency hereunder, on demand, from the
applicable Borrower of such Loan.
 
5.4.           Requirements of Law.  (a)  If after the First Restatement
Effective Date the adoption of or any change in any Requirement of Law or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) applicable
generally in the jurisdiction of such Lender to banking institutions of the same
type as such Lender

 
49

--------------------------------------------------------------------------------

 

(i)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Eurocurrency Loan made by it to a Borrower or any
Extension of Credit to a Borrower, or change the basis of taxation of payments
to such Lender in respect thereof (except for Non-Excluded Taxes covered by
subsection 5.5 (whether or not any additional amount is payable by a Borrower
thereunder) and the imposition of, or any change in the rate or other basis of,
any Excluded Tax payable by such Lender);
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
with or for the account of, or advances, loans or other extensions of credit by,
any office of such Lender which is not otherwise included in the determination
of the Eurocurrency Rate; or
 
(iii)           shall impose on such Lender any other condition affecting
Eurocurrency Loans made by such Lender to a Borrower, or Extensions of Credit by
such Lender to a Borrower;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans to a Borrower or
issuing for or participating in Letters of Credit of the Company or to reduce
any amount receivable hereunder in respect thereof, and such Lender has no
reasonable means (as it shall determine in its sole discretion acting in good
faith) to avoid such costs or reductions, then, in any such case, the applicable
Borrower of such Loan or, in the case of the Company, with respect to such
Letter of Credit shall promptly pay such Lender following receipt of a
certificate of such Lender in accordance with subsection 5.4(c) such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction suffered.
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) made subsequent to the
First Restatement Effective Date shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital, if any, as a consequence
of its obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, each Borrower shall promptly pay to such Lender
following receipt of a certificate of such Lender in accordance with subsection
5.4(c) its Applicable Percentage of such additional amount or amounts as will
compensate such Lender for any such reduction suffered.  Notwithstanding any
other provision in this paragraph (b), no Lender shall be entitled to demand
compensation pursuant to this paragraph (b) if it shall not then be the general
practice of such Lender or such corporation to demand such compensation in
similar circumstances under comparable provisions of other comparable credit
agreements.

 
50

--------------------------------------------------------------------------------

 

(c)           A certificate of each Lender setting forth such amount or amounts
as shall be necessary to compensate such Lender or such corporation as specified
in paragraph (a) or (b) above, as the case may be, and setting forth in
reasonable detail an explanation of the basis of requesting such compensation in
accordance with paragraph (a) or (b) above, including calculations in detail
comparable to the detail set forth in Certificates delivered to such Lender in
similar circumstances under comparable provisions of other comparable credit
agreements, shall be delivered to the Borrowers and shall be conclusive absent
manifest error.  Each Borrower, as required by paragraph (a) or (b) above, shall
pay each Lender the amount shown as due on any such certificate delivered to it
within ten (10) days after its receipt of the same.
 
(d)           Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period, except that no Lender shall be entitled to compensation under this
subsection 5.4 for any such costs incurred or any such reduction suffered with
respect to any date unless such Lender shall have notified the Borrowers that it
will demand compensation for such costs or reductions under paragraph (c) above,
not more than six months after the later of (i) such date and (ii) the date on
which such Lender as applicable, shall have become aware of such costs or
reductions.  The protection of this subsection 5.4 shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition that shall have occurred or been imposed.
 
(e)           The agreements in this subsection shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
5.5.           Taxes.  (a)  All payments made by the Borrowers under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority (other than Excluded Taxes).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees deductions or withholdings (together with any
interest, additions to tax and penalties applicable thereto, “Non-Excluded
Taxes”) are required to be withheld from any amounts payable by a Borrower to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement.  Whenever any Non-Excluded
Taxes are payable by a Borrower, such Borrower shall timely pay such
Non-Excluded Taxes and shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by such Borrower showing payment
thereof.  If the applicable Borrower fails to pay any Non-Excluded Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such
Borrower shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such
failure.  Notwithstanding the foregoing, each Borrower shall not be required to
make any payments in respect of Non-Excluded Taxes to any Lender that has
changed the Funding Office at which it maintains the Extensions of Credit to
which such Non-Excluded Taxes relate (other than any such change in Funding
Office made by such Lender pursuant to subsection 5.7 to avoid or minimize the
application or effects of subsection 5.4 or 5.5) in an amount greater than such
Borrower would have been required to pay pursuant to this subsection 5.5 if no
such change in Funding Office had occurred.  The agreements in this subsection
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 
51

--------------------------------------------------------------------------------

 

(b)           Each Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Company and any other relevant Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company, any other relevant Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding, provided that (except in the
case of taxes imposed by the United States that are in effect as of the date
hereof) such Lender has received written notice from a Borrower advising it of
the availability of such exemption or reduction and supplying all applicable
documentation.  In addition, any Lender, if requested by the Company, any other
relevant Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company, any other relevant Borrower or the Administrative Agent as will enable
the Company, any other relevant Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements, provided such Lender is legally able to do
so and provided that (except in the case of taxes imposed by the United States
that are in effect as of the date hereof) such Lender has received written
notice from a Borrower advising it of the availability of any exemption from
such backup withholding or information reporting requirements and supplying all
applicable documentation.
 
Without limiting the generality of the foregoing, each Lender that is not
incorporated, created or organized under the laws of the United States of
America or a state or political subdivision thereof (a “Non-U.S. Lender”) shall:
 
(i)           deliver to the Company and the Administrative Agent (A) two duly
completed copies of either United States Internal Revenue Service Form W-8BEN
(with respect to entitlement to treaty benefits) or W-8ECI, or successor
applicable form, as applicable, (B) in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholdings tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit I hereto and a Form W-8BEN, and (C) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company to determine the withholding or deduction required to be made; or
applicable successor form, in each case, demonstrating such Non-U.S. Lender’s
entitlement to a complete exemption from U.S. Federal withholding tax on all
payments by the Company under this Agreement,

 
52

--------------------------------------------------------------------------------

 

(ii)           deliver to the Company and the Administrative Agent two further
current copies of any such form or certification on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Company; and
 
(iii)           obtain such extensions of time for filing and complete such
forms or certifications as may reasonably be requested by the Company or the
Administrative Agent;
 
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company and the
Administrative Agent of the legal basis therefor.  Each Person that shall become
a Lender or a Participant pursuant to subsection 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms
and statements required pursuant to this subsection, provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.
 
(c)           The parties hereto agree that (i) this Agreement, which amends and
restates the Existing Credit Agreement, is a “significant modification” (within
the meaning of Section 1.1001-3 of the U.S. Treasury Regulations) of the
outstanding Committed Rate ABR Loans and the outstanding Committed Rate
Eurocurrency Loans for such Lenders that elect to convert such outstanding Loans
to the Extended Tranche Committed Rate ABR Loans and the Extended Tranche
Committed Rate Eurocurrency Loans, and (ii) the “issue price” (as defined in
Section 1273(b) of the Code) of the Extended Tranche Committed Rate ABR Loans
and the Extended Tranche Committed Rate Eurocurrency Loans is, in each case,
equal to such Loan’s “stated redemption price at maturity” (as defined in
Section 1273(a)(2) of the Code).  The parties hereto agree not to take any
position with a Governmental Authority that is inconsistent with the treatment
described in the previous sentence unless required by a “determination” as
defined in Section 1313(a) of the Code or otherwise determined by the U.S.
Internal Revenue Service.
 
5.6.           Indemnity.  Each Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or reasonable expense which such Lender
may sustain or incur as a consequence of (a) default by such Borrower in making
a borrowing of, conversion into or continuation of a Loan after such Borrower
has given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making by such Borrower of a prepayment of Eurocurrency
Loans or Competitive Advance Loans on a day which is not the last day of an
Interest Period or the maturity date, as the case may be, with respect
thereto.  Such loss or reasonable expense shall be equal to the sum of (a) such
Lender’s actual costs and expenses incurred (other than any lost profits) in
connection with, or by reason of, any of the foregoing events and (b) an amount
equal to the excess, if any, as reasonably determined by such Lender of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, converted or
continued (assumed to be the Eurocurrency Rate applicable thereto) for the
period from and including the date for such payment, prepayment, conversion or
continuation to but excluding the last day of the Interest Period for such Loan
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid,
converted or continued for such period or Interest Period, as the case maybe.  A
certificate of any Lender setting forth any amount or amounts, including
calculations in reasonable detail, that such Lender is entitled to receive
pursuant to this subsection 5.6 shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 
53

--------------------------------------------------------------------------------

 

5.7.           Change of Lending Office.  (a)  Each Lender agrees that upon the
occurrence of any event giving rise to the operation of subsection 5.4 or 5.5,
it will use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrowers or
designate a different lending office for Extensions of Credit affected by such
event or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates with the object of avoiding or minimizing the
consequences of such event; provided, that such filing, designation or
assignment is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no material economic, legal or
regulatory disadvantage; and, provided, further, that nothing in this subsection
5.7 shall affect or postpone any of the obligations of the Company or the rights
of any Lender pursuant to subsection 5.4 or 5.5.
 
(b)           In the event that any Lender shall have delivered a notice or
certificate pursuant to subsection 5.4 or 5.5, or if any Lender shall default in
its obligations to fund any Loans hereunder, then the Company shall have the
right, but not the obligation, at its expense, upon notice to such Lender and
the Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in subsection 12.6), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in subsection 12.6) all its interests,
rights and obligations under this Agreement to such assignee; provided, however,
that no Lender shall be obligated to make any such assignment unless (i) such
assignment shall not violate any Requirement of Law, (ii) such assignee shall
pay to the affected Lender in immediately available funds on the date of such
assignment the outstanding principal amount of the Loans made by such Lender
hereunder and (iii) each Borrower shall pay to the affected Lender in
immediately available funds on the date of such assignment the interest accrued
to the date of payment on the Loans made by such Lender hereunder to such
Borrower and all other amounts accrued for such Lender’s account or owed to it
hereunder (including any amount that would be payable to such Lender pursuant to
subsection 5.6 if such assignment were, instead, a prepayment).
 
5.8.           Company Controls on Exposure; Calculation of Exposure; Prepayment
if Exposure Exceeds Commitments.  i)  The Company will monitor the borrowings
and repayments of Loans by the Borrowers and the issuance of and drawings under
Letters of Credit and Time Drafts, with the object of preventing any request for
an Extension of Credit that would result in (i) the aggregate amount of the
Exposure being in excess of the Commitments, (ii) the aggregate amount of the
Original Tranche Exposure being in excess of the Original Tranche Commitments or
(iii) the aggregate amount of the Extended Tranche Exposure being in excess of
the Extended Tranche Commitments, and of promptly identifying and remedying any
circumstance where, by reason of changes in exchange rates, (x) the aggregate
amount of the Exposure does exceed the Commitments, (y) the aggregate amount of
Original Tranche Exposure does exceed the Original Tranche Commitments or (z)
the aggregate amount of the Extended Tranche Exposure does exceed the Extended
Tranche Commitments.  In the event that at any time the Company determines that
the aggregate amount of the Exposure, the Original Tranche Exposure or the
Extended Tranche Exposure, as the case may be, exceeds the aggregate amount of
the Commitments, the Original Tranche Commitments or the Extended Tranche
Commitments, respectively, by more than 5%, each Borrower will, as soon as
practicable but in any event within five (5) Business Days of making such
determination, make such repayments or prepayments of Loans made to such
Borrower as shall be necessary to cause the aggregate amount of the Exposure,
the Original Tranche Exposure or the Extended Tranche Exposure, as the case may
be, to no longer exceed the Commitments, the Original Tranche Commitments or the
Extended Tranche Commitments, respectively.

 
54

--------------------------------------------------------------------------------

 

(b)           The Administrative Agent will calculate the aggregate amount of
the Exposure, the Original Tranche Exposure and the Extended Tranche Exposure
(including the aggregate amount of L/C Obligations) from time to time, and in
any event not less frequently than once during each calendar week.  In making
such calculations, the Administrative Agent will rely on the information most
recently received by it from Lenders in respect of outstanding Competitive
Advance Loans and from Issuing Banks in respect of outstanding Letters of Credit
(including, with respect to such Issuing Banks, the conversion ratios in respect
of the non-Dollar denominated Letters of Credit provided to the Administrative
Agent by such Issuing Banks on the fifteenth day and the end of each month (or
on the Business Day next succeeding such days)).  Upon making each such
calculation, the Administrative Agent will inform the Company of the results
thereof and, upon the request of any Lender, inform such Lender of the results
thereof.
 
(c)           In the event that on any date the Administrative Agent calculates
that the aggregate amount of the Exposure, the Original Tranche Exposure or the
Extended Tranche Exposure, as the case may be, exceeds the aggregate amount of
the Commitments, the Original Tranche Commitments or the Extended Tranche
Commitments, respectively, by more than 5%, the Administrative Agent will give
notice to such effect to the Company.  Within five Business Days after receipt
of any such notice, each Borrower will, as soon as practicable but in any event
within five Business Days of receipt of such notice, make such repayments or
prepayments of Loans made to such Borrower as shall be necessary to cause the
aggregate amount of the Exposure, the Original Tranche Exposure or the Extended
Tranche Exposure, as the case may be, to no longer exceed the Commitments, the
Original Tranche Commitments or the Extended Tranche Commitments, respectively.
 
(d)           Any prepayment required to be made pursuant to this subsection 5.8
shall be accompanied by payment of amounts payable, if any, pursuant to
subsection 5.6 in respect of the amount so prepaid.
 
5.9.           Tax Confirmation.  (a)  Upon written request of the Additional
Borrower, and additionally as provided in paragraph (f) below, the Lenders
shall, as soon as reasonably practicable, issue confirmations (each a “Tax
Confirmation”), but not more than once a year unless the Company demonstrates to
the satisfaction of the Administrative Agent that more than one Tax Confirmation
is required in a particular year, in order to enable the Additional Borrower to
provide sufficient proof to the German tax authorities about absence of any
back-to-back financing within the meaning of Section 8a of the German Corporate
Income Tax Act (Körperschaftsteuergesetz).

 
55

--------------------------------------------------------------------------------

 

(b)           The Additional Borrower will forward to the Lenders such
information which may be reasonably required by the Lenders (based on the then
applicable practice of the German tax authorities) to enable the Lenders to
issue the Tax Confirmation.
 
(c)           The Tax Confirmations shall not contain any statements that the
Lenders are not permitted to issue by law, administrative rule or regulation of
the jurisdiction the relevant Lender or any of its affiliates is subject to.
 
(d)           The Borrowers confirm to each Lender and to the Administrative
Agent that the Tax Confirmations will be issued by the Lenders exclusively at
the request of the Additional Borrower and solely for providing proof to the
German tax authorities of the absence of any back-to-back-financing with respect
to the Loan Documents and that neither the Lenders nor the Administrative Agent
are responsible for examining the Borrowers’ tax position or for achieving any
certain tax treatment of the Borrowers. Furthermore, each Borrower confirms to
each Lender and to the Administrative Agent that a Tax Confirmation is not given
for the Borrowers to rely on, but only for delivery to the competent tax
authorities and that, therefore, no Borrower shall raise any claims against a
Lender or the Administrative Agent based on, or in connection with, a (correct
or incorrect) Tax Confirmation. No Lender will be, and the Administrative Agent
will not be, liable for any loss, expense or any other cost whatsoever incurred
or suffered by a Borrower as a consequence of any Tax Confirmation made by a
Lender (or by the Administrative Agent on behalf of a Lender); provided, that
the Borrowers shall have no obligation hereunder with respect to any loss,
expense or other cost arising from the gross negligence or willful misconduct of
a Lender (or by the Administrative Agent on behalf of a Lender).
 
(e)           The Lenders agree to issue the Tax Confirmations in each case
substantially in the form attached hereto as Exhibit J (Form of Tax
Confirmation).  Any costs and expenses reasonably incurred by any Lender in
connection with the provision of the Tax Confirmations will be borne by the
Additional Borrower.
 
(f)           The Lenders will issue an amended form of Tax Confirmation to be
reasonably agreed upon in the event that the tax laws (or the official
interpretation of them by the German tax administration) applicable as of the
Restatement Effective Date are amended. Each Lender is permitted to issue an
adjusted Tax Confirmation at any time, and, in particular, in respect of any
amendment to the Loan Documents.
 
(g)           Each of the Company and the Additional Borrower will hold harmless
the Lenders or any of them from any claims raised against them by third parties
only on the grounds of having issued a Tax Confirmation; provided, that the
Borrowers shall have no obligation hereunder with respect to liabilities arising
from the gross negligence or willful misconduct of a Lender (or by the
Administrative Agent on behalf of a Lender).

 
56

--------------------------------------------------------------------------------

 

SECTION 6
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the Loans and to issue and/or participate in the Letters of Credit, each
of the Borrowers hereby represents and warrants to the Administrative Agent and
each Lender that:
 
6.1.           Financial Condition.  The audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at June 30, 2008 and the
related consolidated statements of income and of cash flows for the fiscal year
ended on such date, reported on by KPMG LLP and set forth in the Company’s
annual report for the year ended June 30, 2008, as filed with the SEC on Form
10-K, copies of which have heretofore been furnished to each Lender, present
fairly the consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and their consolidated results of operations and
cash flows for such fiscal year.  The unaudited consolidated balance sheets of
the Company and its consolidated Subsidiaries as of December 31, 2008 and the
related unaudited consolidated statements of income and cash flows for the
six-month period ended on such date, present fairly the consolidated financial
condition of the Company and its consolidated Subsidiaries as of such date, and
their consolidated results of operations and cash flows for the six-month period
then ended (subject to normal year-end audit adjustments and the absence of
footnotes).  All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by such accountants or
Responsible Officer of the Company, as the case may be, and as disclosed
therein).
 
6.2.           No Change.  Since December 31, 2008, there has been no
development or event which has had or is reasonably expected to have a Material
Adverse Effect.
 
6.3.           Corporate Existence; Compliance with Law.  Each of the Company
and its Subsidiaries (a) is duly incorporated or organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
other organization, except to the extent, with respect to a Subsidiary, where
any failure to maintain existence or good standing would not have a Material
Adverse Effect, (b) has the corporate or other organizational power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other entity under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that any
failure to so qualify would not reasonably expected to have a Material Adverse
Effect and (d) is in compliance with all applicable Requirements of Law except
to the extent that any failure to so comply is not reasonably expected to have a
Material Adverse Effect.
 
6.4.           Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the corporate or organizational power, as applicable, and
authority to make, deliver and perform the Loan Documents to which it is a party
and, in the case of each Borrower, to borrow hereunder and has taken all
necessary corporate or organizational action, as applicable, to authorize the
borrowings on the terms and conditions of this Agreement and to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party.  No consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which a Loan
Party is a party, except for any failure to obtain any such consent or
authorization or make any such filing in connection with the borrowings
hereunder that would not reasonably be expected to have a Material Adverse
Effect.  This Agreement has been, and each other Loan Document will be, duly
executed and delivered on behalf of each Loan Party that is a party
thereto.  This Agreement constitutes, and each other Loan Document when executed
and delivered will constitute, a valid and binding obligation of each Loan Party
that is a party thereto, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 
57

--------------------------------------------------------------------------------

 

6.5.           No Legal Bar.  The execution, delivery and performance of the
Loan Documents to which a Loan Party is a party, the borrowings hereunder and
the use of the proceeds thereof will not (a) violate any Requirement of Law or
Contractual Obligation of the Company or of any of its Subsidiaries except where
any such violation would not reasonably expected to result in a Material Adverse
Effect or (b) result in the creation or imposition of any Lien (except for Liens
created under the Loan Documents) on any of its or their respective properties
or revenues pursuant to any such Requirement of Law or Contractual Obligation
except where any such creation or imposition of any such Lien would not
reasonably be expected to have a Material Adverse Effect.
 
6.6.           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Company, threatened by or against the Company or any of
its Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) which is reasonably expected
to have a Material Adverse Effect.
 
6.7.           No Default.  Neither the Company nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect which would reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing.
 
6.8.           Ownership of Real Property; Liens.  Each of the Company and its
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all of its material real property, except for minor defects in title and other
Liens that do not interfere in any material respect with such Person’s ability
to conduct its business as presently conducted.  All such material real
properties are free and clear of all Liens, other than Liens permitted by
subsection 9.3.
 
6.9.           Intellectual Property.  The Company and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, technology,
know-how and processes required for the conduct of its business as currently
conducted except for any such failures to own or license which would not
reasonably expected to have a Material Adverse Effect (the “Intellectual
Property”).  No claim has been asserted against the Company or any Subsidiary
and is pending by any Person challenging the use by the Company or any
Subsidiary of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Company know of any valid basis for
any such claim, except, in each case, for any claims that would not reasonably
be expected to have a Material Adverse Effect.  To the knowledge of the Company,
the use of such Intellectual Property by the Company and its Subsidiaries does
not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, are not reasonably expected to have a
Material Adverse Effect.

 
58

--------------------------------------------------------------------------------

 

6.10.         Taxes.  Each of the Company and its Subsidiaries has filed or
caused to be filed all United States federal income tax returns and all material
foreign income, excise and other tax returns which, to the knowledge of the
Company, are required to be filed by the Company or any such Subsidiary and has
paid or made for the provision of payment of all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property in respect thereof received by the Company or its Subsidiaries and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Company or its Subsidiaries, as the case may be) except, in each case, (a) taxes
that are being contested in good faith and for which adequate reserves have been
provided and (b) other taxes where any such failure to file or any such failure
to pay would not reasonably be expected to have a Material Adverse Effect; no
tax Lien has been filed in respect of any material amount of unpaid taxes in
respect of which, to the knowledge of the Company, any claim is being asserted,
except where such claim is not reasonably expected to result in a Material
Adverse Effect.
 
6.11.         Federal Regulations.  No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board as now and
from time to time hereafter in effect.  If requested by any Lender or the
Administrative Agent, the Company will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of said Regulation U and any applicable forms required from time to
time thereunder.
 
6.12.         ERISA.  Except as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, (i) neither
a Reportable Event which would reasonably be expected to result in the
termination of a Plan nor a failure of any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, in each instance whether or not waived, has
occurred during the five-year period prior to the date on which this
representation is made or deemed made on the date of any Extension of Credit
with respect to any Plan; (ii) each Plan and Multiemployer Plan has complied in
all material respects with the applicable provisions of ERISA and the Code;
(iii) no termination of a Plan has occurred, and no Lien (other than Liens
permitted under subsection 9.3) on assets of the Company or any Commonly
Controlled Entity in favor of the PBGC or a Plan has arisen, during such
five-year period; and (iv) the present value of all accrued benefits under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date prior
to the date on which this representation is made or deemed made on the date of
any Extension of Credit, exceed the fair market value of the assets of such Plan
allocable to such accrued benefits.  Except as would not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect, (i)
neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan; (ii) neither the Company nor any
Commonly Controlled Entity would become subject to any liability under ERISA if
(a) the Company or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made or (b)
any such Multiemployer Plan is in Reorganization or Insolvent or is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).  The present value (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 106) of the
liability of the Company and each Commonly Controlled Entity for accrued
post-retirement benefits to be provided to their current and former employees
under welfare benefit plans (as defined in Section 3(1) of ERISA) does not, in
the aggregate, exceed the fair market value of the assets under all such plans
allocable to such benefits by an amount in excess of $25,000,000.

 
59

--------------------------------------------------------------------------------

 

6.13.         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Federal or State statute or regulation
(other than Regulation X of the Board) which limits its ability to incur
Indebtedness under the Loan Documents.
 
6.14.         Subsidiaries.  As of the date of this Agreement, Schedule 6.14
lists all the Subsidiaries of the Company as of the Restatement Effective Date.
 
6.15.         Purpose of Loans and Letters of Credit.  The proceeds of the Loans
and the Letters of Credit shall be used by the Company and its Subsidiaries for
general corporate purposes including, without limitation, working capital,
letters of credit, repayment, prepayment or purchase of long-term Indebtedness,
Investments and Restricted Payments.
 
6.16.         Accuracy and Completeness of Information.  All written
certificates, documents and written statements heretofore furnished by the
Company to the Lenders for use in connection with this Agreement, and all such
information hereafter furnished by the Company to any Lender for use in
connection with this Agreement, will not, at the time delivered, taken as a
whole with all other certificates, documents and written statements furnished
substantially contemporaneously therewith, contain any untrue statement of a
material fact or omit to state a material fact known to the Company and
necessary in order to make the statements made or to be made, in the light of
the circumstances under which they were or will be made, not misleading.
 
6.17.         Environmental Matters.  Except to the extent that any of the
following are not reasonably expected to have a Material Adverse Effect:
 
(a)           The facilities and properties owned, leased or operated by the
Company or any of its Subsidiaries (the “Properties”) do not to the knowledge of
the Company after due inquiry contain and, to the knowledge of the Company
during its period of ownership, lease or operation of the Properties, have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute a violation of, or (ii) are reasonably
expected to give rise to liability on the part of the Company or any of its
Subsidiaries under, any applicable Environmental Law.

 
60

--------------------------------------------------------------------------------

 

(b)           The Properties and all operations at the Properties are in
compliance, and during the five-year period prior to the date on which this
representation is made or deemed made on the date of any Extension of Credit
have been in compliance, with all applicable Environmental Laws; and there is no
(i) contamination by Materials of Environmental Concern at, under or about the
Properties, or (ii) violation of any Environmental Law with respect to the
Properties or the business operated by the Company or any of its Subsidiaries on
such Properties (the “Business”), which could interfere with the continued
operation of the Properties or impair the fair saleable value thereof.
 
(c)           Neither the Company nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding or compliance or non-compliance with any
applicable Environmental Laws with regard to any of the Properties or the
Business, nor does the Company have knowledge that any such notice will be
received or is being threatened.
 
(d)           Materials of Environmental Concern have not to the knowledge of
the Company after due inquiry been transported or disposed of from the
Properties in violation of, or in a manner that would reasonably be expected to
give rise to liability on the part of the Company or any of its Subsidiaries
under, any applicable Environmental Law, nor have any Materials of Environmental
Concern to the knowledge of the Company after due inquiry been generated,
treated, stored or disposed of at, on or under any of the Properties in
violation of, or in a manner that would reasonably be expected to give rise to
liability on the part of the Company or its Subsidiaries under, any applicable
Environmental Law.
 
(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company, threatened, under any Environmental
Law to which the Company or any Subsidiary is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.
 
(f)            There has been no release of Materials of Environmental Concern
at or from the Properties, or arising from or related to the operations of the
Company or any Subsidiary in connection with the Properties or otherwise in
connection with the Business, in violation of any applicable Environmental Laws.
 
6.18.         Compliance with Convertible Notes Indenture.  On the Restatement
Effective Date, the Company is in compliance with the provisions of the
Convertible Notes Indenture, including, without limitation, Section 4.08 thereof
and any other limitation on the incurrence of Indebtedness under the Convertible
Notes Documents.

 
61

--------------------------------------------------------------------------------

 

6.19.         Solvency.  Immediately after the consummation of the transactions
to occur on the Restatement Effective Date, including the making of each Loan to
be made on the Restatement Effective Date and the application of the proceeds of
such Loans, and after giving effect to the rights of subrogation and
contribution under the Collateral Agreement, (a) the fair value of the assets of
the Company and its Subsidiaries on a consolidated basis will exceed their debts
and liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the assets of the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Company
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged, as such
business is now conducted and is proposed to be conducted following the
Restatement Effective Date.
 
6.20.        Collateral Matters.  (a)  The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will, to the extent required
therein, create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a valid and enforceable security interest under the New York
UCC in the Collateral (as defined therein) and (i) when the Collateral (as
defined therein) constituting certificated securities (as defined in the Uniform
Commercial Code) is delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral, prior and superior in right to any other Person, to the extent that
such security interest can be perfected under the New York UCC, and (ii) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted by subsection 9.3.
 
(b)           Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, but subject to Liens permitted by
subsection 9.3.
 
(c)           Upon the recordation of the IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this subsection, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing in the United States of America, in each case prior and superior in right
to any other Person, but subject to Liens permitted by subsection 9.3 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Restatement Effective Date).

 
62

--------------------------------------------------------------------------------

 

(d)           Each Collateral Document, other than any Collateral Document
referred to in the preceding paragraphs of this subsection, upon execution and
delivery thereof by the parties thereto and the making of the filings and taking
of the other actions provided for therein, will, to the extent required therein,
be effective under applicable law to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral subject thereto, which security interest will, to the
extent required therein, constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral subject thereto,
prior and superior to the rights of any other Person, except for rights secured
by Liens permitted by subsection 9.3.
 
SECTION 7
 
CONDITIONS PRECEDENT
 
7.1.           Conditions to Effectiveness.  The effectiveness of this Agreement
shall be subject to the satisfaction, on or prior to March 31, 2009, of the
following conditions precedent:
 
(a)           Agreement.  The Administrative Agent shall have received this
Agreement, executed and delivered by the Majority Lenders, the Company and the
Additional Borrower.
 
(b)           Evidence of Authority.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated hereby and
any other legal matters relating to the Loan Parties, the Loan Documents or such
transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
(c)           Legal Opinions.  The Administrative Agent shall have received,
with a counterpart for each Lender, the following executed legal opinions:
 
(i)            the executed legal opinion of Wachtell, Lipton, Rosen & Katz,
special New York counsel to the Loan Parties, substantially in the form of
Exhibit H-l hereto;
 
(ii)           the executed legal opinion of Morris, Nichols, Arsht & Tunnell
LLP, special Delaware counsel to the Loan Parties, substantially in the form of
Exhibit H-2 hereto.
 
(iii)           the executed legal opinion of the general counsel of the
Company, substantially in the form of Exhibit H-3 hereto; and

 
63

--------------------------------------------------------------------------------

 

(iv)           the executed legal opinions of Jones Day, Hengeler Mueller and
McMillan LLP, substantially in the forms of Exhibits H-4-i through iii hereto.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(d)           Certificate.  The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Company, dated as of the
Restatement Effective Date, stating that, on a pro forma basis assuming the
Borrowers had incurred Extensions of Credit equal to the aggregate Commitments
on the Restatement Effective Date, the Company would be in compliance with the
provisions of the Convertible Notes Documents, including, without limitation,
Section 4.08 thereof and any other limitation on the incurrence of Indebtedness
under the Convertible Notes Indenture.
 
(e)           The Collateral and Guarantee Requirement shall be satisfied.  The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Restatement Effective Date and signed by a Responsible Officer of the
Company, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search.
 
(f)            The aggregate Exposure shall not exceed the aggregate
Commitments, the aggregate Exposure attributable to Loans made to Domestic Loan
Parties and to L/C Obligations shall not exceed $180,000,000, and the aggregate
Commitments of Lenders that have not elected to become Extended Tranche Lenders
pursuant to subsection 1.4 shall not exceed $0.
 
7.2.           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any Extension of Credit requested to be made by it on any date is
subject to the satisfaction of the following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by the Borrowers in or pursuant to this Agreement shall be true
and correct in all material respects on and as of such date as if made on and as
of such date (except to the extent any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date).
 
(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the Extensions of
Credit requested to be made on such date.
 
(c)           At any time when the Convertible Notes Indenture shall not have
been amended to eliminate Section 4.08 thereof or to modify such Section 4.08 to
permit the incurrence of Indebtedness (as defined therein) under this Agreement
in an amount of up to $320,000,000, and additional Indebtedness (as so defined)
of the types and at least in the amounts permitted to be incurred under
subsection 9.2, regardless of whether the ratio test in such Section 4.08 shall
be met, the Administrative Agent shall have received a certificate of a senior
financial officer of the Company demonstrating that the Company will be in
compliance with such Section 4.08 on a pro forma basis after giving effect to
such Extension of Credit and the application of the proceeds thereof.

 
64

--------------------------------------------------------------------------------

 

Each request by a Borrower for an Extension of Credit hereunder shall constitute
a representation and warranty by the Borrowers as of the date on which such
Extension of Credit is to be made that the conditions contained in paragraphs
(a) and (b) of this subsection have been satisfied.
 
SECTION 8
 
AFFIRMATIVE COVENANTS
 
Each Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing by a Borrower to any Lender or the Administrative Agent
hereunder the Company shall and (except in the case of delivery of financial
information, certifications, reports and notices) shall cause each of its
Subsidiaries to:
 
8.1.           Financial Statements.  Furnish to each Lender:
 
(a)           within ten (10) Business Days of the availability thereof, but in
any event within 90 days after the end of each fiscal year of the Company, a
copy of the consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, reported on without a
“going concern” or like qualification or exception with respect to such audited
consolidated financial statements, by KPMG LLP or other independent certified
public accountants of nationally recognized standing (it being understood that
the report referred to in this sentence is the report with respect to the
Company’s audited consolidated financial statements and not any report with
respect to the effectiveness of the Company’s internal controls over financial
reporting);
 
(b)           within ten (10) Business Days of the availability thereof, but in
any event not later than 45 days after the end of each of the first three
quarterly periods of each fiscal year of the Company, commencing with the fiscal
quarter ending March 31, 2009, the unaudited consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and cash flows of the
Company and its consolidated Subsidiaries for such quarter and for the portion
of the Company’s fiscal year ended at such quarter, setting forth in each case
in comparative form the figures for the corresponding previous quarter and the
corresponding portion of the Company’s previous fiscal year, certified by a
Responsible Officer of the Company as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes);
 
(c)           all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); and

 
65

--------------------------------------------------------------------------------

 

(d)           promptly after the same are sent, copies of all financial
statements and reports which the Company sends to its stockholders generally,
and promptly after the same are filed, copies of all financial statements and
periodic reports which the Company may make to, or file with, the U.S.
Securities and Exchange Commission (the “SEC”);
 
provided, that any documents required to be delivered pursuant to subsection
8.1(a), (b) or subsection 8.2(f) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto, on the Company’s
website on the internet at the following website address: www.harman.com; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party or
SEC website or whether sponsored by the Administrative Agent); provided that the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents to the extent such Lender or the
Administrative Agent reasonably demonstrates that it cannot access or obtain
such documents.
 
8.2.           Certificates; Other Information.  Furnish to each Lender:
 
(a)           concurrently with the delivery of the financial statements
referred to in subsection 8.1(a), a certificate of the independent certified
public accountants reporting on such financial statements stating whether to its
knowledge there exists on the date of such certificate any Default or Event of
Default, and, if any such Default or Event of Default exists, specifying such
Default or Event of Default in such certificate;
 
(b)           concurrently with the delivery of the financial statements
referred to in subsections 8.1(a) and (b), a certificate of a Responsible
Officer of the Company stating that, to the best of such Officer’s knowledge,
whether any Default or Event of Default exists on the date of such certificate
and, if any such Default or Event of Default exists, specifying such Default or
Event of Default in such certificate;
 
(c)           within 45 days after the end of each of the first three fiscal
quarters in each fiscal year of the Company, and within 90 days after the end of
each fiscal year of the Company, a certificate of the chief financial officer of
the Company showing in reasonable detail the computations required to calculate
the financial covenants set forth in subsection 9.1; and
 
(d)           promptly, such additional available information regarding the
business or financial condition of the Company or any of its Subsidiaries (not
otherwise required to be delivered to the Administrative Agent or any Lender
under any Loan Document) as any Lender may from time to time reasonably request.
 
8.3.           Payment of Obligations.  Pay, discharge or otherwise satisfy (or
renew or extend) at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except (a) where the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company or its Subsidiaries, as the case may be, or
(b) to the extent that any such failure to so pay, discharge or satisfy would
not be reasonably expected to have a Material Adverse Effect.

 
66

--------------------------------------------------------------------------------

 

8.4.           Conduct of Business and Maintenance of Existence.  (a)  Continue
to engage in business of the same general type as now conducted by it and other
businesses and activities related or incidental thereto and (b) preserve, renew
and keep in full force and effect its corporate or other organizational
existence and (c) take all reasonable action required to maintain all rights,
privileges and franchises required in the conduct of its business, except (x) in
the case of clause (b) above, as otherwise permitted pursuant to subsection 9.4
and subsection 9.5 and (y) in the case of clause (c) above, as otherwise
permitted pursuant to subsection 9.5 and to the extent any other failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
comply with all Contractual Obligations and Requirements of Law except to the
extent that any failure to comply therewith would not be reasonably expected to
have a Material Adverse Effect.
 
8.5.           Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted) except for any failures to so maintain such property that would
not have a Material Adverse Effect; maintain with financially sound and
reputable insurance companies insurance on all such property on an “all risk”
basis in a manner reasonably comparable to other similarly situated companies;
and furnish to each Lender, upon written request, certificates as to the
insurance carried.
 
8.6.           Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which entries which are full, true and
correct in all material respects and in conformity with GAAP and all applicable
material Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the
Lenders to visit and inspect any of its material properties and examine and make
abstracts from any of its books and records at any reasonable time, upon
reasonable prior written notice delivered to the Company and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial condition of the Company and its Subsidiaries with officers and
employees of the Company and its Subsidiaries and with its independent certified
public accountants; provided that all such inspections shall be coordinated by
the Lenders with the Administrative Agent, and by the Administrative Agent with
the Company, in order to minimize disruption of the Company’s or any of its
Subsidiaries’ business.
 
8.7.           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:
 
(a)           the occurrence of any Default or Event of Default upon any
Responsible Officer obtaining knowledge thereof;
 
(b)           any (i) default or event of default under any Contractual
Obligation of the Company or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Company or
any of its Subsidiaries and any Governmental Authority, which in any case under
(A) clause (i) would reasonably be expected to have a Material Adverse Effect
and (B) in respect of clause (ii) above in which there is a reasonable
expectation of a determination adverse to the Company or such Subsidiary that
would reasonably be expected to have a Material Adverse Effect;

 
67

--------------------------------------------------------------------------------

 

(c)           any litigation or proceeding against the Company or any of its
Subsidiaries (other than as described under clause (b) above) in which there is
a reasonable expectation of a determination adverse to the Company or such
Subsidiary that would reasonably be expected to have a Material Adverse Effect;
 
(d)           any of the following events, as soon as possible, and in any event
within 30 days after the Company knows thereof:  (i) the occurrence (or, with
respect to any Reportable Event for which advance notice to the PBGC is required
under ERISA, expected occurrence) of any Reportable Event with respect to any
Plan or Multiemployer Plan, a failure of the Company or a Commonly Controlled
Entity to make any required contribution to a Plan or Multiemployer Plan, the
creation of any Lien (other than Liens permitted under subsection 9.3) on the
assets of the Company or any Commonly Controlled Entity in favor of the PBGC or
a Plan or Multiemployer Plan or any withdrawal of the Company or a Commonly
Controlled Entity from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, or the determination that such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) or (ii) the institution of proceedings or the notice of
the intention to institute proceedings by the PBGC or the Company or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
or Multiemployer Plan, if in the case of any such event under clause (i) and
clause (ii) above such event would have a Material Adverse Effect; and
 
(e)           any other development or event which would reasonably be expected
to have a Material Adverse Effect.
 
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto.
 
8.8.           Environmental Laws.  (a)  Comply with all applicable
Environmental Laws and obtain and comply with and maintain any and all licenses,
approvals, notifications, registrations or permits required to be obtained and
maintained by the Company or its Subsidiaries by applicable Environmental Laws,
except to the extent that any failure to so obtain, comply or maintain would not
be reasonably expected to have a Material Adverse Effect.
 
(b)           Conduct and complete all investigations and all remedial, removal
and other actions in respect of any Materials of Environmental Concern required
to be conducted or completed by the Company or its Subsidiaries under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities applicable to the Company or its Subsidiaries
regarding Environmental Laws except to the extent that (i) the same are being
contested in good faith by appropriate proceedings and could not be reasonably
expected to have a Material Adverse Effect or (ii) any failure to conduct,
complete or comply would not be reasonably expected to have a Material Adverse
Effect.
 
8.9.           Additional Borrower.  In the case of the Company, at all times
while the Additional Borrower is a borrower hereunder, ensure that the
Additional Borrower is a Wholly Owned Subsidiary of the Company.

 
68

--------------------------------------------------------------------------------

 

8.10.         Information Regarding Collateral.  The Company will furnish to the
Administrative Agent prompt written notice of any change (i) in the legal name
of any Loan Party, as set forth in its organizational documents, (ii) in the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation) or (iii) in the
organizational identification number, if any, or, with respect to any Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party.  No later than 10
Business Days after any change referred to in the preceding sentence, the
Company shall confirm to the Administrative Agent that all filings have been
made under the Uniform Commercial Code (or that the Company has provided to the
Administrative Agent all information required or reasonably requested by the
Administrative Agent in order for it to make such filings), and all other
actions have been taken, that are required so that such change will not at any
time adversely affect the validity, perfection or priority of any Lien on any of
the Collateral.
 
8.11.        Collateral and Guarantee Requirement; Further Assurances.  (a)  The
Borrower, the Additional Borrower and each other Loan Party will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable law,
or that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied at all times or otherwise
to effectuate the provisions of the Loan Documents, all at the expense of the
Loan Parties.  The Borrower will provide to the Administrative Agent, from time
to time upon request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Collateral Documents.
 
(b)           Within 30 days (or such longer period as may be agreed by the
Administrative Agent) following the first date after the Restatement Effective
Date on which the Convertible Notes Indenture shall have been amended to
eliminate Section 4.08 thereof or to modify such Section 4.08 to permit (or
otherwise permits) the incurrence of Indebtedness (as defined therein) under
this Agreement in an amount at least equal to the aggregate Commitments, the
Company shall cause Harman Becker Automotive Systems GmbH to satisfy the
Collateral and Guarantee Requirement as a Designated Foreign Subsidiary.
 
8.12.        Appraisals and Field Examinations.  At the request of the
Administrative Agent, the Loan Parties shall, in each case at the sole expense
of the Loan Parties, (a) provide the Administrative Agent with appraisals or
updates thereof of their material real property, inventory, equipment and other
fixed assets from one or more appraisers reasonably selected and engaged by the
Administrative Agent, and prepared on a basis reasonably satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations, provided
that, except during the continuance of an Event of Default, no Loan Party shall
be the subject of an appraisal more than once per fiscal year, and (b) permit
the Administrative Agent to conduct, or to engage a third party to conduct,
field examinations of the Collateral and related reporting and control systems,
provided that, except during the continuance of an Event of Default, such field
examinations shall occur no more than once per fiscal year.

 
69

--------------------------------------------------------------------------------

 

8.13.        Financial Consultant.  At any time after 45 days after the date of
this Agreement, upon the request of the Administrative Agent in its sole
discretion, the Company shall promptly retain, at the sole expense of the Loan
Parties, a financial consulting firm reasonably satisfactory to the
Administrative Agent on terms and conditions reasonably satisfactory to the
Administrative Agent to (i) review the business operations, financial condition,
financial projections and financial statements of the Company and its
Subsidiaries and such other matters as the Administrative Agent may reasonably
request, (ii) prepare a written report for delivery to the Lenders in respect
thereof, which report shall be in form and substance reasonably satisfactory to
the Administrative Agent, and (iii) be available to advise on actions to be
taken in response to recommendations included in such report.  The Company shall
use commercially reasonable efforts to cause such financial consulting firm to
deliver its report to the Lenders within 60 days following the date of its
engagement.
 
8.14.        Depository Banks.  At all times after the date 30 days (or such
longer period as the Administrative Agent may agree) following the Restatement
Effective Date, all deposit accounts (other than Excluded Deposit Accounts)
maintained by the Company or any Subsidiary will be maintained with one or more
of the Extended Tranche Lenders, provided that if any deposit accounts (other
than Excluded Deposit Accounts) are maintained with a bank that ceases to be an
Extended Tranche Lender, the Company shall have 30 days (or such longer period
as the Administrative Agent may agree) from the date such bank ceases to be an
Extended Tranche Lender to replace such deposit accounts with deposit accounts
maintained with an Extended Tranche Lender.
 
SECTION 9
 
NEGATIVE COVENANTS
 
Each Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Company shall not, directly or indirectly:
 
9.1.           Financial Condition Covenants.
 
(a)           Minimum Consolidated EBITDA.  Permit Consolidated EBITDA for any
period of four consecutive fiscal quarters of the Company ending on or after
June 30, 2010, to be less than the amount set forth below opposite such period:


Period
 
Minimum Consolidated EBITDA
 
Four-quarter period ending June 30, 2010
  $ 100,000,000  
Four-quarter period ending September 30, 2010
  $ 125,000,000  
Four-quarter period ending December 31, 2010
  $ 150,000,000  
Four-quarter period ending March 31, 2011
  $ 175,000,000  
Four-quarter period ending June 30, 2011
  $ 200,000,000  
Four-quarter period ending September 30, 2011
  $ 225,000,000  
Four-quarter period ending December 31, 2011
  $ 250,000,000  


 
70

--------------------------------------------------------------------------------

 

(b)           Minimum Liquidity.  (i) Permit, at any time during any fiscal
quarter of the Company, the Liquidity Amount as of such time to be less than the
amount set forth opposite such fiscal quarter below:
 
Fiscal Quarter
 
Minimum Liquidity Amount
 
Fiscal quarter ending March 31, 2009
  $ 250,000,000  
Fiscal quarter ending June 30, 2009
  $ 150,000,000  
Fiscal quarter ending September 30, 2009 and each fiscal quarter thereafter
  $ 100,000,000  



(ii) Notwithstanding the foregoing, (x) for the fiscal quarter of the Company
ending June 30, 2009, so long as the Liquidity Amount is at all times at least
equal to $125,000,000 during such fiscal quarter, and (y) for any fiscal quarter
of the Company ending on or after September 30, 2009, so long as the Liquidity
Amount is at all times at least equal to $75,000,000, no Event of Default shall
arise under this Agreement as a result of the failure of the Company to satisfy
the requirements of clause (i) with respect to such fiscal quarter unless such
failure shall continue for ten Business Days.


(c)           Minimum Current Assets Coverage Ratio.  Permit, as of the last day
of any fiscal quarter of the Company, the ratio of (i) Consolidated Current
Assets as of such date to (ii) Secured Funded Debt outstanding as of such date
to be equal to or less than 1:00 to 1:00.
 
9.2.           Limitation on Indebtedness.  Create, incur, assume or suffer to
exist, or permit any Subsidiary to create, incur, assume or suffer to exist, any
Indebtedness, except:
 
(a)           Indebtedness created under the Loan Documents;
 
(b)           Indebtedness of the Company or any Subsidiary to the Company or
any other Subsidiary; provided that (A) such Indebtedness shall not have been
transferred to any other Person, (B) any such Indebtedness owing by any Loan
Party shall be subordinated to the Obligations on terms customary for
intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent, (C) any such Indebtedness owing to any Loan Party shall be
evidenced by a promissory note that shall have been pledged pursuant to the
Collateral Agreement or other Collateral Document and (D) any such Indebtedness
of any Subsidiary that is not a Loan Party to any Loan Party shall be incurred
in compliance with subsection 9.7;
 
(c)           Indebtedness outstanding on the Restatement Effective Date and
listed on Schedule 9.2 and any extension, renewal, refinancing, refunding,
replacement or restructuring of any such Indebtedness from time to time (in
whole or in part), provided that the outstanding principal amount of any such
Indebtedness may not be increased, except to the extent such increase is
incurred under subsection 9.2(s) to the extent permitted thereunder;
 
(d)           Indebtedness of any Person which becomes a Subsidiary after the
Initial Closing Date, provided that (i) such Indebtedness existed at the time
such Person became a Subsidiary and was not created in anticipation thereof and
(ii) immediately after such Person becomes a Subsidiary no Event of Default
shall have occurred and be continuing; and any extension, renewal, refinancing,
refunding, replacement or restructuring of any such Indebtedness from time to
time (in whole or in part), provided that the outstanding principal amount of
any such Indebtedness may not be increased, except to the extent such increase
is incurred under subsection 9.2(s) to the extent permitted thereunder;

 
71

--------------------------------------------------------------------------------

 

(e)           Indebtedness secured by any Lien permitted by subsection 9.3(g)
and any extension, renewal, refinancing, refunding, replacement or restructuring
of any such Indebtedness from time to time (in whole or in part), provided that
the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $15,000,000 at any time outstanding;
 
(f)            Guarantee Obligations (other than Guarantee Obligations in
respect of the Convertible Notes) arising in respect of guarantees of any
Indebtedness permitted under this subsection 9.2 and incurred in compliance with
subsection 9.7;
 
(g)           Indebtedness constituting Investments permitted under subsection
9.7;
 
(h)           Indebtedness arising in respect of transactions constituting Sale
and Lease-Back Transactions permitted under subsection 9.9, provided that the
aggregate principal amount of Indebtedness permitted by this clause (h) shall
not exceed $10,000,000 at any time outstanding;
 
(i)            Subordinated Debt, provided that the aggregate principal amount
of Indebtedness permitted by this clause (i) shall not exceed $75,000,000 at any
time outstanding;
 
(j)            Indebtedness incurred or arising from or in connection with any
bid, performance, surety, statutory, completion, return-of-money or appeal bonds
or similar obligations issued, existing or incurred in the ordinary course of
business;
 
(k)           Indebtedness owed to any officers or employees of the Company or
any Subsidiary incurred in connection with any Permitted Business Acquisition,
provided that the aggregate principal amount of all such Indebtedness shall not
exceed $5,000,000 at any time outstanding;
 
(l)            Indebtedness secured by a Lien on any asset or property at the
time of acquisition of such asset or property by the Company or any Subsidiary
pursuant to a transaction not prohibited by this Agreement, and any extension,
renewal, refinancing, refunding, restructuring or replacement thereof, provided
that (i) such Indebtedness (other than any extension, renewal, refinancing,
refunding, restructuring or replacement thereof) existed at the time the asset
or property was so acquired and was not created in contemplation of the
acquisition thereof and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (l) shall not exceed $10,000,000 at any time
outstanding;
 
(m)           Indebtedness arising or incurred as a result of or from the
adjudication or settlement of any litigation or from any arbitration or
mediation award or settlement, in any case involving the Company or any
Subsidiary, provided that the judgment, award(s) and/or settlements to which
such Indebtedness relates would not constitute an Event of Default under
subsection 10(h) of this Agreement;

 
72

--------------------------------------------------------------------------------

 

(n)           Indebtedness incurred or arising from or as a result of agreements
providing for indemnification, deferred payment obligations, purchase price
adjustments, earn-out payments or similar obligations;
 
(o)           Indebtedness arising from or in connection with accounts payable
(for the deferred purchase price of property or services) in the ordinary course
of business greater than 90 days past the invoice or billing date which are
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been established by the Company or any Subsidiary in
conformity with GAAP;
 
(p)           (i) Indebtedness of the Company in respect of the Convertible
Notes in an aggregate principal amount not to exceed $400,000,000, (ii)
Guarantee Obligations of Domestic Subsidiaries incurred after the Restatement
Effective Date in respect of the Indebtedness permitted under clause (p)(i),
provided that no such Guarantee Obligations shall be permitted to be incurred
unless (x) the Convertible Notes Indenture shall have been amended to eliminate
Section 4.08 thereof or to modify such Section 4.08 to permit the incurrence of
Indebtedness (as defined therein) under this Agreement in an amount of up to
$320,000,000 and additional Indebtedness (as so defined) of the types and at
least in the amounts permitted to be incurred under this subsection 9.2,
regardless of whether the ratio test in such Section 4.08 is met, (y) the
Domestic Subsidiaries incurring such Guarantee Obligations are Loan Parties and
(z) any agreement evidencing or governing such Guarantee Obligations shall
provide for the automatic release of the Guarantee Obligations thereunder of any
Domestic Subsidiary upon the Disposition of such Domestic Subsidiary in
connection with the enforcement or exercise of any rights or remedies of the
Secured Parties and (iii) any Indebtedness of the Company and any Guarantee
Obligations of any Domestic Subsidiary that is a Loan Party incurred to
refinance the Indebtedness described under clause (p)(i) or (p)(ii), or
Indebtedness and Guarantee Obligations previously incurred under this clause
(p)(iii), so long as (A) the principal amount of the refinancing Indebtedness is
not greater than the Indebtedness being refinanced, together with any premium
paid, and accrued interest and reasonable fees in connection therewith thereon
and reasonable costs and expenses incurred in connection therewith, (B) none of
the refinancing Indebtedness has a scheduled maturity prior to, or weighted
average life to maturity shorter than, that of the Indebtedness being
refinanced, (C) any agreement evidencing or governing such refinancing
Indebtedness and Guarantee Obligations shall provide for the automatic release
of any Guarantee Obligations thereunder of any Domestic Subsidiary upon the
Disposition of such Domestic Subsidiary in connection with the enforcement or
exercise of any rights or remedies of the Secured Parties, (D) the material
terms (other than as to interest rate that is not required to be cash pay prior
to the date that is 180 days after the Extended Tranche Termination Date) of the
refinancing Indebtedness and related Guarantee Obligations, taken as a whole,
are at least as favorable to the Company and the Subsidiaries, taken as a whole,
and the Lenders as those under the Indebtedness and Guarantee Obligations being
refinanced and (E) any agreement evidencing or governing such refinancing
Indebtedness and Guarantee Obligations shall (x) permit the incurrence of
Indebtedness by the Company and its Subsidiaries under the Loan Documents in an
aggregate principal amount of at least $320,000,000 and additional Indebtedness
of the types and at least in the amounts permitted to be incurred under this
subsection 9.2, regardless of whether any ratio test is met, and (y) not
restrict the granting of Liens by the Company or any Subsidiary to secure the
Secured Obligations;

 
73

--------------------------------------------------------------------------------

 

(q)           Indebtedness under Hedging Agreements permitted by subsection
9.14;
 
(r)            Indebtedness of Foreign Subsidiaries that are not Loan Parties in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding,
provided that such Indebtedness may not by guaranteed by or otherwise have
recourse to any Loan Party; and
 
(s)           any other Indebtedness (not otherwise permitted under this
Agreement), provided that the aggregate principal amount of Indebtedness
permitted by this clause (s) shall not exceed $15,000,000 at any time
outstanding.
 
9.3.           Limitation on Liens.  Create, incur, assume or suffer to exist,
or permit any Subsidiary to create, incur, assume or suffer to exist, any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
 
(a)           Liens for taxes, assessments or other charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);
 
(b)           Liens of carriers, shippers, suppliers, vendors, warehousemen,
mechanics, materialmen, repairmen and other like Liens arising in the ordinary
course of business which are not overdue for a period of more than 90 days or
which are being contested in good faith by appropriate proceedings;
 
(c)           Liens arising in connection with workers’ compensation,
unemployment insurance, pension plans or systems or other types of social
security or other governmental requirements, Liens securing liability to
insurance carriers under insurance or self-insurance arrangements and Liens
arising under ERISA to secure contingent liabilities not prohibited under this
Agreement;
 
(d)           Liens securing the payment or performance of bids, tenders, trade
contracts (other than for borrowed money), leases, regulatory and statutory
obligations, indemnification obligations, surety bonds, tender performance
bonds, completion bonds, return-of-money bonds and other obligations of a like
nature (including Liens to secure health, safety and environmental obligations)
incurred in the ordinary course of business;
 
(e)           easements, rights-of-way, restrictions, servitudes, encroachments,
covenants, reservations, permits, zoning and building ordinances, municipal and
local regulations, easement agreements, and similar charges, licenses,
concessions, restrictions, conditions or encumbrances on, over or in respect of
any property and other similar encumbrances and defects in title which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the properties subject thereto or materially interfere with
the conduct of the business of the Company or such Subsidiary;
 
(f)             Liens in existence on the Restatement Effective Date and any
extension, renewal, refinancing, restructuring or replacement from time to time
of any such Lien, provided that (i) no such Lien may be extended to cover any
additional property, except to the extent such extended Lien is incurred
pursuant to subsection 9.3(x) to the extent permitted thereunder, and (ii) that
the principal amount of Indebtedness secured thereby is not increased after the
Restatement Effective Date (except to the extent any such increase is otherwise
permitted under this Agreement);

 
74

--------------------------------------------------------------------------------

 

(g)           Liens securing Indebtedness permitted by subsection 9.2(e), or
other obligations of the Company or any Subsidiaries, incurred to finance the
acquisition, construction, development, improvement or leasing of fixed or
capital assets or other property, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition, construction, development,
improvement or leasing of such fixed or capital assets, (ii) such Liens are not
extended at any time to encumber any property other than the property financed
by such Indebtedness or other obligations (and the proceeds thereof and contract
rights, subleases and other rights related thereto), except to the extent such
extended Lien is incurred pursuant to subsection 9.3(x) to the extent permitted
thereunder, and (iii) the aggregate principal amount of Indebtedness and other
obligations secured thereby does not exceed $15,000,000 at any time outstanding
(except to the extent any such increase is otherwise permitted under this
Agreement);
 
(h)           Liens consisting of (i) landlord’s Liens under leases to which the
Company or any of its Subsidiaries is a party or other Liens on leased property
reserved in leases thereof for rent or for compliance with the terms of such
leases, (ii) rights reserved to or vested in any Governmental Authority to
control or regulate any property of the Company or any of its Subsidiaries, or
to use such property in any manner which does not materially impair the use of
such property for the purposes for which it is held by the Company or any such
Subsidiary, (iii) obligations or duties to any Governmental Authority with
respect to any franchise, grant, license, lease or permit and the rights
reserved or vested in any Governmental Authority or public utility to terminate
any such franchise, grant, license, lease or permit or to condemn or expropriate
any property, and (iv) zoning laws and ordinances and municipal regulations;
 
(i)             Liens in favor of customs and revenue authorities arising by
operation of law and arising from or in connection with the payment of customs
duties in connection with the importation of goods;
 
(j)             Liens on the property or assets of, or on the Capital Stock in,
any Person which becomes a Subsidiary after the Initial Closing Date securing
Indebtedness permitted by subsection 9.2(d) in existence at the time such Person
became a Subsidiary, provided that (i) such Liens existed at the time such
Person became a Subsidiary and were not created in anticipation thereof, (ii)
any such Lien is not extended to cover any property or assets of such Person
after the time such Person becomes a Subsidiary, except to the extent such
extended Lien is incurred pursuant to subsection 9.3(x) to the extent permitted
thereunder, and (iii) the principal amount of Indebtedness secured thereby is
not increased (except to the extent any such increase is otherwise permitted
under this Agreement);
 
(k)           Liens on the property or assets of any Person existing at the time
such Person is merged or consolidated with or into, the Company or any
Subsidiary or at the time of a sale of the properties and assets of such Person
as an entirety or substantially as an entirety to the Company or any Subsidiary,
and Liens on any property or assets first acquired by the Company or any
Subsidiary after the Initial Closing Date, provided that (i) no such Lien shall
be extended to cover any property other than the property initially subject
thereto and improvements thereto, except to the extent such extended Lien is
incurred pursuant to subsection 9.3(x) to the extent permitted thereunder, and
(ii) the principal amount of Indebtedness secured by any such Lien is then
permitted by this Agreement;

 
75

--------------------------------------------------------------------------------

 

(l)            Liens on goods and inventory acquired by the Company or any
Subsidiary in the ordinary course of business securing the payment to the seller
of such goods or inventory of the purchase price therefor, provided, that such
Liens are not extended to encumber any goods and inventory other than goods and
inventory to which such purchase price relates, except to the extent such
extended Lien is incurred pursuant to subsection 9.3(x) to the extent permitted
thereunder;
 
(m)          Liens arising in connection with letters of credit issued for the
account of the Company or a Subsidiary securing the indemnification or
reimbursement obligations in respect of such letters of credit, provided, that
such Liens are not extended to encumber any property other than the property
being acquired through payments made under such letters of credit or the
documents of title and shipping and insurance documents relating to such
property, except to the extent such extended Lien is incurred pursuant to
subsection 9.3(x) to the extent permitted thereunder;
 
(n)           Liens on intellectual property acquired by the Company or a
Subsidiary (such as software) securing the obligation of the Company or such
Subsidiary to make royalty or similar payments to the seller of such
intellectual property, provided, that such Liens are not extended to encumber
any intellectual property other than the intellectual property to which such
payments relate, except to the extent such extended Lien is incurred pursuant to
subsection 9.3(x) to the extent permitted thereunder;
 
(o)           Liens consisting of judgment or judicial attachment Liens and
Liens securing contingent obligations on appeal or other bonds posted in
connection with court proceedings or judgments, awards or settlements that do
not constitute an Event of Default under subsection 10(h) of this Agreement;
 
(p)           Liens arising under or with respect to banker’s liens, rights of
set-off or similar rights with respect to deposit accounts and securities
accounts;
 
(q)           Liens constituting rights of first refusal, options or other
contractual rights to sell, assign or otherwise Dispose of any assets or
property, or any interest therein;
 
(r)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any of its Subsidiaries in the ordinary course of business of the
Company or any of its Subsidiaries;
 
(s)           Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this subsection 9.3;

 
76

--------------------------------------------------------------------------------

 

(t)            any extension, renewal, refinancing, restructuring or replacement
(or successive extensions, renewals, refinancings, restructurings or
replacements), as a whole or in part, of any Lien referred to in the foregoing
clauses (d), (f), (g), (h), (j), (k), (l), (m) and (n), inclusive; provided that
(i) no such extension, renewal, refinancing, restructuring or replacement shall
result in an increase in the liabilities secured thereby (except to the extent
such increase would otherwise be permitted under this Agreement) and (ii) such
extension, renewal, refinancing, restructuring or replacement Lien shall not be
extended to cover any property other than the same property that secured the
Lien so extended, renewed, refinanced, restructured or replaced (plus additions,
accessions, replacements and improvements to such property), except to the
extent such extended Lien is incurred pursuant to subsection 9.3(x) to the
extent permitted thereunder;
 
(u)           Liens created under the Loan Documents;
 
(v)           Liens on assets of the Company and Domestic Subsidiaries securing
Indebtedness permitted under subsection 9.2(p), provided that no such Liens
shall be permitted to be incurred unless (x) the Convertible Notes Indenture
shall have been amended to eliminate Section 4.08 thereof or to modify such
Section 4.08 to permit the incurrence of Indebtedness (as defined therein) under
this Agreement in an amount of up to $320,000,000 and additional Indebtedness
(as so defined) of the types and at least in the amounts permitted to be
incurred under subsection 9.2, regardless of whether the ratio test in such
Section 4.08 is met, (y) such Liens do not extend to assets that are not subject
to Liens securing the Secured Obligations and (z) such Liens are subordinated on
a second priority basis to the Liens securing the Secured Obligations pursuant
to an intercreditor agreement approved by the Majority Extended Tranche Lenders;
 
(w)           Liens on assets of Foreign Subsidiaries that are not Loan Parties
securing Indebtedness permitted under subsection 9.2(r); and
 
(x)            any other Liens (not otherwise permitted under this Agreement)
which secure obligations not exceeding, in the aggregate $10,000,000 at any time
outstanding.
 
9.4.           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property as an
entirety, business or assets, or permit any Subsidiary to do any of the
foregoing, except:
 
(a)           any direct or indirect Subsidiary of the Company (other than the
Additional Borrower) may be merged or consolidated with or into the Company
(provided that the Company shall be the continuing or surviving corporation);
 
(b)           any direct or indirect Subsidiary of the Company may be merged
with or into any one or more Subsidiaries of the Company (provided that (i) if
any party to such merger is a Subsidiary Loan Party, one or more Subsidiary Loan
Parties shall be the continuing or surviving Person or Persons (as applicable),
(ii) if the merger involves a Wholly Owned Subsidiary, a Wholly Owned Subsidiary
shall be the continuing or surviving Person and (iii) if the merger involves the
Additional Borrower, the Additional Borrower shall be the continuing or
surviving Person);

 
77

--------------------------------------------------------------------------------

 

(c)           any Subsidiary (other than the Additional Borrower) may sell,
lease, transfer or otherwise dispose of any, all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or any other
Subsidiary (provided that a Subsidiary Loan Party may only sell, lease, transfer
or otherwise dispose of any, all or substantially all of its assets to a Loan
Party);
 
(d)           the Company and any Subsidiary may consummate (i) any transactions
permitted by subsection 9.5 and (ii) any transactions permitted by subsection
9.7; and
 
(e)           any Subsidiary may wind-up, liquidate or dissolve so long as (i)
the total value of the assets of such Subsidiary are less than $2,000,000 and
(ii) no Default or Event of Default shall then exist.
 
9.5.           Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of (each a “Disposition”), or permit any
Subsidiary to make a Disposition of, any of its respective property, business or
assets (including, without limitation, receivables and leasehold interests but
excluding Capital Stock of the Company), whether now owned or hereafter
acquired, or permit any Subsidiary to issue or sell any shares of such
Subsidiary’s Capital Stock to any Person, except:
 
(a)           Dispositions of assets and property that are (i) obsolete, worn,
damaged, uneconomic or otherwise deemed by the Company or any Subsidiary to no
longer be necessary or useful in the operation of the Company’s or such
Subsidiary’s current or anticipated business or (ii) replaced by other assets or
property of similar suitability and value;
 
(b)           Dispositions of cash and Cash Equivalents;
 
(c)           Dispositions of goods and inventory in the ordinary course of
business;
 
(d)           Dispositions of accounts receivable (i) in the ordinary course of
business in connection with the compromise or collection thereof, (ii) deemed
doubtful or uncollectible in the reasonable discretion of the Company or any
Subsidiary, (iii) obtained by the Company or any Subsidiary in the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of business, or (iv) granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction;
 
(e)           any other Disposition (not otherwise permitted under this
Agreement) of any assets or property, provided that all Dispositions made in
reliance on this clause shall be made for fair value and at least 75% cash
consideration;
 
(f)            Dispositions, and issuances or sales of shares of Capital Stock
of any Subsidiary, to the Company or any Subsidiary, provided that any such
Dispositions or issuances or sales of shares of Capital Stock involving a
Subsidiary that is not a Loan Party shall be made in compliance with subsections
9.7 and 9.8;

 
78

--------------------------------------------------------------------------------

 

(g)           [Reserved];
 
(h)           licenses and sublicenses by the Company and the Subsidiaries of
intellectual property in the ordinary course of business;
 
(i)             [Reserved];
 
(j)             Dispositions arising as a result of (i) the granting or
incurrence of Liens permitted under subsection 9.3, (ii) transactions permitted
under subsection 9.4, (iii) transactions constituting Investments permitted
under subsection 9.7, or (iv) transactions constituting the declaration and
making of Restricted Payments permitted under subsection 9.6 of this Agreement;
 
(k)            Dispositions constituting terminations or expirations of leases,
licenses and other agreements in the ordinary course of business; and
 
(l)             Dispositions arising from or in connection with any Sale and
Lease-Back Transactions permitted under subsection 9.9 that is consummated
substantially contemporaneously with any such Disposition by the Person
acquiring such assets or property.
 
9.6.           Limitation on Restricted Payments.  Declare or pay any dividend,
or permit any Subsidiary to declare or pay any dividend, (other than dividends
payable solely in Capital Stock (other than Disqualified Stock) of the Company
(or in stock options or warrants convertible into Capital Stock (other than
Disqualified Stock) of the Company)) on, or make, or permit any Subsidiary to
make, any payment as consideration for the purchase, redemption, defeasance,
retirement or other acquisition for value of, any shares of any class of Capital
Stock of the Company or any Subsidiary or any warrants or options to purchase
any such Capital Stock, whether now or hereafter outstanding, or make, or permit
any Subsidiary to make, any other distribution in respect of any such Capital
Stock, either directly or indirectly, whether in cash or property or in
obligations of the Company or any Subsidiary (collectively, “Restricted
Payments”), provided that, notwithstanding the foregoing, (a) any Subsidiary may
make Restricted Payments on a pro rata basis to the holders of its Capital Stock
(or on terms more favorable to the Company or any other Loan Party or, if
neither the Company nor any other Loan Party is a shareholder of such
Subsidiary, on terms more favorable to any other Subsidiary) and (b) the Company
may declare and pay cash dividends not exceeding $5,000,000 in the aggregate.
 
9.7.           Limitation on Investments.  Make any advance (other than demand
deposits), loan, extension of credit or capital contribution to, or incur any
Guarantee Obligations in respect of obligations of, or purchase for value any
Capital Stock, bonds, notes, debentures or other securities of, any Person
(collectively, “Investments”), or permit any Subsidiary to do any of the
foregoing, except:
 
(a)           Investments constituting advances and extensions of trade credit
in the ordinary course of business;

 
79

--------------------------------------------------------------------------------

 

(b)           Investments in cash and Cash Equivalents;
 
(c)           Investments existing on the Restatement Effective Date and
described on Schedule 9.7 and any renewals, refinancings or restructurings
thereof, provided that the original amount of any such Investment is not
increased (except to the extent any such increase would be permitted under
another provision of this subsection 9.7);
 
(d)           Permitted Business Acquisitions;
 
(e)            Investments constituting loans, advances and other extensions of
credit to directors, officers and employees of the Company or any of its
Subsidiaries for travel, entertainment and relocation expenses in the ordinary
course of business in an aggregate amount for the Company and its Subsidiaries
not to exceed $1,000,000 at any one time outstanding;
 
(f)             Investments by (i) the Company or any Subsidiary in the Company
or any other Loan Party, (ii) any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party, and (iii) any Loan Party in any
Subsidiary that is not a Loan Party, provided that Investments made pursuant to
this clause (iii) shall be in cash and the aggregate amount thereof shall be not
exceed the Permitted Investment Amount at any time outstanding;
 
(g)           Investments made as a result of the receipt of non-cash
consideration (including Indebtedness) received in connection with any
Disposition permitted under subsection 9.5;
 
(h)           Investments arising from the repurchase or redemption of Capital
Stock or Indebtedness or the conversion of Indebtedness to Capital Stock in any
transaction or manner not otherwise prohibited under this Agreement;
 
(i)             Investments made with respect to any Plan;
 
(j)             Investments (i) arising from or in connection with transactions
by the Company or any Subsidiary with customers, suppliers, vendors or other
account debtors in the ordinary course of business, including endorsements of
negotiable instruments and debt obligations and (ii) made or received in
connection with the bankruptcy, reorganization or liquidation of, or the
settlement of delinquent obligations or disputes with, any customers, suppliers,
vendors or other account debtors;
 
(k)            Investments in joint ventures entered into in the ordinary course
of business (including Investments by the Company or any Subsidiary in any joint
venture or similar arrangement with Navis Co., Ltd.);
 
(l)             Investments arising as a result of Guarantee Obligations created
under the Loan Documents and Guarantee Obligations permitted by subsection 9.2
(other than subsection 9.2(b), (f) or (g)); and
 
(m)           Any other Investments by the Company or any Subsidiary in any
other Person in an amount not to exceed $5,000,000 at any time outstanding.

 
80

--------------------------------------------------------------------------------

 

9.8.           Limitation on Transactions with Affiliates.  Enter into, or
permit any Subsidiary to enter into, any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service (other than any transaction (i) otherwise permitted under this
Agreement, (ii) solely involving Loan Parties, (iii) solely involving
Subsidiaries that are not Loan Parties and (iv) among the Company and its
Subsidiaries entered into in the ordinary course of business), with any
Affiliate, unless such transaction is (a) in the ordinary course of the
Company’s or such Subsidiary’s business and (b) upon fair and reasonable terms
no less favorable to the Company or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person which is not
an Affiliate.
 
9.9.           Limitation on Sales and Leasebacks.  Enter into, or permit any
Subsidiary to enter into, any arrangement with any Person (other than the
Company or another Subsidiary) providing for the leasing by the Company or such
Subsidiary of real or personal property which is to be sold or transferred by
the Company or such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Company or such Subsidiary (a “Sale and
Lease-Back Transaction”), except for (i) Sale and Lease-Back Transactions having
an aggregate Value not exceeding $10,00,000 for all such Sale and Lease-Back
Transactions, or (ii) Sale and Lease-Back Transactions between the Loan Parties
or between Subsidiaries that are not Loan Parties.
 
9.10.        Limitation on Changes in Fiscal Year.  Permit the fiscal year of
the Company to end on a day other than June 30.
 
9.11.        Limitation on Material Guarantee Obligations in respect of
Indebtedness of Subsidiaries.  Create, incur or permit to exist, or permit any
Subsidiary to create, incur or permit to exist, any material Guarantee
Obligation in respect of any Indebtedness of any Subsidiary, except to the
extent any such material Guarantee Obligation would not violate subsection 9.2
or subsection 9.7.
 
9.12.        Limitation on Amendment of Material Documents.  Amend, modify or
waive, or permit any Subsidiary to amend, modify or waive, any provision of (a)
any Convertible Notes Document or (b) any agreement or instrument governing or
evidencing any other Material Indebtedness, in each case in any manner that
shortens the maturity or weighted average life to maturity of such Indebtedness
or imposes additional covenant restrictions on the Borrower or any Subsidiary
that could otherwise reasonably be expected to be adverse in any material
respect to the Borrower, any Subsidiary or the Lenders; provided, that the
foregoing shall not prohibit amendments, modifications or waivers in respect of
any Convertible Notes Document to give effect to the provisions set forth in
subsections 9.2(p) and 9.3(v).
 
9.13.        Limitation on Prepayments of Indebtedness.  Make or agree to pay or
make, or permit any Subsidiary to make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on the Convertible
Notes or any other Material Indebtedness, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of the Convertible Notes or any other
Material Indebtedness, except:

 
81

--------------------------------------------------------------------------------

 

(a)           regularly scheduled interest and principal payments as and when
due in respect of such Indebtedness, other than payments in respect of
Subordinated Indebtedness prohibited by the subordination provisions thereof;
 
(b)           refinancings of Indebtedness to the extent permitted by subsection
9.2;
 
(c)           payments of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder; and
 
(d)           payments of or in respect of Indebtedness made solely with Capital
Stock (other than Disqualified Stock) of the Company (or stock options or
warrants convertible into Capital Stock (other than Disqualified Stock) of the
Company).
 
9.14.        Hedging Agreements.  Enter into, or permit any Subsidiary to enter
in, any Hedging Agreement, except (a) Hedging Agreements entered into to hedge
or mitigate risks to which the Company or any Subsidiary has actual exposure
(other than in respect of Capital Stock or Indebtedness of the Company or any
Subsidiary) and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.
 
9.15.        Limitation on Acquisition of Certain Collateral.  Form or otherwise
acquire any Subsidiary, or purchase or otherwise acquire any Capital Stock,
indebtedness, bonds, notes, debentures or other securities of, any Person, or
permit any Loan Party to do any of the foregoing, in each case that would, but
for the last sentence of the definition of the term “Collateral and Guarantee
Requirement”, require the creation of any security interest or the provision of
any guarantee pursuant to the Collateral and Guarantee Requirement that would
violate Section 4.08 of the Convertible Notes Indenture.
 
9.16.        Maximum Capital Expenditures.  ii) Allow the aggregate amount of
Capital Expenditures made by the Company and the Subsidiaries in any period of
four consecutive fiscal quarters of the Company to be more than the amount set
forth below opposite such period:
 
Period
 
Amount
 
Four-quarter period ending March 31, 2009
  $ 125,000,000  
Four-quarter period ending June 30, 2009 and each four-quarter period thereafter
  $ 95,000,000  

 
(b)           The amount of Capital Expenditures set forth in subsection 9.16(a)
in respect of any period of four consecutive fiscal quarters of the Company
shall be increased (but not decreased) by (i) 50% of the amount of unused
Capital Expenditures for the immediately preceding period of four consecutive
fiscal quarters less (ii) the amount of unused Capital Expenditures carried
forward to such immediately preceding period of four consecutive fiscal quarters
pursuant to this paragraph; provided that notwithstanding the foregoing, the
amount of Capital Expenditures permitted in respect of any period of four
consecutive fiscal quarters of the Company shall in no event exceed
$125,000,000.

 
82

--------------------------------------------------------------------------------

 

SECTION 10
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           A Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or a Borrower shall fail to pay any interest on any Loan, or any other
amount payable hereunder, within five days after any such interest or other
amount becomes due in accordance with the terms thereof or hereof; or
 
(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or which is contained in any
certificate, document or financial or other written statement furnished by it at
any time under or in connection with this Agreement shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or
 
(c)           The Company shall default in the observance or performance of any
agreement contained in subsection 8.7(a), 8.9, 8.11(b) or 8.14 or Section 9; or
 
(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this subsection), and
such default shall continue unremedied for a period of 30 days after receipt of
written notice from the Administrative Agent thereof; or
 
(e)            (i)  The Company or any of its Subsidiaries shall fail to make
any payment (whether of principal, interest, termination payment or other
payment obligation and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (giving effect
to any period of grace); or (ii) any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or, in the case of any Hedging Agreement, to cause the
termination thereof; provided that this clause (e)(ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness;
 
(f)            (i) The Company or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts
generally, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or substantially all of
its assets, or the Company or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Company or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Company or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) a Borrower shall take any written
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) a Borrower shall generally not, or shall admit in writing its inability
to, pay its debts as they become due; or

 
83

--------------------------------------------------------------------------------

 

(g)            (i) The occurrence of any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan
or Multiemployer Plan with respect to which the Company or any Commonly
Controlled Entity is a “disqualified person” (within the meaning of Section 4975
of the Code) or a “party in interest” (within the meaning of Section 3(14) of
ERISA) or could otherwise reasonably be expected to be liable, (ii) any failure
of a Plan to meet the minimum funding standards (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived, or any Lien (other than any Lien permitted under
subsection 9.3) in favor of the PBGC or a Plan shall arise on the assets of the
Company or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings under Title IV of ERISA shall commence to have a
trustee appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Majority Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Plan shall terminate for purposes of Title IV of
ERISA, or (v) the Company or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or the determination that such plan is
in “critical” or “endangered” status (as defined in Section 432 of the Code or
Section 305 of ERISA); and in each case in clauses (i) through (v) above, the
occurrence of any such event or condition, together with all other such events
or conditions existing at the time of such occurrence, if any, would reasonably
be expected to have a Material Adverse Effect; or
 
(h)           One or more final judgments or decrees of a court shall be entered
against the Company or any of its Subsidiaries for the payment of money in an
aggregate amount (to the extent not adequately covered by insurance) of the
Dollar Equivalent Amount of $30,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 days from the entry thereof;
 
(i)            Any Change of Control shall occur;

 
84

--------------------------------------------------------------------------------

 

(j)             Any Guarantee Obligation purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except (i) as permitted under the Loan Documents or (ii)
pursuant to the terms of the Loan Documents; or
 
(k)            Any Lien purported to be created under any Collateral Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Collateral Document, except (i) as permitted under, or pursuant to
the terms of, the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificate, promissory note
or other instrument delivered to it under the Collateral Agreement.
 
then, and in any such event, subject to the provisions of subsection 2.12, (A)
if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of this subsection with respect to a Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable by the
applicable Borrower as provided herein, and (B) if such event is any other Event
of Default, either or both of the following actions may be taken:  (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
each Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, the Administrative Agent may, or upon the request of the
Majority Lenders, the Administrative Agent shall, by notice to each Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including, without limitation, all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable by the applicable Borrower as provided herein forthwith,
whereupon the same shall immediately become due and payable by the applicable
Borrower as provided herein.
 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.
 
SECTION 11
 
THE ADMINISTRATIVE AGENT AND THE ARRANGER
 
11.1.         Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 
85

--------------------------------------------------------------------------------

 

11.2.         Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents, advisors (of the type contemplated by any Loan Document to be engaged by
the Administrative Agent) or attorneys-in-fact appointed as such by the
Administrative Agent and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The exculpatory provisions of this Section
11 shall apply to any such agent, advisor and attorney-in-fact of the
Administrative Agent.
 
11.3.         Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, advisors (of the type
contemplated by any Loan Document to be engaged by the Administrative Agent),
attorneys in fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document with the consent of or at the request
of the Majority Lenders or in the absence of its or such Person’s gross
negligence or willful misconduct or (ii) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrowers or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of a Borrower to perform
its obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrowers.
 
11.4.         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or otherwise authenticated
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Company), independent accountants
and other experts selected by the Administrative Agent.  The Administrative
Agent may deem and treat the payee of any note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with the written
request of the Majority Lenders (to the extent that the Majority Lenders make
any such request in accordance with the Loan Documents), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.
 
11.5.           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 
86

--------------------------------------------------------------------------------

 

11.6.         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrowers, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrowers which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or Affiliates.
 
11.7.         Indemnification.  The Lenders agree to indemnify the
Administrative Agent and the Arranger in their capacity as such (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Commitment Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this subsection shall survive the payment of the Loans and all other amounts
payable hereunder.

 
87

--------------------------------------------------------------------------------

 

11.8.        Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrowers as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Loan Documents.  With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
11.9.         Successor Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, each Issuing Bank and
the Company.  The Majority Lenders shall, within ten (10) days after receipt of
any such notice of resignation, in consultation with the Company, appoint from
among the Lenders a successor agent for the Lenders, which successor agent
shall, unless an Event of Default shall then be continuing, be subject to
approval by the Company (such approval not to be unreasonably withheld),
whereupon such successor agent shall succeed to and become vested with all of
the rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon the date
of such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent under the Loan Documents shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans.  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable by the Borrowers to the retiring
Administrative Agent unless otherwise agreed between the Borrowers and such
successor.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
 
11.10.       The Arranger.  The Arranger, in such capacity, shall have no duties
or responsibilities, and shall incur no obligations or liabilities, under this
Agreement or the other Loan Documents.

 
88

--------------------------------------------------------------------------------

 

SECTION 12
 
MISCELLANEOUS
 
12.1.         Amendments and Waivers Generally; Amendments to Schedule. 
(a)  Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this subsection.  The Majority Lenders and the Borrowers may, or,
with the written consent of the Majority Lenders, the Administrative Agent and
the Borrowers may, from time to time, (i) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for any
purpose or (ii) waive, on such terms and conditions as the Majority Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (A) reduce
the principal amount or extend the final scheduled date of maturity of any Loan
or of any installment thereof, or reduce the stated rate of any interest or fee
payable hereunder (except (x) in connection with any waiver of applicability of
any increase in interest rates during the continuance of an Event of Default
(which waiver shall be effective with the consent of the Majority Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof or increase the amount or extend the expiration date of
any Lender’s Commitments, in each case without the consent of each Lender
directly affected thereby (except for adjustments from time to time in
accordance with this Agreement), (B) amend, modify or waive the voting rights of
any Lender under this subsection without the written consent of such Lender, (C)
reduce the percentage specified in the definition of Majority Lenders (or in any
provision providing for a vote by any Class of Lenders) without the written
consent of all the Lenders (or all Lenders of such Class, as the case may be),
(D) consent to the assignment or transfer by a Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents without the
written consent of all the Lenders, (E) change any provision of this Agreement
or any other Loan Document in a manner that by its terms adversely affects the
rights in respect of payments due to Lenders with Commitments, Company
Obligations or Additional Borrower Obligations of any Class differently than
those with Commitments, Company Obligations or Additional Borrower Obligations
of any other Class, without the written consent of Lenders holding a majority in
interest of the Commitments and outstanding Loans of the adversely affected
Class, or (F) amend, modify or waive any provision of Section 11 without the
written consent of the then Administrative Agent.  Notwithstanding any of the
foregoing, (i) the portions of the Fee Letter pertaining solely to any fees
payable by the Borrowers to the Administrative Agent may be amended, modified,
supplemented or waived in a written instrument signed only by the Borrowers and
the Administrative Agent; (ii) only the consent of the applicable Lender shall
be required to reduce the principal amount of, or the rate of interest on, any
Competitive Advance Loan of such Lender, or any fees or other amounts payable
with respect thereto or change the maturity date or repayment schedule thereof;
(iii) no Lender in default of its obligations under this Agreement shall have
any right to approve or disapprove of any amendment, modification, waiver or
consent hereunder, except that the Commitment of such defaulting Lender may not
be increased or extended without the consent of such defaulting Lender; (iv) the
terms and provisions of any Letter of Credit and any Time Draft may be amended,
modified, supplemented or waived in a written instrument signed only by the
Issuing Bank that issued such Letter of Credit or Time Draft (as applicable) and
the Company (except to the extent provided in subsection 4.1(a)(proviso) and
4.1(b)(ii)); (v) the percentages contained in the definitions of “Company
Percentage” and “Additional Borrower Percentage” may be amended in accordance
with the definitions thereof without any consent of the Administrative Agent or
any Lender so long as at all times the percentages in both such definitions
shall equal 100% in the aggregate; and (vi) any amendment, modification, waiver
or consent of this Agreement or any other Loan Document that by its terms
affects the rights or duties under this Agreement or such other Loan Document of
one Class of Commitments and Loans (but not all Classes of Commitments and
Loans) may be effected by a written instrument signed only by the Borrowers and
the requisite percentage in interest of the affected Lenders under the
applicable Class.

 
89

--------------------------------------------------------------------------------

 

(b)           Schedules II and IV may be amended as follows:
 
(i)             Schedule II will be amended to change administrative information
contained therein (other than any interest rate definition, Funding Time,
Payment Time or notice time contained therein), upon execution and delivery by
the Company and the Administrative Agent of a Schedule Amendment providing for
such amendment.
 
(ii)            Schedule II will be amended to amend or modify any Funding Time,
Payment Time or notice time contained therein, upon execution and delivery by
the Company, the Majority Lenders and the Administrative Agent of a Schedule
Amendment providing for such amendment.
 
(iii)           Schedule II will be amended to change any interest rate
definition contained therein or to add additional Available Foreign Currencies
(and related interest rate definitions and administrative information), upon
execution and delivery by the Company, all the Lenders and the Administrative
Agent of a Schedule Amendment providing for such amendment.
 
(iv)           Schedule IV will be amended to designate other Lenders as
additional Issuing Banks, and add administrative information with respect
thereto, upon execution and delivery by the Company, the Administrative Agent
and such additional Issuing Bank of a Schedule Amendment providing for such
amendment.
 
(v)            Schedule IV will be amended to change administrative information
with respect to Issuing Banks, upon execution and delivery by the Company, the
Administrative Agent and such Issuing Bank, as the case may be, of a Schedule
Amendment providing for such amendment.
 
(c)           Any waiver and any amendment, supplement or modification obtained
or made in accordance with subsection 12.1(a) or (b) shall apply equally to each
of the Lenders and shall be binding upon the Borrowers, the Lenders, the Issuing
Banks, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Borrowers, the Lenders, the Issuing Banks, and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.
 
(d)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without any notice to or consent of any Lender unless
expressly required by subsection 12.1) to take any action reasonably requested
by the Borrowers to the extent necessary to permit the consummation of any
transaction permitted by the Loan Documents or that has been consented to in
accordance with subsection 12.1.

 
90

--------------------------------------------------------------------------------

 

(e)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, in the event all the Lenders shall have elected
pursuant to subsection 1.4 to become Extended Tranche Lenders, the
Administrative Agent and the Company may, during the period of 60 days following
the Restatement Effective Date, upon notice to the Lenders (but without the
consent of any Lender or other Person), amend and restate this Agreement and the
other Loan Documents (i) to  eliminate provisions relating solely to Original
Tranche Commitments and Original Tranche Loans, (ii) to eliminate terminology
distinguishing the Extended Tranche Commitments and Extended Tranche Loans from
the Original Tranche Commitments and Original Tranche Loans and (c) to make
other conforming changes that have no adverse effect on the substantive rights
or responsibilities of the Lenders or on the benefits to which they are entitled
under the Loan Documents.  A draft of any amendment and restatement of  this
Agreement or any other Loan Document shall be distributed to the Lenders not
fewer than five Business Days prior to its execution by the Administrative Agent
and the Company.
 
12.1A.     Amendments Relating to the Collateral and Guarantee Requirement and
Intercreditor Agreement.  (a)  Notwithstanding the provisions of subsection
12.1, no amendment, waiver or consent of this Agreement or of any other Loan
Document shall (a) release any Subsidiary Loan Party from its obligations under
the Collateral Agreement (except as expressly provided in subsection 12.17 or in
accordance with the terms of the Collateral Agreement), without the written
consent of all the Extended Tranche Lenders; or (b) release all or substantially
all the Collateral from the Liens of the Collateral Documents (except as
expressly provided in section 12.17 or in accordance with their respective
terms), without the written consent of all the Extended Tranche Lenders.
 
(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, each Extended Tranche Lender irrevocably authorizes the
Administrative Agent to execute and deliver, on behalf of itself and the other
Secured Parties, any intercreditor agreement approved by the Majority Extended
Tranche Lenders that effects the subordination of the Liens permitted by
subsection 9.3(v) to the Liens securing the Secured Obligations, and hereby
agrees to observe the terms of and be bound by any intercreditor agreement so
executed and delivered.
 
12.2.        Notices.  (a)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, and in
each case shall be deemed to have been duly given or made when received in the
case of registered or certified mail, postage prepaid (except that, if not
received during normal business hours of the recipient, shall be deemed to have
been received at the opening of business on the next Business Day for the
recipient), addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in Schedule I in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto:
 
91

--------------------------------------------------------------------------------


 
The Borrowers:
Harman International
 
Industries, Incorporated
 
400 Atlantic Street
 
15th Floor
 
Stamford, CT 06901
 
Attention:  Herbert Parker, Chief Financial Officer and Executive Vice President
 
Fax:  203-328-3953
 
Attention:  Todd Suko, Vice President and General Counsel
 
Fax:  203-328-3978
The Administrative Agent:
For notices regarding Loans denominated in Dollars:
 
JPMorgan Chase Bank, N.A.
 
Loan and Agency Services
 
10 South Dearborn, Floor 07
 
Chicago, IL 60603-2003
 
Attention:  April Yebd
 
Fax:  312-385-7096
 
For notices regarding Loans denominated in Available Foreign Currencies:
 
J.P. Morgan Europe Limited
 
125 London Wall
 
London, England EC2Y 5AJ
 
Attention:  Loan Agency - Maxine O’Hara
 
Fax:  44-(0)-207-777-2360



provided that any Notice of Borrowing, Notice of Competitive Advance Loan,
Notice of Continuation, Notice of Conversion, or any notice pursuant to
subsections 2.4, 2.5 or 4.2 shall not be effective until received.  Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
 
(b)           Notices and other communications to the Administrative Agent, the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures prescribed or approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender has notified the Administrative Agent and the Company
that it is incapable of receiving such notices under such Section by electronic
communication.  The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 
92

--------------------------------------------------------------------------------

 

(c)           Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.
 
12.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
12.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
12.5.        Payment of Expenses and Taxes.  Each Borrower agrees (a) to pay or
reimburse the Administrative Agent for such Borrower’s Applicable Percentage of
all the Administrative Agent’s reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Lender and the Administrative Agent for such Borrower’s Applicable
Percentage of all such Lender’s and the Administrative Agent’s costs and
expenses reasonably incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent and any advisor (of
the type contemplated by any Loan Document to be engaged by the Administrative
Agent) retained by the Administrative Agent, (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, such Borrower’s
Applicable Percentage of any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to indemnify and hold the Administrative Agent, the Arranger and each Lender,
their respective affiliates, and their respective officers, directors, trustees,
advisors and controlling persons, (each, an “indemnified person”) harmless from
and against such Borrower’s Applicable Percentage of any and all liabilities,
obligations, losses, damages, judgments, claims, penalties, costs, expenses or
disbursements of any kind or nature whatsoever arising out of (i) claims,
actions, suits or proceedings brought by third parties with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement or the use of the proceeds of the Extensions of Credit or (ii) any
actual or alleged presence or release of Materials of Environmental Concern on
or from any property currently or formerly owned or operated by the Borrower or
any of its Subsidiaries, or any violation of or liability under Environmental
Laws related in any way to the Borrower or any of its Subsidiaries (all the
foregoing, collectively, the “indemnified liabilities”), provided, that the
Borrowers shall have no obligation hereunder to any indemnified person with
respect to indemnified liabilities arising from (i) the gross negligence or
willful misconduct of such indemnified person or any other indemnified person,
or (ii) any claim brought by a Borrower against an Indemnitee for such
Indemnitee’s bad faith breach of its obligations under any Loan Document or
(iii) legal proceedings commenced against such indemnified person by any
security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as
such.  The agreements in this subsection shall survive repayment of the Loans
and all other amounts payable hereunder.

 
93

--------------------------------------------------------------------------------

 

12.6.        Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrowers may not assign or transfer any of their rights or
obligations under this Agreement without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee in accordance with the
provisions of clause (c) of this subsection, (ii) by way of participation in
accordance with the provisions of clause (b) of this subsection, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection 12.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection 12.6(f) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Commitment of such Lender or any other interest of
such Lender hereunder and under the other Loan Documents.  In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance of such obligations, such Lender shall remain the holder of any such
Extension of Credit for all purposes under this Agreement and the other Loan
Documents, and the Borrowers, the other Lenders, the Issuing Banks and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells any such participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by the Borrowers therefrom, except that such agreement
or instrument may provide that the Lender will not, without the consent of the
Participant, agree to any such amendment, waiver or consent that would (i)
reduce the principal of, or interest on (except in connection with any waiver of
applicability of any increase in interest rates during the continuance of an
Event of Default), the Loans or any fees payable to all of the Lenders
hereunder, or postpone the date of the final maturity of the Loans, in each case
solely to the extent such amendment, waiver or consent directly affects the Loan
or Loans in which the Participant is participating (provided that any waiver of
any Default or Event of Default shall not constitute any amendment to the terms
of any such participation, and that any increase in any Commitment or in the
principal amount of any Loan or any interest thereon shall be permitted without
the consent of any Participant if the Participant’s participation in any Loan is
not increased as a result thereof).  The Borrowers agree that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in subsection 12.7(a) as fully as if it were a
Lender hereunder.  In the case of any such participation, the Participant shall
not have any rights under this Agreement or any of the other Loan Documents (the
Participant’s rights against such Lender in respect of such participation being
limited solely to those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation to such Participant; provided that each Participant shall be
entitled to the benefits of subsections 5.4, 5.5 and 5.6 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it were a Lender; and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.  A Participant shall not be entitled to the
benefits of subsection 5.5 unless each Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of each
Borrower, to comply with subsection 5.5 as though it were a Lender.

 
94

--------------------------------------------------------------------------------

 

(c)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time and from time to
time assign to any Lender or any Affiliate thereof or, with the consent of the
Company and the Administrative Agent (which in each case shall not be
unreasonably withheld), to an additional bank or financial institution (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Acceptance executed
by such Assignee, such assigning Lender (and, in the case of an Assignee that is
not then a Lender or an affiliate thereof, by the Company and the Administrative
Agent) and delivered to the Administrative Agent for its acceptance and
recording in the Register, provided that, in the case of any such assignment to
an additional bank or financial institution, the aggregate amount of the
Commitment being assigned and, if such assignment is of less than all of the
rights and obligations of the assigning Lender, the aggregate amount of the
Commitment remaining with the assigning Lender are each not less than $5,000,000
(or such lesser amount as may be agreed to by the Company and the Administrative
Agent).  Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment of the applicable Class as set forth therein, and (y) the
assigning Lender thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such assigning
Lender shall cease to be a party hereto).  Notwithstanding any provision of this
paragraph (c) and paragraph (e) of this subsection, the consent of the Company
shall not be required for any assignment which occurs at any time when any of
the events described in subsection 10(f)(i) or (ii) shall have occurred and be
continuing.
 
95

--------------------------------------------------------------------------------


 
(d)           The Administrative Agent shall, on behalf of the Borrowers,
maintain at the address of the Administrative Agent referred to in subsection
12.2 a copy of each Assignment and Acceptance delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitments of, and principal amounts of the Loans owing by each
Borrower to, each Lender, and the applicable Class thereof, from time to
time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and each Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of a
Loan or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary.  Any assignment of any Loan or other obligation hereunder shall be
effective only upon appropriate entries with respect thereto being made in the
Register.  The Register shall be available for inspection by each Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an affiliate thereof, by the Company and the Administrative
Agent) together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Company.
 
(f)            Each Borrower authorizes each Lender to disclose to any
Participant or Assignee (each, a “Transferee”) and any prospective Transferee,
subject to the provisions of subsection 12.16, any and all financial information
in such Lender’s possession concerning the Company and its Affiliates which has
been delivered to such Lender by or on behalf of such Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of such
Borrower in connection with such Lender’s credit evaluation of such Borrower and
its Affiliates prior to becoming a party to this Agreement, provided, that the
Lenders shall take such steps as reasonably necessary to ensure that
confidential information will be treated in a confidential manner as required by
subsection 12.16.

 
96

--------------------------------------------------------------------------------

 

(g)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection concerning assignments of Loans relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan to any Federal Reserve Bank in
accordance with applicable law.
 
12.7.        Adjustments; Set-off.  (a)  Except as otherwise expressly provided
herein, and subject to the provisions of subsection 2.12, the provisions of the
Collateral Documents and the right of the Secured Parties to receive payments
out of proceeds realized from the exercise of remedies in respect of the
Collateral, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans to a Borrower or other Company Obligations
or Additional Borrower Obligations, as applicable, then due and owing, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 10(f), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans to such Borrower or other
Company Obligations or Additional Borrower Obligations, as applicable, then due
and owing, or interest thereon, such Benefited Lender shall notify the
Administrative Agent and purchase (for cash at face value) from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans to such Borrower or other Company Obligations or Additional Borrower
Obligations, as applicable, or shall make such other adjustments as shall be
equitable, as shall be necessary to cause such Benefited Lender to share the
excess payment ratably by the Lenders in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans to such Borrower and
other Company Obligations or Additional Borrower Obligations, as applicable,
owing to them; provided, however, that if any such participations are purchased
and all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; and the provisions of this subsection shall not be construed
to apply to (x) any payment made by such Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to such Borrower or other Company Obligations or Additional Borrower
Obligations, as applicable, to any Transferee, other than to the applicable
Borrower (as to which the provisions of this subsection shall apply).
 
(b)           Subject to the provisions of subsection 2.12, if an Event of
Default shall have occurred and be continuing, each Lender shall have the right,
without prior notice to a Borrower, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, upon any amount
becoming due and payable by a Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims (other than Hedging Agreements entered into by such Borrower and such
Lender), in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of such
Borrower.  Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 
97

--------------------------------------------------------------------------------

 

12.8.        Judgment.  (a)  If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.
 
(b)           The obligation of a Borrower in respect of any sum due to any
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in the Judgment Currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent (as the case may be) in the
Agreement Currency, the applicable Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent (as the case may be), such Lender or the
Administrative Agent (as the case may be) agrees to remit to such Borrower such
excess.
 
12.9.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Company and the
Administrative Agent.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
12.10.       Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
12.11.      Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
 
12.12.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
98

--------------------------------------------------------------------------------

 

12.13.      Submission to Jurisdiction; Waivers.  Each Borrower hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Borrower at
its address set forth in subsection 12.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.
 
12.14.      Acknowledgements.  Each Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
 
12.15.      WAIVERS OF JURY TRIAL.  THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 
99

--------------------------------------------------------------------------------

 

12.16.       Confidentiality.  (a)  Each of the Administrative Agent, each other
Agent, each Issuing Bank and each Lender agrees to keep confidential all
information provided to it by the Company or any of its Subsidiaries pursuant to
or in connection with this Agreement, other than any information that is
available to such Person on a non-confidential basis prior to disclosure by the
Company or any of its Subsidiaries (collectively, the “Information”); provided
that nothing herein shall prevent any Lender from disclosing any such
Information (i) to the Administrative Agent or any other Lender, (ii) to any
Transferee or prospective Transferee which agrees to be bound by the provisions
of this subsection 12.16 or substantially equivalent provision, (iii) to its
employees, directors, agents, attorneys, accountants and other professional
advisors (it being understood that all such Persons to whom disclosure is made
shall be informed of the confidential nature of such Information and shall be
instructed to and agree to keep such information strictly confidential), (iv)
upon the request or demand of any Governmental Authority having jurisdiction
over it, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) which has been publicly disclosed by the Company, or (vii) in connection
with the exercise of any remedy hereunder.
 
(b)           Notwithstanding anything herein to the contrary, “Information”
shall not include, and the Company, the Administrative Agent, each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
each of the foregoing and their Affiliates), and any other party, may disclose
to any and all Persons, without limitation of any kind, (a) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be required to understand such tax
treatment, which facts shall not include for this purpose the names of the
parties or any other Person named herein, or information that would permit
identification of the parties or such other Persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or facts, and (b) all materials of any kind (including opinions or
other tax analyses) that are provided to any of the Persons referred to above
relating to such tax treatment or facts
 
12.17.      Release of Liens and Guarantees.  A Subsidiary Loan Party (other
than the Additional Borrower) shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Collateral Documents in Collateral owned by such Subsidiary Loan Party (other
than the Additional Borrower) shall be automatically released (i) in accordance
with the terms of the Collateral Agreement and (ii) upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Majority Extended Tranche Lenders shall have consented to such
transaction and the terms of such consent shall not have provided
otherwise.  Upon any sale or other transfer by any Loan Party (other than to a
Borrower or any other Subsidiary) of any Collateral in a transaction permitted
under this Agreement, or upon the effectiveness of any written consent to the
release of the security interest created under any Collateral Document in any
Collateral pursuant to Section 12.1A, the security interests in such Collateral
created by the Collateral Documents shall be automatically released.  In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents and take all such actions that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 
100

--------------------------------------------------------------------------------

 

12.18.      Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this subsection shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
12.19.      Patriot Act.  Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that is
required to enable such Lender to identify such Borrower in accordance with the
USA Patriot Act.  Each Borrower will provide such information to such Lender at
its written request.

 
101

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.





 
HARMAN INTERNATIONAL INDUSTRIES,
 
INCORPORATED
             
By:
/s/ Todd A. Suko
   
Name: Todd A. Suko
   
Title:   VP General Counsel & Secretary






 
HARMAN HOLDING GMBH & CO. KG
             
By:
/s/ Edwin Summers
   
Name: Edwin Summers
   
Title:   Managing Director






 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and Lender
             
By:
/s/ Jules Panno
   
Name: Jules Panno
   
Title:   Vice President


 

--------------------------------------------------------------------------------

 




 
MULTI-CURRENCY, MULTI-OPTION CREDIT
 
AGREEMENT dated as of March 31, 2009
         
Bank of Tokyo-Mitsubishi UFJ Trust Company
 
LENDER



 

 
By:
/s/ M. Iarriccio
   
Name: M. Iarriccio
   
Title:   Vice President


 

--------------------------------------------------------------------------------

 
 

 
MULTI-CURRENCY, MULTI-OPTION CREDIT
 
AGREEMENT dated as of March 31, 2009
         
Bayerische Hypo
 
und Vereinsbank AG New York Branch
 
LENDER






 
By:
/s/ Ken Hamilton
   
Name: Ken Hamilton
   
Title:   Director






 
Bayerische Hypo
 
und Vereinsbank AG New York Branch
 
LENDER






 
By:
/s/ Richard Cordover
   
Name: Richard Cordover
   
Title:   Director


 

--------------------------------------------------------------------------------

 



 
MULTI-CURRENCY, MULTI-OPTION CREDIT
 
AGREEMENT dated as of March 31, 2009
         
Danske Bank
 
LENDER






 
By:
/s/ Dorte Sørensen
   
Name: Dorte Sørensen
   
Title:   Director






 
Danske Bank
 
LENDER






 
By:
/s/ Christel Heckmann
   
Name: Christel Heckmann
   
Title:   Director


 

--------------------------------------------------------------------------------

 



 
MULTI-CURRENCY, MULTI-OPTION CREDIT
 
AGREEMENT dated as of March 31, 2009
         
Citibank, N.A.
 
LENDER






 
By:
/s/ Paul L. Burroughs Jr.
   
Name: Paul L. Burroughs Jr.
   
Title:   Director


 

--------------------------------------------------------------------------------

 



 
MULTI-CURRENCY, MULTI-OPTION CREDIT
 
AGREEMENT dated as of March 31, 2009
         
HSBC Bank USA, National Association
 
LENDER






 
By:
/s/ Christopher J. Heusler
   
Name:
Christopher J. Heusler
   
Title:
Managing Director
     
Regional Head of Multinations, N.A.


 

--------------------------------------------------------------------------------

 



 
MULTI-CURRENCY, MULTI-OPTION CREDIT
 
AGREEMENT dated as of March 31, 2009
         
The Bank of Nova Scotia
 
LENDER






 
By:
/s/ Todd S. Meller
   
Name: Todd S. Meller
   
Title:   Managing Director


 

--------------------------------------------------------------------------------

 



 
MULTI-CURRENCY, MULTI-OPTION CREDIT
 
AGREEMENT dated as of March 31, 2009
         
The Governor & Company of the Bank of Ireland
 
LENDER






 
By:
/s/ Elaine Crowley
   
Name: Elaine Crowley
   
Title:   Authorised Signatory






 
By:
/s/ Mary Gaffney
   
Name: Mary Gaffney
   
Title:   Authorised Signatory

 
 

--------------------------------------------------------------------------------